Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 1 of 223




       Attachment B
  Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 2 of 223




                            No. 19-____
       IN THE UNITED STATES COURT OF APPEALS
               FOR THE SECOND CIRCUIT
                    ________________
              IN RE TÜRKIYE HALK BANKASI A.Ş.
                                                              Petitioner.
                          ________________
             On Petition for a Writ of Mandamus to the
                 United States District Court for the
                   Southern District of New York,
United States v. Türkiye Halk Bankasi A.Ş., No. 1:15-CR-00867-RMB
                          ________________
           PETITION FOR A WRIT OF MANDAMUS
                     ________________

                                    Andrew C. Hruska
                                    William F. Johnson
                                    Richard H. Walker
                                    Katherine Kirkpatrick*
                                    KING & SPALDING LLP
                                    1185 Avenue of the Americas
                                    New York, New York 10036
                                    Telephone: (212) 556-2278
                                    Facsimile: (212) 556-2222
                                    ahruska@kslaw.com
                                    wjohnson@kslaw.com
                                    rwalker@kslaw.com
                                    kkirkpatrick@kslaw.com

                                    *Admissions pending/forthcoming
       Attorneys for Specially-Appearing Defendant-Petitioner
                     Türkiye Halk Bankasi A.Ş.


December 17, 2019
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 3 of 223




            CORPORATE DISCLOSURE STATEMENT

     Pursuant to Rule 26.1 of the Federal Rules of Appellate Procedure,

counsel for the undersigned certifies as follows: Petitioner Türkiye

Halk Bankasi A.Ş. is 51% owned by the non-party Turkish Wealth

Fund, which is owned by the Turkish government. No publicly-held

corporation owns 10% or more of the stock of non-party Turkish Wealth

Fund.



Dated: December 17, 2019          King & Spalding LLP

                                  By: /s/ Andrew C. Hruska

                                  Andrew C. Hruska
                                  William F. Johnson
                                  Richard H. Walker
                                  Katherine Kirkpatrick*
                                  KING & SPALDING LLP
                                  1185 Avenue of the Americas
                                  New York, New York 10036
                                  Telephone: (212) 556-2278
                                  Facsimile: (212) 556-2222
                                  ahruska@kslaw.com
                                  wjohnson@kslaw.com
                                  rwalker@kslaw.com
                                  kkirkpatrick@kslaw.com

                      *Admissions pending/forthcoming

                      Counsel for Specially-Appearing Defendant
                      Türkiye Halk Bankasi A.Ş.


                                    ii
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 4 of 223




                                 TABLE OF CONTENTS
INTRODUCTION ...................................................................................... 1
STATEMENT OF ISSUES PRESENTED ................................................ 3
STATEMENT OF RELIEF REQUESTED ............................................... 3
STATEMENT OF FACTS ......................................................................... 4
   I. Background on Halkbank ............................................................... 4
   II. The District Court Avoided Halkbank’s Procedural Request
       by Prematurely Rejecting the Merits of Halkbank’s
       Anticipated Personal Jurisdiction Motion, Denying
       Halkbank’s Opportunity to Protect Its Constitutional Rights....... 5
STANDARD OF REVIEW......................................................................... 9
ARGUMENT ........................................................................................... 11
   I. Halkbank’s Right to Mandamus is Clear and Indisputable ........ 12
        A. Personal Jurisdiction Is an Essential Threshold Issue
           that Must Be Decided Before Arraignment ............................ 13
        B. The District Court Adopted the Erroneous Logic of a
           Single District Court to Support Its Flawed Reasoning ......... 15
        C. Special Appearances Are the Routine and Necessary
           Procedure to Challenge Threshold Issues............................... 20
        D. Without Mandamus, Halkbank Risks Waiver of Its
           Fundamental Rights................................................................ 23
        E. The District Court Cannot Bind Appellate Courts that
           Could Consider a General Appearance as Waiver of the
           Right to Challenge Personal Jurisdiction ............................... 25
   II. Mandamus Will Appropriately Resolve an Unsettled Legal
       Issue and End Ongoing Irreparable Harm................................... 26
        A. Courts Have Ordered Mandamus to Address Analogous
           Legal Issues ............................................................................. 27
        B. A District Court’s Unjustified Denial of a Special
           Appearance Is a Novel Legal Issue that Is Likely to
           Evade Review, Blocking Future Defendants from
           Asserting Their Constitutional Rights.................................... 31


                                                  iii
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 5 of 223




        C. Only Mandamus Will Prevent Ongoing Irreparable
           Harm to the Bank .................................................................... 36
   III. Halkbank Has No Other Adequate Means to Protect Its
        Right to Challenge Personal Jurisdiction Without Risking
        Waiver ........................................................................................... 39
CONCLUSION ........................................................................................ 39
STATEMENT REGARDING ORAL ARGUMENT ................................ 41
CERTIFICATE OF COMPLIANCE ........................................................ 42
CERTIFICATE OF SERVICE................................................................. 43
APPENDIX AND TABLE OF CONTENTS…...…………………...A1-A168




                                                    iv
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 6 of 223




                              TABLE OF AUTHORITIES

Cases

Abelesz v. OTP Bank,
 692 F.3d 638 (7th Cir. 2012) ................................................................ 38

Arbaugh v. Y&H Corp.,
 546 U.S. 500 (2006) .............................................................................. 18

Arizona v. Washington,
 434 U.S. 497 (1978) .............................................................................. 36

Balintulo v. Daimler AG,
 727 F.3d 174 (2d Cir. 2013) .................................................................. 26

Bankers Life & Cas. Co. v. Holland,
 346 U.S. 379 (1953) .............................................................................. 10

Benton v. Maryland,
 395 U.S. 784 (1969) .............................................................................. 17

Cheney v. United States Dist. Court,
  542 U.S. 367 (2004) ............................................................................. 10

Dynegy Midstream Servs. v. Trammochem,
 451 F.3d 89 (2d Cir. 2006) .................................................................... 25

Frisbie v. Collins,
 342 U.S. 519 (1952) .............................................................................. 17

Hughes v. Thompson,
 415 U.S. 1301 (1974) ............................................................................ 13

In re Arawak Trust Co. (Cayman) Ltd.,
  489 F. Supp. 162 (E.D.N.Y. 1980) ........................................................ 14

In re Ellis,
  356 F.3d 1198 (9th Cir. 2004) .............................................................. 36

In re Grand Jury Subpoenas,
  72 F. Supp. 1013 (S.D.N.Y. 1947) ........................................................ 14


                                                  v
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 7 of 223




In re Hijazi,
  589 F.3d 401 (7th Cir. 2009) ........................................................ passim

In re Marc Rich,
  707 F.2d 663 (2d Cir. 1983) .................................................................. 14

In re Pangang Grp. Co., Ltd.,
  901 F.3d 1046 (9th Cir. 2018) ........................................................ 33, 34

In re Roman Catholic Diocese of Albany, New York, Inc.,
  745 F.3d 30 (2d Cir. 2014) .............................................................. 10, 26

In re Sealed Case,
  832 F.2d 1268 (D.C. Cir. 1987)............................................................. 14

In re The City of New York,
  607 F.3d 923 (2d Cir. 2010) .................................................................. 36

In re United States,
  680 F.2d 9 (2d Cir. 1982) ...................................................................... 10

In re Vasquez-Ramirez,
  443 F.3d 692 (9th Cir. 2006) ................................................................ 36

In re von Bulow,
  828 F.2d 94 (2d Cir. 1987) .................................................................... 26

Insurance Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee,
  456 U.S. 694 (1982) .............................................................................. 19

Int’l Harvester Co. v. Kentucky,
  234 U.S. 579 (1914) ...................................................................... passim

Int’l Shoe Co. v. Washington,
  326 U.S. 310 (1945) ........................................................................ 13, 14

Linde v. Arab Bank, PLC,
  706 F.3d 92 (2d Cir. 2013) .................................................................... 27

Rochin v. California,
 342 U.S. 165 (1952) .............................................................................. 17



                                                  vi
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 8 of 223




United States v. $6,976,934.65 Plus Interest,
 478 F. Supp. 2d 30 (D.D.C. 2007)................................................... 30, 31

United States v. Adamov,
 CR No. 05-129, 2008 WL 1943550 (W.D. Pa. May 2, 2008) ................ 23

United States v. Al Kassar,
 660 F.3d 108 (2d Cir. 2011) .................................................................. 19

United States v. Alvarez-Machain,
 504 U.S. 655 (1992) .............................................................................. 17

United States v. Atilla,
 No. 1:15-cr-00867-RMB (S.D.N.Y. Jan. 3, 2018), ECF No. 440 ............ 1

United States v. Beadon,
 49 F.2d 164 (2d Cir. 1931) .............................................................. 18, 24

United States v. Bodmer,
 342 F. Supp. 2d 176 (S.D.N.Y. 2004) ................................................... 18

United States v. Chitron Elecs. Co. Ltd.,
 668 F. Supp. 2d 298 (D. Mass. 2009) ................................................... 14

United States v. Kassian Mar. Navigation Agency, Ltd.,
 No. 2:13-cr-00070 (E.D. Va. June 24, 2013), ECF No. 38 .................... 14

United States v. Lussier,
 929 F.2d 25 (1st Cir. 1991) ............................................................. 17, 18

United States v. Maruyasu Indus. Co., Ltd.,
 229 F. Supp. 3d 659 (S.D. Ohio 2017) .......................................... passim

United States v. Mullet,
 822 F.3d 842 (6th Cir. 2016) ................................................................ 32

United States v. Nippon Paper Indus. Co.,
 944 F. Supp. 55 (D. Mass. 1996) .......................................................... 14

United States v. Noriega,
 683 F. Supp. 1373 (S.D. Fla. 1988) ................................................ 21, 37



                                                 vii
       Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 9 of 223




United States v. Prado,
 933 F.3d 121 (2d Cir. 2019) .................................................................. 18

United States v. Prevezon Holdings Ltd.,
 839 F.3d 227 (2d Cir. 2016) .................................................................. 10

United States v. Rendon,
 354 F.3d 1320 (11th Cir. 2003) ............................................................ 17

United States v. Shalhoub,
 855 F.3d 1255 (11th Cir. 2017) ............................................................ 39

United States v. Shimek,
 445 F. Supp. 884 (M.D. Pa. 1978) ........................................................ 23

United States v. Siriwan,
 No. CR 09-81, 2011 WL 13057709 (C.D. Cal. July 28, 2011) .............. 22

United States v. Stein,
 435 F. Supp. 2d 330 (S.D.N.Y. 2006) ................................................... 32

United States v. Tucor Int'l, Inc.,
 No. 4:92-cr-00425 (N.D. Cal. Oct. 20, 1997), ECF No. 102 .................. 21

United States v. Van Der End,
 No. 17-2926, 2019 WL 5991546 (2d Cir. Nov. 14, 2019)...................... 20

United States v. Yang,
 144 F. App’x 521 (6th Cir. 2005) .......................................................... 30

United States v. Yousef,
 327 F.3d 56 (2d Cir. 2003) .............................................................. 17, 19

Will v. United States,
 389 U.S. 90 (1967) ................................................................................ 10

Statutes

28 U.S.C. § 1292 ...................................................................................... 39

28 U.S.C. § 1651 .................................................................................... 3, 9



                                                   viii
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 10 of 223




28 U.S.C. § 2466 ................................................................................ 30, 31

Other Authorities

H.R. REP. NO. 107-250(I) (2001) .............................................................. 31

Mem. and Report of the Advisory Comm. on Crim. Rules at 6 (May 6,
 2015) ..................................................................................................... 33

Mem. Regarding Proposed Amendments to Rule 4 from Jonathan J.
 Wroblewski, Dir., Office of Policy and Legislation, U.S. Dep’t of
 Justice to Judge David M. Lawson, Chair, Subcomm. of Advisory
 Comm. on Crim. Rules (Feb. 20, 2015) .......................................... 24, 35

Rules

FED. R. APP. P. 21 ....................................................................................... 3

FED. R. CIV. P. 12 ..................................................................................... 32

FED. R. CRIM. P. 4................................................................................. 8, 33




                                                      ix
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 11 of 223




                            INTRODUCTION

     The purpose of this Petition is to stop the District Court from

preventing petitioner Türkiye Halk Bankasi A.Ş. (“Halkbank” or the

“Bank”) from protecting its constitutional due process rights. To avoid

waiver of these rights, the Bank sought leave to enter a special

appearance for the limited purpose of challenging the court’s personal

jurisdiction and to seek recusal of the District Judge. 1

     Halkbank is a foreign corporate defendant with no offices,

employees, or operations in the United States. Rather than grant what

should have been an uncontroversial procedure, the District Court

denied the request, conditioning the Bank’s ability to file any motions

on first appearing at arraignment and entering a plea, which risks




1 District Judge Richard Berman presided over a related case in which
former Bank employees and members of the Turkish government were
charged, and one former Bank employee was convicted after trial. See
United States v. Atilla, No. 1:15-cr-00867-RMB (S.D.N.Y. Jan. 3, 2018),
ECF No. 440 (Jury Verdict). The Bank’s recusal motion will show that
Judge Berman has expressed views both in and out of the courtroom
that would cause a reasonable person to question his impartiality.
Although a special appearance would not ordinarily be necessary for
recusal, it is required in this case because recusal should be addressed
before personal jurisdiction. All references to the Bank’s request for
leave to make a special appearance to contest personal jurisdiction
include the preliminary issue of recusal.

                                     1
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 12 of 223




waiver of the very rights the Bank seeks to protect. Further, the

District Court reached beyond the procedural request for a special

appearance and prematurely ruled that the Bank cannot challenge the

District Court’s personal jurisdiction, even though this issue was not

briefed.

     Without personal jurisdiction over the Bank, the District Court

has no basis to proceed. The Bank seeks to challenge personal

jurisdiction without waiving it. Without a special appearance, the Bank

has no procedural opportunity to do so without risking waiver. Courts

have found that even minimal participation in a proceeding—including

entering a plea—consents to the court’s jurisdiction. Requiring the

Bank to appear and enter a plea before determining whether the

District Court has the constitutional authority to exercise personal

jurisdiction over the Bank risks waiver of the very rights the Bank is

seeking to preserve and vindicate. Mandamus relief is required to order

the District Court to accept the Bank’s special appearance and allow the

Bank to properly move to dismiss the indictment for lack of personal

jurisdiction and to seek recusal.




                                    2
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 13 of 223




              STATEMENT OF ISSUES PRESENTED

     Should this Court grant mandamus relief to direct the District

Court to allow a foreign corporate criminal defendant with no offices,

employees, or operations in the United States to enter a special

appearance to challenge personal jurisdiction and to seek recusal of the

District Judge, or must a corporate criminal defendant risk waiving its

rights in order to assert them?

              STATEMENT OF RELIEF REQUESTED

     Halkbank respectfully requests that this Court issue a writ of

mandamus pursuant to the All Writs Act, 28 U.S.C. § 1651(a), and

Federal Rule of Appellate Procedure 21, directing the United States

District Court for the Southern District of New York to grant

Halkbank’s counsel leave to enter a special appearance and to

subsequently allow Halkbank to file a motion seeking recusal of the

District Judge followed by a motion seeking dismissal of the indictment

for lack of personal jurisdiction. Because the District Court has ruled

(without briefing) that Halkbank cannot challenge personal jurisdiction,

the Bank further requests that the District Court be directed to




                                    3
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 14 of 223




recognize that corporate criminal defendants are protected by due

process from the unreasonable exercise of personal jurisdiction.

                        STATEMENT OF FACTS

I.    Background on Halkbank

      Halkbank is a Turkish bank organized under Turkish law and

traded on the Istanbul stock exchange. Its primary place of business is

in Turkey. It has never had a branch, representative office, or any

other physical place of business in the U.S. None of Halkbank’s more

than 20,000 employees are employed in the U.S., and Halkbank has no

U.S. subsidiaries or affiliates. Halkbank has never issued securities or

debt in the U.S., and it provides no services and sells no financial

products in the U.S. Halkbank has never filed, or been required to file,

corporate or regulatory filings in the U.S. The Bank conducts nearly all

its business within Turkey. The Bank is owned 51% by the Turkish

Wealth Fund, the Bank’s deposit base comes from Turkish retail

operations, and a major part of its loan portfolio is focused on Turkish

small and medium-sized enterprises.

      The allegations in the indictment took place almost entirely

outside the U.S. and have no legally relevant connection to the U.S.



                                     4
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 15 of 223




Instead, the allegations focus on purported schemes to provide access to

Iranian oil and gas proceeds deposited at the Bank, including: (1)

foreign transactions at Halkbank conducted among foreigners in foreign

currencies, and (2) transactions unknown and unrelated to Halkbank by

third parties that were processed between various banks other than

Halkbank. During the period relevant to the indictment, the Bank’s

only contacts with the U.S. were five U.S. correspondent accounts and a

handful of business trips tied to foreign transactions scattered over time

(both unrelated to the allegations), and meetings with U.S. Treasury

officials regarding compliance with U.S. sanctions.

II.    The District Court Avoided Halkbank’s Procedural
       Request by Prematurely Rejecting the Merits of
       Halkbank’s Anticipated Personal Jurisdiction Motion,
       Denying Halkbank’s Opportunity to Protect Its
       Constitutional Rights

       On October 15, 2019, the prosecution filed a Superseding

Indictment against Halkbank. App. at A1-45. On November 4, 2019,

before appearing for arraignment, entering a plea, or otherwise

appearing or participating in its defense, the Bank sought leave from

the District Court for its counsel to enter a special appearance for the




                                      5
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 16 of 223




limited purpose of filing a motion to dismiss for lack of personal

jurisdiction and a motion seeking Judge Berman’s recusal.

     At a November 5, 2019, status conference, Halkbank’s counsel

raised its informed concern that a general appearance might waive the

Bank’s rights to contest personal jurisdiction, citing a recent case where

a criminal defendant waived its right to challenge personal jurisdiction

by, among other things, appearing for arraignment. App. at A67:13-21

(citing United States v. Maruyasu Indus. Co., Ltd., 229 F. Supp. 3d 659

(S.D. Ohio 2017)). At the end of the hearing, Judge Berman ordered

further briefing “devoted to the issue of whether or not [the Bank] can

make a special appearance for the purpose of filing two motions.” App.

at A84:7-9. Judge Berman did not request, and the parties did not

present, briefing on the merits of the underlying motions. Briefing was

completed by December 2, 2019. See App. at A120-29.

     On December 5, 2019, Judge Berman denied Halkbank’s motion

for a special appearance (the “Decision”), finding that criminal

defendants cannot challenge personal jurisdiction and rejecting the non-

controversial practice of allowing special appearances in criminal cases.

App. at A145. Instead of grappling with the body of relevant case law,



                                    6
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 17 of 223




the District Court relegated most of its discussion of the precedent cited

by the Bank to an abbreviated case chart attached as “Exhibit B” to the

Decision. The District Court brushed the cases supporting the Bank’s

argument aside as “outside the Second Circuit” (a mantra repeated in

Exhibit B) or on the irrelevant basis that the underlying motions to

dismiss were ultimately denied after a special appearance was granted,

among other reasons. App at. A159-65.

     The District Court later compounded this error, improperly

linking the special appearance procedural issue to the underlying

merits question and finding that few special appearance cases have

been decided because “it is improper to make a personal jurisdiction

motion based upon the absence of minimum U.S. contacts in a criminal

case.” App. at A145. The Decision thus reverse-engineered its denial of

the Bank’s request by incorrectly rejecting the substantive basis for

which the special appearance was sought. Moreover, in reaching the

conclusion that the minimum contacts test does not apply, the Decision

conflates personal jurisdiction with the entirely separate concepts of

service and subject matter jurisdiction. See, e.g., App. at A143-44. The

Decision also suggests that courts can hear any case against any foreign



                                    7
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 18 of 223




defendant so long as a federal statute proscribes the conduct alleged

and notice has been given consistent with recently revised Rule 4. App.

at A142. If true, there would be no constitutional limitation on personal

jurisdiction in a criminal context. Even though the issue has not been

briefed, based on the Decision, the Bank would not be permitted to

challenge the unconstitutional exercise of personal jurisdiction even if it

appeared and entered a plea. App. at A152.

     By addressing the issue of personal jurisdiction, the Decision goes

well beyond the procedural issue of whether the Bank can enter a

special appearance and prematurely rejects the merits of the personal

jurisdiction issue. See, e.g., App. at A135 (assuming without record

basis that Halkbank has had “extensive commercial dealings with the

U.S.”); App. at A137-38 (purporting to describe, without citation,

“Unusual Contacts”). The Decision states that the Bank can file a

motion “consistent” with the Decision “for the Court’s recusal and/or

relating to the Court’s jurisdiction” after arraignment. App. at A141.

The District Court’s statement that the Bank can file a motion

“relating” to the Court’s jurisdiction “consistent” with the Decision is an

empty promise because the Court prematurely ruled that personal



                                     8
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 19 of 223




jurisdiction cannot be challenged—instead, this invitation was to

challenge subject matter jurisdiction based on extraterritoriality. App.

at A145 (arguing it is “improper to make a personal jurisdiction motion

based upon the absence of minimum U.S. contacts in a criminal case”);

A152 (noting “the Court’s rejection of Halkbank’s personal jurisdiction

claim based upon minimum contacts”).

      On December 9, 2019, the District Court set a contempt hearing

for February 10, 2020. App. at A167-68. In advance of the hearing, the

District Court requested briefing from the prosecution and the Bank “if

appearing through counsel of record.” App. at A168.

                        STANDARD OF REVIEW

      The All Writs Act empowers “all courts established by Act of

Congress” to “issue all writs necessary or appropriate in aid of their

respective jurisdictions and agreeable to the usages and principles of

law.” 28 U.S.C. § 1651(a). A writ of mandamus should issue when: “(1)

‘the party seeking issuance of the writ must have no other adequate

means to attain the relief [it] desires’; (2) ‘the issuing court, in the

exercise of its discretion, must be satisfied that the writ is appropriate

under the circumstances’; and (3) the petitioner must demonstrate that



                                      9
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 20 of 223




the ‘right to issuance of the writ is clear and indisputable.’” In re

Roman Catholic Diocese of Albany, New York, Inc., 745 F.3d 30, 35 (2d

Cir. 2014) (quoting Cheney v. United States Dist. Court, 542 U.S. 367,

380-81 (2004)).

     Mandamus allows this Court to correct “exceptional circumstances

amounting to a judicial ‘usurpation of power’ or a ‘clear abuse of

discretion’.” In re Roman Catholic Diocese, 745 F.3d at 35 (quoting Will

v. United States, 389 U.S. 90, 95 (1967) and Bankers Life & Cas. Co. v.

Holland, 346 U.S. 379, 383 (1953)). Mandamus is also warranted to

“confine” the District Court “to a lawful exercise of its prescribed

jurisdiction.” Cheney, 542 U.S. at 380 (citations and quotations

omitted). Mandamus is particularly necessary in cases like this one,

which “present[] exceptional circumstances” and have “extraordinary

significance,” In re United States, 680 F.2d 9, 12 (2d Cir. 1982), and

which involve novel and significant questions of law, including legal

issues whose resolution will aid in the administration of justice. United

States v. Prevezon Holdings Ltd., 839 F.3d 227, 238 (2d Cir. 2016).




                                     10
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 21 of 223




                               ARGUMENT

      The Court should grant mandamus relief because the District

Court is violating Halkbank’s due process rights by refusing to allow

the Bank to challenge personal jurisdiction. By wrongly denying the

Bank’s request for a special appearance for the limited purpose of

contesting the District’s Court unconstitutional exercise of personal

jurisdiction over it and, first, for recusal of the District Judge, the

District Court’s action would eliminate the Bank’s ability to protect its

rights without risking waiver.

      Halkbank, like all defendants sued in an American court, has a

due process right to be free from the unreasonable exercise of personal

jurisdiction by a U.S. District Court. In most criminal cases, the

exercise of personal jurisdiction is reasonable based on arrest, voluntary

appearance, extradition, or waiver. In contrast, this case involves an

issue that does not frequently arise—whether a U.S. District Court can

exercise personal jurisdiction over a foreign corporate defendant absent

any of these traditional jurisdictional bases and absent minimum

contacts. In an analogous scenario from another circuit that the

District Court relegates to a brief reference in Exhibit B, the Seventh



                                      11
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 22 of 223




Circuit issued mandamus to allow a foreign defendant to seek pre-

arraignment dismissal of an indictment, just as Halkbank seeks to do

here. In re Hijazi, 589 F.3d 401, 414 (7th Cir. 2009). If the Decision is

allowed to stand, it would mark a radical departure from personal

jurisdiction jurisprudence because the Bank would, in effect, be barred

from challenging personal jurisdiction—if it cannot raise the challenge

without waiving it, the right is eliminated.

I.    Halkbank’s Right to Mandamus is Clear and Indisputable

      Halkbank has a constitutional right to challenge a court’s

unreasonable exercise of personal jurisdiction, but this right is

conditional. Despite the District Court’s refusal to acknowledge the

prospect of waiver, a defendant can intentionally or inadvertently

consent to the personal jurisdiction of a court. A special appearance is

the proper way to challenge threshold matters without threat of waiver.

Because mandamus is required to compel the District Court to allow the

Bank’s counsel to specially appear and avoid the risk of waiving its

constitutional rights, Halkbank’s right to mandamus is clear and

indisputable.




                                     12
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 23 of 223




     A.    Personal Jurisdiction Is an Essential Threshold Issue
           that Must Be Decided Before Arraignment

     Courts must have a reasonable basis to exercise personal

jurisdiction over a corporate criminal defendant. Int’l Harvester Co. v.

Kentucky, 234 U.S. 579, 585-86, 589 (1914) (assessing whether

Kentucky state court could exercise personal jurisdiction over corporate

criminal defendant indicted under state law). Personal jurisdiction is a

threshold issue, and a court has the power to dismiss the case before

arraignment. See In re Hijazi, 589 F.3d at 406, 409 (citing Hughes v.

Thompson, 415 U.S. 1301 (1974)).

     In the absence of a traditional basis like arrest, voluntary

appearance, or extradition, the standard for assessing personal

jurisdiction over criminal defendants is the familiar “minimum

contacts” test set forth in International Shoe, where the Supreme Court

favorably cited International Harvester—a criminal case—no less than

five times. Int’l Shoe Co. v. Washington, 326 U.S. 310, at 314-15, 317,

319 (1945). International Harvester itself cited civil cases,

demonstrating that the Supreme Court views similarly personal

jurisdiction jurisprudence in both civil and criminal cases. 234 U.S. at




                                    13
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 24 of 223




583, 586, 588 (citing civil cases).2 In the criminal context, courts also

use this test to evaluate whether to compel foreign corporations to

comply with grand jury subpoenas. In re Sealed Case, 832 F.2d 1268,

1273-74 (D.C. Cir. 1987), abrogated on other grounds, Braswell v.

United States, 487 U.S. 99 (1988); In re Marc Rich, 707 F.2d 663, 666-70

(2d Cir. 1983); In re Arawak Trust Co. (Cayman) Ltd., 489 F. Supp. 162,

165 (E.D.N.Y. 1980); In re Grand Jury Subpoenas, 72 F. Supp. 1013,

1019-20 (S.D.N.Y. 1947) (citing Int’l Shoe, 326 U.S. at 316, and Int’l

Harvester, 234 U.S. 579). By implication, if a grand jury subpoena

recipient is afforded the protections of the “minimum contacts” test,

then a criminal defendant should receive at least the same protection.

In re Sealed Case, 832 F.2d at 1274 (characterizing showing needed to



2“Minimum contacts” are rarely an issue in criminal cases, which
primarily involve individual defendants or companies with U.S.
operations. But this is not the first case involving the minimum
contacts test in a criminal setting. United States v. Nippon Paper
Indus. Co., 944 F. Supp. 55, 60-61 (D. Mass. 1996) (applying minimum
contacts test), rev’d on other grounds, 109 F.3d 1 (1st Cir. 1997); United
States v. Chitron Elecs. Co. Ltd., 668 F. Supp. 2d 298, 303-04 (D. Mass.
2009) (applying minimum contacts test); United States v. Kassian Mar.
Navigation Agency, Ltd., No. 2:13-cr-00070 (E.D. Va. June 24, 2013),
ECF No. 38 (declining to rule on personal jurisdiction pre-trial). But see
Maruyasu, 229 F. Supp. 3d at 669, 671-74 (declining to apply minimum
contacts test and alternatively finding minimum contacts test satisfied).


                                     14
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 25 of 223




enforce grand jury subpoena as “lower hurdle” than that needed to

exercise personal jurisdiction over criminal defendant).

     B.    The District Court Adopted the Erroneous Logic of a
           Single District Court to Support Its Flawed Reasoning

     In ruling on a procedural request to enter a special appearance,

the Decision wrongly concludes that personal jurisdiction cannot be

challenged in criminal cases, which is legally incorrect and goes to the

merits of a motion that the Bank has not yet filed. App. at A145. In so

doing, the District Court failed to address key, controlling authorities,

including International Harvester. Instead, the District Court relied

principally on a single case from the Southern District of Ohio, United

States v. Maruyasu.

     In Maruyasu, the court mistakenly found that the “body of law” on

whether the minimum contacts test applies in a criminal prosecution

“appears to be limited to four cases.” 229 F. Supp. 3d at 669. Despite

that all four of these cases concluded that the minimum contacts test

applies in the criminal context, the court distinguished these decisions

or found them inapposite. The court found instead that a federal court

has the power to try any defendant that is present or brought before the

court on a federal indictment charging violation of a federal law. Id. at


                                    15
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 26 of 223




670. The court went on to find that the defendant in that case, unlike

the Bank here, had both appeared and participated by, among other

things, entering a plea of not guilty. As a result, the court concluded

that the defendant had consented to the court’s personal jurisdiction

over it. Id. at 671.

      Maruyasu stands in sharp contrast to the present case. Halkbank

has not consented to jurisdiction and, in fact, seeks to make a special

appearance for the singular purpose of avoiding consent while at the

same time preserving its constitutional challenge that the Maruyasu

court found to have been waived. Moreover, Maruyasu’s holding that

personal jurisdiction exists over any criminal defendant who is

“present” before the court raises the question of how a foreign corporate

defendant such as Halkbank—without U.S. offices, employees, or

operations—can be “present” or effectively challenge its presence

without automatically waiving its right to do so by appearing to assert

the challenge.

      Both the District Court and the Maruyasu court reached their

flawed decisions by citing the same line of authority involving the Ker-

Frisbie doctrine. This narrow doctrine concerns whether the



                                    16
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 27 of 223




government may prosecute individual defendants who were abducted

abroad and forcibly brought to court—an issue entirely absent in this

case. See App. at A145-47 (citing United States v. Alvarez-Machain, 504

U.S. 655 (1992); Frisbie v. Collins, 342 U.S. 519 (1952); United States v.

Lussier, 929 F.2d 25 (1st Cir. 1991); United States v. Rendon, 354 F.3d

1320 (11th Cir. 2003)); see also Maruyasu, 229 F. Supp. 3d at 669-70

(citing the same cases). The Ker-Frisbie doctrine does not address

whether the Bank can challenge personal jurisdiction, and the District

Court’s misguided application of Ker-Frisbie as an exclusive statement

of criminal due process rights ignores other due process rights in

criminal cases3 and disregards the difference between individuals and

corporations. 4 The District Court’s incomplete statement of the law—


3 This oversimplification ignores the due process question of whether
U.S. courts have subject matter jurisdiction over extraterritorial
conduct, United States v. Yousef, 327 F.3d 56, 111-12 (2d Cir. 2003),
other fundamental due process issues applicable under the
incorporation doctrine, Benton v. Maryland, 395 U.S. 784, 794 (1969),
prohibitions on official conduct which “shocks the conscience,” Rochin v.
California, 342 U.S. 165, 172 (1952), and limits on personal jurisdiction,
Int’l Harvester, 234 U.S. at 583.
4Further ignoring the difference between corporations and individuals,
the District Court argues that “the issue of ‘minimum contacts’ does not
arise in criminal cases” by citing dicta from Bodmer, which, in context,
noted that personal jurisdiction derives from an individual defendant’s
arrest, voluntary appearance in court, or lawful extradition. App. at

                                    17
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 28 of 223




that a district court has personal jurisdiction over any party who

appears before it—also cannot be squared with the many examples

where corporations have challenged personal jurisdiction in a criminal

context. App. at A147 (citing Lussier, 929 F.2d at 27); Int’l Harvester,

234 U.S. at 583; United States v. Beadon, 49 F.2d 164, 167 (2d Cir.

1931). See also supra at 13-14.

     This Court has noted that “‘[j]urisdiction is a chameleon word . . .

having many, too many, meanings.” United States v. Prado, 933 F.3d

121, 132 (2d Cir. 2019) (citing Arbaugh v. Y&H Corp., 546 U.S. 500, 510

(2006)). The Decision here exemplifies that observation through the

District Court’s conflation of cases involving subject matter jurisdiction,

legislative or prescriptive jurisdiction, and personal jurisdiction. Prado,

933 F.3d at 132-33. Subject matter jurisdiction is an Article III and a

statutory requirement that restricts federal power and cannot be

waived, whereas personal jurisdiction stems from the Due Process

Clause, “recognizes and protects an individual liberty interest,” and can,




A145-46 (citing United States v. Bodmer, 342 F. Supp. 2d 176, 188
(S.D.N.Y. 2004)).


                                    18
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 29 of 223




like other individual rights, be waived. Insurance Corp. of Ireland, Ltd.

v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702-03 (1982).

     The Decision mischaracterizes the Bank’s argument as going to

subject matter rather than personal jurisdiction. See, e.g., App. at A144

(“Construed in the light most favorable to Halkbank, the defense

appears to challenge the extraterritoriality and/or the lack of a

connection or nexus between Halkbank and the U.S.”). The Due

Process Clause separately protects criminal defendants from both the

unreasonable exercise of personal jurisdiction, Int’l Harvester, 234 U.S.

at 589, and from the extraterritorial application of U.S. law to foreign

conduct that lacks a sufficient nexus with the United States, Yousef,

327 F.3d at 111-12. Foreign defendants may challenge personal

jurisdiction, or subject matter jurisdiction under the “nexus test,” or

both—one does not displace the other. Id. at 115 (separately evaluating

both issues). Individual defendants have even challenged

extraterritorial application of U.S. law after appearing in court or on

appeal following a guilty plea—both procedures that would be waived

regarding personal jurisdiction. United States v. Al Kassar, 660 F.3d

108, 117-18 (2d Cir. 2011); United States v. Van Der End, No. 17-2926,



                                    19
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 30 of 223




2019 WL 5991546, at *4 (2d Cir. Nov. 14, 2019) (defendant did not

waive challenge to extraterritoriality by pleading guilty).

     C.    Special Appearances Are the Routine and Necessary
           Procedure to Challenge Threshold Issues

     When criminal defendants seek to challenge threshold issues such

as personal jurisdiction, courts routinely permit them to do so by

appearing specially. Halkbank reviewed all federal criminal cases

available in online legal databases, including many unpublished

opinions and orders, where defendants sought a special appearance.

The search identified twenty-two instances in which defense counsel

have either requested or noticed a special appearance in criminal cases,

and in the vast majority of those cases, special appearances were

granted. See App. at A99-103. Of the twenty-two cases identified, in

sixteen cases the court permitted a special appearance. Of those

sixteen cases, in seven cases the defendant entered a notice of special

appearance with no objection from the prosecution, and in nine cases

courts granted requests over the prosecution’s objection. Id.

     Courts have granted special appearances through written opinions

in three instances. These cases all involved foreign defendants located

abroad and courts who deemed it unnecessary to compel their


                                    20
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 31 of 223




appearance in the United States to challenge their indictments. In

United States v. Tucor Int’l, Inc., the court granted the foreign

defendants’ request for a special appearance to challenge the

indictment. No. 4:92-cr-00425 (N.D. Cal. Oct. 20, 1997), ECF No. 102

(Order Granting Mot. for Leave to Make Special Appearance). The

court stated that ramifications that extended “beyond the parties to the

action” necessitated ruling on the motion to dismiss before arraignment,

including, in that case, the “strong views of the Philippines government”

that the indictment infringed upon its sovereignty and violated U.S.

treaty obligations. Id. at 5-6. The court in United States v. Noriega

reached a similar conclusion, stressing that “delicate issues” in a case

“fraught with political overtones” weigh in favor of allowing the foreign

defendant the opportunity to challenge the indictment through a special

appearance despite finding that the defendant was a fugitive. 683 F.

Supp. 1373, 1374-75 (S.D. Fla. 1988). Finally, in United States v.

Siriwan, the prosecution challenged the defendant’s ability to enter a

special appearance under the fugitive disentitlement doctrine, which

gives courts discretion to decline to rule on a fugitive defendant’s

motions. The court determined that the doctrine did not apply to the



                                    21
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 32 of 223




foreign citizen and resident defendants, because they were never

present in the United States and thus did not flee the jurisdiction. No.

CR 09-81, 2011 WL 13057709, at *1 (C.D. Cal. July 28, 2011). 5

     The District Court dismissed these authorities because, again,

they arose “outside the Second Circuit,” or involved individual

defendants. App. at A147, A160-62. But the District Court itself

identifies no Second Circuit decisions where a special appearance

request to address minimum contacts in a criminal matter was denied.

Instead, the District Court engaged in judicial gerrymandering of

precedential authority to support its ruling: It selectively relied on out-

of-circuit precedent, cited passages deemed favorable to its desired

outcome, ignored passages in the same cases supporting Halkbank’s

position, or cited cases involving individual defendants, yet rejected

Halkbank’s cited precedent as “unpersuasive” or “outlier(s).” App. at

A147. 6 The right to make a special appearance to preserve a


5 The court also noted: “Substantive arguments as to whether the
indictment should in fact be dismissed would not be before the Court
until it decides whether to permit the special appearances in the first
place.” Siriwan, 2011 WL 13057709, at *1 n.1.
6Of the six additional special appearance cases identified, twice the
court found that the defendant had waived the right to enter a special
appearance and in four instances the court denied a defendant’s request

                                    22
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 33 of 223




fundamental constitutional challenge that might otherwise be waived

through a general appearance should not be subject to the vagaries of

differing precedents in differing circuits.

     D.    Without Mandamus, Halkbank Risks Waiver of Its
           Fundamental Rights

     Halkbank’s clear and indisputable right to mandamus derives

from the nature of the rights it seeks to protect. Personal jurisdiction is

a conditional right that can be waived and must be challenged with a

timely objection to avoid risking waiver. E.g., Maruyasu, 229 F. Supp.

at 671.

     Remarkably, despite the fact that Halkbank made clear that the

purpose of its request for a special appearance was to avoid waiving its

rights, the Decision does not address waiver—the term is mentioned



for leave to enter a special appearance. App. at A102-03. The four
denials arose in different contexts inapplicable here. Two cases were
decided under the fugitive disentitlement doctrine, which does not apply
to Halkbank. App at A102; infra at 29-31. In the other two cases, one
involved a defendant’s attempt to use findings made during his co-
defendant’s sentencing to undermine the allegations, United States v.
Adamov, CR No. 05-129, 2008 WL 1943550, at *3 (W.D. Pa. May 2,
2008), and the other involved a pro se defendant purportedly
challenging the “territorial jurisdiction of the Court” (i.e., not personal
jurisdiction) who had already appeared by filing numerous pre-trial
motions and a counter-complaint, United States v. Shimek, 445 F. Supp.
884, 887, 893 (M.D. Pa. 1978).

                                     23
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 34 of 223




only once in the body of the Decision, in passing, when noting the

Bank’s desire to avoid waiver in its summary of the procedural history.

App. at A140. Yet the Decision’s ultimatum forces the Bank to waive

its constitutional rights or not appear and “face any attendant risks.”

App. at A141 (citing DOJ Memo, infra at 35). The Decision ignores the

multiple federal criminal cases which have found that participating in

proceedings by, among other things, entering a plea waived a personal

jurisdiction challenge. For example, in a case within the Second Circuit

buried in Exhibit B, this Court found that waiver had occurred in

United States v. Beadon, where three corporate defendants appealed

their convictions, contending that they were not “in court” and that no

valid verdict could be rendered against them for that reason. The

Second Circuit found that personal jurisdiction had been accepted

because counsel had entered general appearances for the corporations.

49 F.2d at 167.

      Federal courts have also found that defendants waive the ability

to enter a special appearance by participating in the case. For example,

in Maruyasu, the court found that the defendant’s participation in the

litigation, “including pleading not guilty,” amounted to a waiver of



                                    24
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 35 of 223




personal jurisdiction. 229 F. Supp. 3d at 671. Maruyasu stands in

sharp contrast to the present case—Halkbank has not yet entered a

plea and seeks to file a special appearance for the singular purpose of

avoiding waiver.

     E.    The District Court Cannot Bind Appellate Courts that
           Could Consider a General Appearance as Waiver of
           the Right to Challenge Personal Jurisdiction

     The Decision purports to allow Halkbank to “file a motion for the

Court’s recusal and/or relating to the Court’s jurisdiction” following

arraignment. App. at A141 (emphasis added). But, as previously

noted, the reasoning of the Decision effectively forecloses any right to

assert a due process challenge to the exercise of personal jurisdiction.

Supra at 6-8. Moreover, the District Court does not have the power to

make the “no waiver” guarantee in any event because it cannot bind

another District Judge, this Court, or the Supreme Court. See Dynegy

Midstream Servs. v. Trammochem, 451 F.3d 89, 94 (2d Cir. 2006)

(reviewing personal jurisdiction de novo). If the Bank were to enter a

plea or file other pre-trial motions, another judge or court may later

determine that the Bank had waived its right to challenge personal

jurisdiction. And if Halkbank’s recusal motion is granted, there will be



                                    25
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 36 of 223




another District Judge—with his or her own views as to waiver—who

will rule on the personal jurisdiction motion.

II.    Mandamus Will Appropriately Resolve an Unsettled Legal
       Issue and End Ongoing Irreparable Harm

       The Second Circuit has found mandamus appropriate to resolve

issues of first impression and to prevent ongoing irreparable harm.

Mandamus protects parties against “a judicial usurpation of power or a

clear abuse of discretion.” In re Roman Catholic Diocese, 745 F.3d at 35

(citations and quotations omitted). But mandamus is also appropriate

to resolve this issue of first impression. Mandamus would address this

unsettled, novel legal question—it would serve a “corrective and

didactic” role. Balintulo v. Daimler AG, 727 F.3d 174, 187 n.18 (2d Cir.

2013) (citations and quotations omitted). Mandamus is particularly

appropriate since this “important, undecided issue will forestall future

error in trial courts, eliminate uncertainty and add importantly to the

efficient administration of justice.” In re von Bulow, 828 F.2d 94, 98-99

(2d Cir. 1987) (citations and quotations omitted). Moreover, mandamus

is proper to stop ongoing irreparable harm that, “for mandamus

purposes typically involves an interest that is both important to and




                                      26
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 37 of 223




distinct from the resolution of the merits of the case.” Linde v. Arab

Bank, PLC, 706 F.3d 92, 117 (2d Cir. 2013).

     A.       Courts Have Ordered Mandamus to Address
              Analogous Legal Issues

     This case presents a novel issue before this Court, as discussed

below. But the Seventh Circuit granted mandamus in a similar case, In

re Hijazi, to allow a foreign defendant to seek the pre-arraignment

dismissal of an indictment. 589 F.3d at 414. In Hijazi, the defendant

was a foreign citizen and resident who had never been physically

present in the court’s jurisdiction and was lawfully in Kuwait at the

time of the indictment. The court described the issue before it as a

narrow one:

     [I]s [defendant] entitled to a ruling at this time, or must he
     voluntarily travel to the United States and present himself
     for arraignment before the court takes his motions under
     advisement? Put simply, does the district court, under the
     circumstances of this case, have a duty to rule now on the
     authority of the United States to apply its law to
     [defendant’s] conduct?

Id. at 406.

     The court answered this question in the affirmative and

granted mandamus, ordering the district court to rule on his




                                    27
       Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 38 of 223




motion to dismiss the indictment even though defendant had not

entered an appearance. Id. at 408, 411, 414.

        The prosecution in Hijazi argued that a writ of mandamus should

not be available because the defendant could obtain the relief he desired

by showing up in court and making a general appearance. This is the

same argument adopted by the District Court here. But the Hijazi

court of appeals rejected that argument:

        [The prosecution’s] reasoning overlooks the entire point of
        [defendant’s] attack on the indictment. [Defendant] was
        lawfully in Kuwait at the time of the indictment and
        remains so today. The government cites no support for the
        proposition that [defendant] has no right to stay there, and
        in that way, to refuse to cooperate with the U.S. proceeding.
        In fact, the reach of the statutes that [defendant] allegedly
        violated and the district court’s authority to command his
        appearance are precisely the issues [defendant] wants the
        district court to resolve.

Id. at 407.

        In these circumstances, the court found that “ordinary

proceedings” of making an appearance and entering a plea did not

provide the defendant with an adequate remedy and that the relief he

was requesting was “well within the power of the district court.” Id. at

408.




                                       28
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 39 of 223




      By denying Halkbank’s request for a special appearance, the

District Court is doing exactly what the Seventh Circuit found improper

in Hijazi—conditioning Halkbank’s assertion of its constitutional rights

on a commitment by Halkbank that it first subject itself to the

jurisdiction of the Court, thereby waiving the very right it seeks to

assert. App. at A141. Consistent with its gerrymandering treatment of

other cases that do not support its reasoning, the District Court

relegates its analysis of Hijazi to Exhibit B. There, in dicta, the District

Court suggests Hijazi was limited by subsequent cases where individual

defendants were determined to be fugitives under the fugitive

disentitlement doctrine. See App. at A158-65. However, even under

this reasoning, Hijazi still applies to this case because the Bank cannot

be a fugitive.

      The District Court’s application of the fugitive disentitlement

doctrine, although dicta, is also wrong. Halkbank is a corporate

defendant that has never been present in the United States, cannot be

arrested or extradited, and is therefore not a fugitive. Every one of the

District Court’s cited cases involved individual defendants. See id. In

support of its ruling, the Decision mischaracterizes the Bank’s briefing



                                    29
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 40 of 223




on this issue before the District Court. Compare App. at A154, with

App. at A90-91. For example, the District Court ignores the context in

which the Sixth Circuit found that the fugitive disentitlement doctrine

does not apply to corporate defendants (App. at A128; United States v.

Yang, 144 F. App’x 521, 523 (6th Cir. 2005)), ignores that Hijazi

addressed and rejected concerns about a lack of “mutuality” in

litigation, 589 F.3d at 414, and refuses to acknowledge that the fugitive

disentitlement doctrine has never been applied to deny a foreign

corporate defendant a special appearance.

     In its desperation to apply the fugitive disentitlement doctrine to a

corporate entity, the District Court completely misapplies 28 U.S.C. §

2466, a statute that incorporates the doctrine into asset forfeiture

actions in specific circumstances. By its terms, this provision relates

only to forfeiture proceedings. App. at A154-55. Even in that limited

context, it only applies where an individual fugitive is a majority

shareholder of a corporate entity. These facts are entirely absent in this

case. Although the District Court claims that United States v.

$6,976,934.65 Plus Interest, 478 F. Supp. 2d 30, 43 (D.D.C. 2007) found

that this statute extended the fugitive entitlement doctrine to



                                    30
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 41 of 223




corporations, it does not sweep as broadly as the District Court

suggests. In that case, the court noted that 28 U.S.C. § 2466(b)

“clarifies that a natural person who is a fugitive may not circumvent

this provision by filing, or having another person file, a [forfeiture]

claim on behalf of a corporation that the fugitive controls.” Id. at 42

(quoting H.R. REP. NO. 107-250(I), at 69 (2001)). According to the court,

“[a]ll that subsection (b) appears to add is a presumption that a

fugitive's disentitlement will be imputed to a corporation of which he is

a majority shareholder or on behalf of whom he files a [forfeiture]

claim.” United States v. $6,976,934.65 Plus Interest, 478 F. Supp. 2d at

43. This is not a forfeiture proceeding, and there is no individual

fugitive who is a majority shareholder of Halkbank. Thus, the narrow

asset forfeiture statute does not apply to Halkbank.

     B.    A District Court’s Unjustified Denial of a Special
           Appearance Is a Novel Legal Issue that Is Likely to
           Evade Review, Blocking Future Defendants from
           Asserting Their Constitutional Rights

     The Second Circuit has never reviewed whether a District Court

can deny leave to enter a special appearance in these circumstances,

which could thwart a criminal defendant’s opportunity to assert its

constitutional rights. No statute or rule supports the District Court’s


                                     31
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 42 of 223




reasoning that Halkbank should be required to “travel to New York and

answer the charges or have its legal counsel do so” to protect its due

process rights. App. at A147. Indeed, other cases “outside the Second

Circuit” such as Hijazi have reached the opposite conclusion.

     In the civil context, FED. R. CIV. P. 12(b)(2) specifically permits a

defendant to bring a motion to dismiss for lack of personal jurisdiction

and therefore obviates the need for a special appearance. Unlike the

revised Civil Rules, the Criminal Rules lack an express rules-based

mechanism for defendants to challenge certain threshold issues like

personal jurisdiction absent a special appearance. No express safe

harbor in the Criminal Rules protects against waiver as does Civil Rule

12. Criminal Rule 12 permits a challenge to jurisdiction at any time

while the case is pending, but this provision refers only to subject

matter jurisdiction, not personal jurisdiction. United States v. Mullet,

822 F.3d 842, 847-48 (6th Cir. 2016). Only a challenge through a

special appearance avoids potential waiver. See also United States v.

Stein, 435 F. Supp. 2d 330, 378 n.235 (S.D.N.Y. 2006), aff’d, 541 F.3d

130 (2d Cir. 2008) (finding actions by non-party may have constituted

general appearance and waived objection to personal jurisdiction).



                                    32
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 43 of 223




     As the Decision notes, in December 2016, Criminal Rule 4 was

amended to provide prosecutors with more flexibility to serve

organizations located outside the United States. App. at A141-42. The

changes to Criminal Rule 4 removed the need to enter a special

appearance to contest notice of the summons but did not eliminate the

need to enter a special appearance to contest personal jurisdiction.

Multiple authorities acknowledge that amended Criminal Rule 4 was

narrowly aimed to address issues with notice of the summons only and

did not otherwise impact the availability of special appearances.

     First, according to the final Advisory Committee Report describing

the rule change, the proposed amendment only eliminated the need for

special appearances to contest notice of a summons. 7 The Advisory

Committee Report noted that challenges to other threshold issues via a

special appearance remained available and appropriate. Id.

     Second, the Ninth Circuit acknowledged the availability of special

appearances in criminal cases just last year in In re Pangang Grp. Co.,

Ltd., 901 F.3d 1046, 1052 (9th Cir. 2018), a case cited seven times by


7See Mem. and Report of the Advisory Comm. on Crim. Rules at 6 (May
6, 2015), https://www.uscourts.gov/sites/default/files/2015-05-
criminal_rules_report_0.pdf.

                                    33
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 44 of 223




the District Court even though it is “outside the Second Circuit.” The

Ninth Circuit denied a petition for mandamus seeking to review a

motion to quash service of a summons (which is not at issue here) and

found there was not a “longstanding historical practice” of special

appearances in criminal cases, but the court noted that amended

Criminal Rule 4 only affected the availability of special appearances to

contest notice of the summons. Id. at 1057. The court explained that

“Criminal Rule 4 would not eliminate the possibility of special

appearances entirely,” citing the Advisory Committee Report. Id. at

1059.

        Third, the Department of Justice itself acknowledged that, even

with amended Criminal Rule 4, criminal defendants could still make

special appearances to contest issues such as personal jurisdiction. In a

letter from the Department to the Advisory Committee, the Department

noted that amended Criminal Rule 4 would eliminate the need to enter

a special appearance only to contest notice of a summons but not for

other threshold issues, including to contest personal jurisdiction. See

Mem. Regarding Proposed Amendments to Rule 4 from Jonathan J.

Wroblewski, Dir., Office of Policy and Legislation, U.S. Dep’t of Justice



                                     34
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 45 of 223




to Judge David M. Lawson, Chair, Subcomm. of Advisory Comm. on

Crim. Rules, at 2 (Feb. 20, 2015) (“DOJ Memo”).

     The DOJ Memo explicitly noted that the availability of a special

appearance for other threshold issues remained intact and gave several

non-exhaustive examples of instances where special appearances were

appropriate, including to contest personal jurisdiction. Id. The

Department therefore validated the use of special appearances to

challenge threshold issues besides service. Id. The District Court’s

gerrymandering approach to legal analysis cited the DOJ Memo on the

irrelevant issue of contesting service but declined even to acknowledge

this pertinent part of the DOJ Memo describing other grounds for

seeking a special appearance.

     These authorities make indisputably clear that special

appearances in the criminal context have not been eliminated. Unless

the prosecution is disavowing the reassurances provided to the Rules

Committee in the DOJ Memo to support changing Rule 4, then based on

the DOJ Memo, the Department must concede that special appearances

are appropriate, at a minimum, to allow a criminal defendant to

properly contest personal jurisdiction without threat of waiver. The



                                    35
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 46 of 223




Court should therefore grant the petition for mandamus to settle this

important legal issue.

     C.    Only Mandamus Will Prevent Ongoing Irreparable
           Harm to the Bank

     The District Court’s denial of Halkbank’s procedural motion bars

the Bank from fully asserting its constitutional rights without risking

waiver, causing significant harm to the Bank that will only intensify

unless this Court grants mandamus relief. See In re Vasquez-Ramirez,

443 F.3d 692, 701 (9th Cir. 2006) (finding mandamus relief appropriate

where defendant would have irreparably suffered prejudice of

additional and unnecessary trial); In re Ellis, 356 F.3d 1198, 1211 (9th

Cir. 2004) (same) (citing Arizona v. Washington, 434 U.S. 497, 503-05

(1978)).

     Because of Halkbank’s unique economic role in Turkey, the Bank’s

indictment has had a severe and negative impact on the people of

Turkey, especially Turkey’s small businesses. Halkbank’s further

deterioration could harm the Turkish economy and risks leaving these

clients without a lender. Harm to innocent third parties, including

ordinary citizens, provides compelling support for mandamus. In re The

City of New York, 607 F.3d 923, 950 (2d Cir. 2010) (granting petition for


                                    36
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 47 of 223




mandamus to prevent disclosure of undercover police reports in part

because of potential threat to safety of New York civilians). The quicker

this issue is resolved, the sooner Halkbank can mitigate the harm to its

customers and partners.

     The irreparable harm caused by the District Court’s erroneous

order is also heightened by the political stakes of this dispute. This

litigation involves key issues in U.S.-Turkish relations. In other cases

involving significant issues of international politics, courts have

emphasized the importance of addressing questions about impartiality.

In Noriega, the court remarked:

     [T]he best way to avoid the appearance that this indictment
     has assumed the character of a political proceeding, rather
     than a legal one, is to determine its legal validity upon the
     arguments of counsel. In that way, the integrity of our legal
     system will best be served. Counsel suggested at oral
     argument on this motion that the world is watching this
     case. In the unlikely event that such an observation is
     accurate, it is all the more important that our frequent
     protestations about due process, presumptions of innocence
     and fair play be given meaning. Indeed, any procedure
     which will negate the perception that this prosecution may
     have been politically motivated should be welcomed by the
     Government.

683 F. Supp. at 1375. The District Court quietly ignores Noriega (citing

it only in Exhibit B) which, combined with its irrelevant citation to



                                    37
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 48 of 223




multiple New York Times articles referencing political issues, fuels the

perception that this case has “assumed the character of a political

proceeding.” See, e.g., App. at A130, A131, A138-39 (news articles),

A160 (discussion of Noriega). Worse, in its cursory treatment of

Noriega in Exhibit B, the District Court improperly dismisses its

importance because it is “outside the Second Circuit” and because that

court ultimately denied the defendant’s motion to dismiss. App. at

A160. The merits of that defendant’s motion to dismiss—like the merits

of the Bank’s personal jurisdiction motion—were not at issue on the

special appearance request.

     There is no reason for the Bank to endure this ongoing harm,

especially when personal jurisdiction and recusal necessarily must be

decided first before the merits of the case are addressed. Abelesz v. OTP

Bank, 692 F.3d 638, 651-52 (7th Cir. 2012) (granting petition for

mandamus to dismiss case for lack of personal jurisdiction, in part, to

avoid wasting resources).




                                    38
       Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 49 of 223




III.    Halkbank Has No Other Adequate Means to Protect Its
        Right to Challenge Personal Jurisdiction Without Risking
        Waiver

        This Petition is the only adequate means to compel the District

Court to grant the Bank’s request for a special appearance. A special

appearance, in turn, is the only way for Halkbank to challenge personal

jurisdiction without risking waiver and, ancillary to that request, to

move for Judge Berman’s recusal. This Petition is therefore the only

adequate means for the Bank to protect its fundamental rights.

        Mandamus relief is also the only means by which this Court can

intervene. Review of a request for special appearance is not directly

appealable, not subject to civil certification, and not otherwise subject to

review. See 28 U.S.C. § 1292(b); United States v. Shalhoub, 855 F.3d

1255, 1261 (11th Cir. 2017), cert. denied, 138 S. Ct. 381 (2017).

                               CONCLUSION

        For the foregoing reasons, the Petition for mandamus should be

granted, and the District Court should be directed to enter the Bank’s

special appearance for the limited purpose of filing a motion to dismiss

for lack of personal jurisdiction and a motion for recusal.




                                       39
   Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 50 of 223




                                 Respectfully submitted,

Dated: December 17, 2019         King & Spalding LLP

                                 By: /s/ Andrew C. Hruska

                                 Andrew C. Hruska, Esq.
                                 William F. Johnson, Esq.
                                 Richard H. Walker, Esq.
                                 Katherine Kirkpatrick, Esq.*
                                 KING & SPALDING LLP
                                 1185 Avenue of the Americas
                                 New York, New York 10036
                                 Telephone: (212) 556-2278
                                 Facsimile: (212) 556-2222
                                 ahruska@kslaw.com
                                 wjohnson@kslaw.com
                                 rwalker@kslaw.com
                                 kkirkpatrick@kslaw.com

                                 *Admissions pending/forthcoming

                                 Counsel for Defendant
                                 Türkiye Halk Bankasi A.Ş.




                                   40
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 51 of 223




          STATEMENT REGARDING ORAL ARGUMENT

     Oral argument is requested. This petition involves an

unprecedented denial of a criminal defendant’s right to challenge the

personal jurisdiction of the court, as well as to seek recusal. Further,

this petition presents novel issues of law which have never been

addressed by this Circuit. Therefore, Halkbank’s counsel respectfully

would appreciate the opportunity to address any questions from the

Court.




                                    41
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 52 of 223




                 CERTIFICATE OF COMPLIANCE

     I certify that this petition complies with the page limitations of

FED. R. APP. P. 21(d) and that this petition complies with the typeface

requirements of FED. R. APP. P. 32(a)(5) and the type style requirements

of FED. R. APP. P. 32(a)(6) because it contains 7,781 words and has been

prepared in a proportionally spaced typeface using Microsoft Word in

14-point Century Schoolbook.



                                         /s/ Andrew C. Hruska
                                         Andrew C. Hruska




                                    42
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 53 of 223




                    CERTIFICATE OF SERVICE

     I hereby certify that I electronically filed the foregoing petition with

the Clerk of the Court for the United States Court of Appeals for the

Second Circuit by using the appellate CM/ECF system on December 17,

2019. In addition, I hereby certify that on December 17, 2019, I served

the foregoing document on the District Court and on the counsel below

as indicated:

     By E-Mail and U.S. Mail:

     Michael Dennis Lockard, Esq.
     Sidhardha Kamaraju, Esq.
     David William Denton, Jr., Esq.
     Jonathan Rebold, Esq.
     Kiersten Fletcher, Esq.
     United States Attorney’s Office
     Southern District of New York
     One St. Andrew’s Plaza
     New York, New York 10007

     By Hand:

     Honorable Richard M. Berman
     United States District Judge
     Daniel Patrick Moynihan United States Courthouse
     Courtroom 17B
     500 Pearl St.
     New York, New York 10007

                                         /s/ Andrew C. Hruska
                                         Andrew C. Hruska



                                    43
 Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 54 of 223




                           No. 19-____
       IN THE UNITED STATES COURT OF APPEALS
               FOR THE SECOND CIRCUIT
                    ________________
              IN RE TÜRKIYE HALK BANKASI A.Ş.
                                                             Petitioner.
                          ________________
             On Petition for a Writ of Mandamus to the
                 United States District Court for the
                   Southern District of New York,
United States v. Türkiye Halk Bankasi A.Ş., No. 1:15-CR-00867-RMB
                          ________________
  APPENDIX TO PETITION FOR A WRIT OF MANDAMUS
                  ________________

                                    Andrew C. Hruska
                                    William F. Johnson
                                    Richard H. Walker
                                    Katherine Kirkpatrick*
                                    KING & SPALDING LLP
                                    1185 Avenue of the Americas
                                    New York, New York 10036
                                    Telephone: (212) 556-2278
                                    Facsimile: (212) 556-2222
                                    ahruska@kslaw.com
                                    wjohnson@kslaw.com
                                    rwalker@kslaw.com
                                    kkirkpatrick@kslaw.com

                                    *Admissions pending/forthcoming
      Attorneys for Specially-Appearing Defendant-Petitioner
                    Türkiye Halk Bankasi A.Ş.


December 17, 2019
       Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 55 of 223




                                TABLE OF CONTENTS


DOCUMENT                                                                                   PAGE


Superseding Indictment (Oct. 15, 2019), ECF No. 562 .................. A1-A45

Halkbank’s Letter with Request to Enter Special
Appearance (Nov. 4, 2019), ECF No. 570 ..................................... A46-A49

Government’s Letter in Response to Halkbank’s Request to
Enter Special Appearance (Nov. 4, 2019), ECF No. 571 .............. A50-A57

Transcript of Hearing Regarding Halkbank’s Request to
Enter Special Appearance (Nov. 5, 2019), ECF No. 575 .............. A58-A84

Halkbank’s Letter with Additional Authorities in Support of
Its Request to Enter Special Appearance (Nov. 19, 2019),
ECF No. 577 ................................................................................ A85-A104

Government’s Letter in Opposition to Halkbank’s Request to
Enter Special Appearance (Nov. 26, 2019), ECF No. 578 ........ A105-A119

Halkbank’s Reply to Government’s Letter in Opposition
to Request to Enter Special Appearance (Dec. 2, 2019),
ECF No. 579 .............................................................................. A120-A129

Court’s Order Denying Halkbank’s Request to Enter Special
Appearance (Dec. 5, 2019), ECF No. 581 ................................. A130-A165

Court’s Order for Halkbank to Show Cause Why It Should
Not be Held in Contempt of Summonses and Why Sanctions
Should Not be Imposed (Dec. 9, 2019), ECF No. 582 ............... A166-A168
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 56 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 1 of 45




                                                                      A1
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 57 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 2 of 45




                                                                      A2
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 58 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 3 of 45




                                                                      A3
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 59 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 4 of 45




                                                                      A4
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 60 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 5 of 45




                                                                      A5
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 61 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 6 of 45




                                                                      A6
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 62 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 7 of 45




                                                                      A7
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 63 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 8 of 45




                                                                      A8
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 64 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 9 of 45




                                                                      A9
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 65 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 10 of 45




                                                                       A10
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 66 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 11 of 45




                                                                       A11
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 67 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 12 of 45




                                                                       A12
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 68 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 13 of 45




                                                                       A13
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 69 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 14 of 45




                                                                       A14
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 70 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 15 of 45




                                                                       A15
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 71 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 16 of 45




                                                                       A16
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 72 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 17 of 45




                                                                       A17
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 73 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 18 of 45




                                                                       A18
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 74 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 19 of 45




                                                                       A19
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 75 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 20 of 45




                                                                       A20
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 76 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 21 of 45




                                                                       A21
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 77 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 22 of 45




                                                                       A22
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 78 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 23 of 45




                                                                       A23
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 79 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 24 of 45




                                                                       A24
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 80 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 25 of 45




                                                                       A25
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 81 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 26 of 45




                                                                       A26
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 82 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 27 of 45




                                                                       A27
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 83 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 28 of 45




                                                                       A28
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 84 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 29 of 45




                                                                       A29
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 85 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 30 of 45




                                                                       A30
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 86 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 31 of 45




                                                                       A31
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 87 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 32 of 45




                                                                       A32
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 88 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 33 of 45




                                                                       A33
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 89 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 34 of 45




                                                                       A34
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 90 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 35 of 45




                                                                       A35
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 91 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 36 of 45




                                                                       A36
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 92 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 37 of 45




                                                                       A37
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 93 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 38 of 45




                                                                       A38
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 94 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 39 of 45




                                                                       A39
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 95 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 40 of 45




                                                                       A40
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 96 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 41 of 45




                                                                       A41
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 97 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 42 of 45




                                                                       A42
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 98 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 43 of 45




                                                                       A43
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 99 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 44 of 45




                                                                       A44
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 100 of 223

    Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 45 of 45




                                                                       A45
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 101 of 223

     Case 1:15-cr-00867-RMB Document 570 Filed 11/04/19 Page 1 of 4




                                                                      A46
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 102 of 223

     Case 1:15-cr-00867-RMB Document 570 Filed 11/04/19 Page 2 of 4




                                                                      A47
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 103 of 223

     Case 1:15-cr-00867-RMB Document 570 Filed 11/04/19 Page 3 of 4




                                                                      A48
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 104 of 223

     Case 1:15-cr-00867-RMB Document 570 Filed 11/04/19 Page 4 of 4




                                                                      A49
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 105 of 223
        Case 1:15-cr-00867-RMB Document 571 Filed 11/04/19 Page 1 of 8
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     November 4, 2019

BY ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

   Re:     United States v. Turkiye Halk Bankasi A.S.,
           S6 15 Cr. 867 (RMB)

Dear Judge Berman,

        The Government respectfully submits this letter in connection with the arraignment of the
defendant, Turkiye Halk Bankasi A.S. (“Halkbank”), scheduled in this matter for November 5,
2019 at 11:00 a.m. This letter will respond to a letter delivered to the Court today by King &
Spalding LLP, U.S. counsel for Halkbank, requesting permission to enter a limited and special
appearance; and will also outline the Court’s civil contempt authority to compel compliance with
its orders, specifically the summonses directing Halkbank’s appearance in court to respond to the
charges against it in the superseding indictment, S6 15 Cr. 867 (RMB) (the “Indictment”). For the
reasons discussed more fully below, Halkbank has been properly served with the Indictment and
two summonses to appear pursuant to Rule 4 of the Federal Rules of Criminal Procedure. King &
Spalding’s request to enter a special appearance should be denied, and that request does not excuse
Halkbank’s obligation to comply with the validly served summonses.

 Halkbank’s Noncompliance with the Court’s Summons and Service of Second Summons

        As the Court knows, a superseding indictment, S6 15 Cr. 867 (RMB) (the “Indictment”),
was filed on October 15, 2019 charging Halkbank with conspiring to obstruct the lawful functions
of the U.S. Department of the Treasury, conspiring to violate the International Emergency
Economic Powers Act (“IEEPA”) and national security controls established thereunder, bank fraud
and conspiring to commit bank fraud, and money laundering and conspiring to launder money. A
summons (the “First Summons”) was issued directing Halkbank to appear on October 22, 2019 at
9:15 a.m. to answer to the charges in the Indictment. As the Court has found, Halkbank had notice
of the Indictment and First Summons, but failed to appear for arraignment. (D.E. 563, 566 (the
“October 23 Order”) at 1). Indeed, though Halkbank has been represented by U.S. legal counsel,
King & Spalding LLP, for at least two years in connection with the Government’s investigation of
Halkbank, when the Indictment and First Summons were delivered to King & Spalding the firm




                                                                                              A50
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 106 of 223
         Case 1:15-cr-00867-RMB Document 571 Filed 11/04/19 Page 2 of 8
                                                                                           Page 2


advised the Court that it was not authorized by Halkbank to accept service or to file a notice of
appearance. (D.E. 564).

        In order to provide Halkbank with an opportunity to cure its noncompliance with the First
Summons, the Court issued a new summons (the “Second Summons”) on October 23, 2019,
directing Halkbank to appear on November 5, 2019 at 11:00 a.m. (D.E. 566 at 13-14). The Court
ordered the Government to serve the Second Summons pursuant to Rule 4 of the Federal Rules of
Criminal Procedure, including by electronic transmission to Halkbank’s counsel, King & Spalding,
or delivery by mail or parcel service to Halkbank’s principal place of business. (Id. at 3-4).1

       The Second Summons has since been served pursuant to Rule 4, which authorizes service
on an organization that is not within a judicial district of the United States by certain specified
methods or by “any other means that gives notice.” FED. R. CRIM. P. 4(c)(3)(D)(ii); see In re
Pangang Group Co. Ltd., 901 F.3d 1046, 1053 & 1055 (9th Cir. 2018). Service has been
accomplished by confirmed electronic delivery and attempted delivery by parcel service. In
addition, the Department of Justice has requested that the Turkish Ministry of Justice cause the
Second Summons and related documents be served on Halkbank under Turkish law, and the
Second Summons and the November 5, 2019 conference date have been reported in the news
media.

         On October 23, 2019, the day the Second Summons issued, electronic copies of the Second
Summons, the Indictment, the October 23 Order, and the transcript of the October 22, 2019
proceedings were delivered by email to King & Spalding. The same day, electronic copies of the
Second Summons, the October 23 Order, and the Indictment were delivered by email to (1) the
email account “halkbank.ir@halkbank.com.tr,” an account identified on Halkbank’s website and
in its 2018 Annual Report2 as the bank’s corporate email address, see, e.g., 2018 Annual Report at
136, 300, 470; and (2) the email account for Tahsin Yazar, a member of the Turkish Ministry of
Treasury and Finance, an Advisor to the Turkish Wealth Fund (the Turkish governmental authority
that owns 51% of Halkbank’s shares), and an individual who has participated in meetings and
conversations, together with Halkbank executives and attorneys from King & Spalding, with U.S.
Department of Justice officials regarding the criminal investigation of Halkbank.

       In addition to this electronic delivery, copies of the Second Summons, the October 23
Order, and the Indictment were also sent for delivery by FedEx to the address of Halkbank’s
headquarters, where its Legal Affairs Department is also located. See 2018 Annual Report at 470.
The Government has been advised by FedEx that delivery was attempted but refused on October
29, 2019.

       Finally, on November 1, 2019, electronic copies of the Second Summons, the October 23
Order, and the Indictment, both in English and in Turkish, were transmitted electronically by the

1
 The October 23 Order also provided for service on any registered agent of Halkbank in the United
States. To date, the Government has not identified any such registered agent.
2
    Available    at   https://www.halkbank.com.tr/images/channels/English/investor_relations/
financial_info/Annual_reports/2018%20annualreporteng.pdf.



                                                                                              A51
       Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 107 of 223
           Case 1:15-cr-00867-RMB Document 571 Filed 11/04/19 Page 3 of 8
                                                                                            Page 3


Department of Justice’s Office of International Affairs to the Turkish Ministry of Justice with a
request that they be served on Halkbank pursuant to Turkey’s domestic law.

        The October 23 Order, including the Second Summons, was posted to the electronic docket
in this matter on October 23, 2019. The issuance of the Second Summons was also reported in the
media. See, e.g., Humeyra Pamuk, Turkey’s Halkbank may face sanctions if it fails to appear in
U.S. court, REUTERS (Oct. 23, 2019);3 U.S. judge says may sanction Turkey’s Halkbank if it fails
to appear in court, AHVAL NEWS (Oct. 23, 2019).4

                    King & Spalding’s Request to Make a Special Appearance

        Earlier today, November 4, 2019, Andrew C. Hruska, Esq., of King & Spalding sent a letter
to the Court (the “K&S Ltr.”) requesting permission to enter a special appearance for purposes of
filing (1) a recusal motion and (2) a motion to dismiss the Indictment for lack of personal
jurisdiction. In his letter, Mr. Hruska states:

                 [Halkbank] has not yet responded to the [Indictment] . . . or
                 otherwise made an appearance. Halkbank has retained us to
                 represent it in the above-referenced matter for a limited purpose, and
                 we do not concede the acceptance of service nor enter a general
                 appearance on behalf of Halkbank by submitting this request.

                 The Bank has refused to accept service and has not stipulated to
                 service by any means. Service should be made by the [Turkish]
                 Ministry of Justice and should be received 30 days in advance of an
                 appearance in line with the terms of the mutual legal assistance
                 treaty between Turkey and the U.S.

(K&S Ltr. at 1). Mr. Hruska requests permission to “enter a limited and special appearance” for
the purpose of filing the two motions. Id. Mr. Hruska does not state that he intends to file a notice
of appearance, and does not state that King & Spalding will appear on November 5, 2019 at 11:00
a.m.

        Mr. Hruska’s letter conclusively establishes that Halkbank has been served the First
Summons and Second Summons pursuant to Rule 4(c)(3)(D)(ii). Indeed, Mr. Hruska’s letter brings
this matter squarely within the Ninth Circuit’s decision in Pangang. There, a group of companies
in China were indicted and the government served summonses by delivering copies to U.S. counsel
for the defendant companies, among other things.5 Pangang, 901 F.3d at 1053. The defendant

3
  Available at https://www.reuters.com/article/us-usa-turkey-halkbank/turkeys-halkbank-may-
face-sanctions-if-it-fails-to-appear-in-u-s-court-idUSKBN1X222A.
4
    Available at http://ahval.co/en-6288.
5
  The government had attempted to serve summonses in connection with an earlier, underlying
indictment pursuant to the provisions of Rule 4 prior to its amendment in 2016, which were
unsuccessful. Id. at 1048-1050. U.S. counsel successfully moved to quash the prior summonses.



                                                                                                A52
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 108 of 223
         Case 1:15-cr-00867-RMB Document 571 Filed 11/04/19 Page 4 of 8
                                                                                            Page 4


companies failed to appear at the hearing stated in the summonses or at a subsequent status hearing,
and the government moved for civil contempt sanctions. Id. The U.S. law firm moved to quash
service of the summons and opposed sanctions. The district court denied the motion to quash,
finding that the defendants had received actual notice of the summonses and that delivery to U.S.
counsel for the defendants, who had represented the defendants in their motions to quash prior
summonses, satisfied Rule 4(c)(3)(D)(ii).

         The Ninth Circuit affirmed, holding that Rule 4(c)(3)(D)(ii) permits service of a summons
by any means that provides notice to the defendant and is not limited to formal service under
domestic or foreign law, id. at 1055-57; and that delivering a summons to U.S. counsel who had
previously been permitted to make a special appearance to quash a prior summons in no way
contravened the rule. Id. at 1057-59. With respect to special appearances, the Panang court noted
the absence of any evidence “of a longstanding historical practice of allowing special appearances
in criminal cases,” id. at 1057, and observed that even the tradition of special appearances in civil
cases had been superseded by Rule 12 of the Federal Rules of Civil Procedure. Id. at 1058. The
court held that the 2016 amendment to Rule 4(c)(3)(D)(ii) made no effort to avoid impinging on
the practice of special appearances, id.; rather, “the point of the amendment is to provide a means
of service that gives notice, and there is no legitimate interest in allowing a procedure in which an
institutional defendant can feign lack of notice.” Id. at 1059 (quoting Advisory Comm. on Criminal
Rules, March 2015 Minutes, at 11 (March 16-17, 2015) (“Advisory Committee Minutes”)). The
Advisory Rules Committee expressly noted that a defendant cannot make a special appearance to
argue that it lacked notice of the summons and indictment. Id.

        Accordingly, Mr. Hruska’s letter acknowledging that the defendant has retained King &
Spalding for the purposes of making a recusal motion and challenging personal jurisdiction and
his request for permission to enter a special appearance conclusively demonstrates that the First
Summons and Second Summons have been served under Rule 4, notwithstanding Mr. Hruska’s
protestations that Halkbank has refused to accept service and that Halkbank insists on formal
service under the procedures of Turkish law. (K&S Ltr. At 1). Halkbank is not entitled to choose
its preferred method of service. The defendant has notice of the charges and the Court’s orders to
appear, and is required to comply.

        Mr. Hruska’s request to enter a “limited and special appearance” does not excuse
Halkbank’s refusal to comply with the First Summons, and does not satisfy Halkbank’s obligation
to comply with the Second Summons. As an initial matter, there is no established tradition of
special appearances in criminal cases, but rather a mere handful of isolated instances from other
Circuits where a special appearance was made with little in the way of discussion or analysis of
the legal authority for doing so. See Pangang, 901 F.3d at 1057-58; see also United States v. Stein,
435 F. Supp. 2d 330, 379 n. 235 (S.D.N.Y. 2006), aff'd, 541 F.3d 130 (2d Cir. 2008) (“The Federal
Rules of Civil Procedure, and many modern state codes, go further, abolishing the distinction
between general and special appearances and permitting a defendant to preserve a personal
jurisdiction objection by answer or timely motion to dismiss. These rules, however, do not apply
in a criminal case.”). Moreover, those isolated instances all predate the 2016 amendment to Rule 4.
To the extent it may have been unclear before, it is now perfectly clear that Rule 4 does not permit
special appearances in criminal matters to contest service. Id. at 1059. Mr. Hruska’s letter
misleadingly cites a memorandum from the DOJ Office of Policy and Legislation regarding the



                                                                                                A53
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 109 of 223
         Case 1:15-cr-00867-RMB Document 571 Filed 11/04/19 Page 5 of 8
                                                                                            Page 5


2016 amendment to Rule 4 in support of Halkbank’s position that “leave to enter a special
appearance is routinely granted,” but fails to inform the Court that this same letter notes that the
amendment eliminates special appearances to contest notice of a summons: “[T]his is not a flaw
in the amendment, it is the point of the amendment. If the defendant corporation has notice of a
summons, it ought to be considered served, and there ought not be an avenue to present a factual
claim that is, by definition, without merit.” Advisory Comm. on Criminal Rules, Agenda (Mar.
16-17, 2015) at 74 (available at https://www.uscourts.gov/sites/default/files/fr_import/CR2015-
05.pdf); see also Advisory Comm. Minutes at 11 (agreeing with DOJ’s response). The memo
observes: “A foreign organization acting lawfully in this situation has two reasonable choices: it
can either appear in a U.S. court to raise any legitimate defense or it can choose not to appear and
face any attendant risks.” Id. at 75. The DOJ memo does contemplate the possibility of a special
appearance for extremely narrow purposes: to challenge the constitutionality of Rule 4 or its
retroactive application, or to establish that a defendant corporation is dissolved. Id. King &
Spalding does not advance any of these narrowly circumscribed issues.

        King & Spalding’s proposed “limited and special appearance” is not supported by common
practice or tradition, and would serve no legitimate purpose. Where special appearances were
allowed, they were for the purpose of allowing a defendant to contest issues that it would otherwise
waive by appearing. (Advisory Comm. on Criminal Rules, Agenda (Mar. 16-17, 2015) at 74). This
concern has been eliminated in the civil context by Rule 12, which preserves a defendant’s ability
to challenge personal jurisdiction. The matters that Halkbank seeks to raise through a limited
appearance require no special appearance at all. Halkbank’s two proposed motions—for recusal,
and to dismiss the Indictment for lack of personal jurisdiction—can be raised after the defendant
complies with the summonses and appears in this matter. No special appearance is required.

        Nor is there any reason to expect that the proposed motions have any merit. Civil concepts
of personal jurisdiction are inapposite in criminal prosecutions. See United States v. Ali, 718 F.3d
929, 944 (D.C. Cir. 2013) (“It is true courts have periodically borrowed the language of personal
jurisdiction in discussing the due process constraints on extraterritoriality. But Ali's flawed
analogies do not establish actual standards for judicial inquiry; the law of personal jurisdiction is
simply inapposite.”). Rather, a defendant can challenge whether charges in the U.S. violate
constitutional due process for lack of fair warning that the defendant’s conduct exposed him or her
to criminal prosecution. See, e.g., United States v. Al Kassar, 660 F.3d 108, 119 (2d Cir. 2011).
But it is constitutionally irrelevant whether or not the defendant reasonably understood that
prosecution could occur in the United States, id., and that argument is not waived by Halkbank’s
appearance.

        Moreover, to the extent that Halkbank seeks to raise challenges to the Indictment based on
extraterritoriality, those arguments are hardly an “issue of first impression in this Circuit.” They
are not even issues of first impression in this case: Zarrab and Atilla each challenged the charges
on jurisdictional and extraterritoriality grounds. (See D.E. 66 & 67; 280, 281, 306 & 307). This
Court, after careful consideration, denied the motions to dismiss. (D.E. 90; November 16, 2017
Tr. at 13-22). Notably, while Atilla has appealed his conviction and sentence, he has not challenged
the Court’s jurisdiction on appeal. And there is even less reason to believe that Halkbank can raise
a meritorious jurisdictional claim, where the evidence introduced at the trial of Atilla showed,
among other things, that Halkbank repeatedly met and spoke with senior Treasury officials both



                                                                                                A54
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 110 of 223
         Case 1:15-cr-00867-RMB Document 571 Filed 11/04/19 Page 6 of 8
                                                                                             Page 6


in Turkey and in Washington D.C. over the course of several years; that Halkbank repeatedly lied
to those Treasury officials in meetings, phone calls, and written communications in order to
conceal and protect the sanctions-evasion scheme that it devised with its clients, Zarrab and the
Government of Iran; and that Halkbank made these lies in order to avoid being sanctioned and to
protect its ability to conduct financial transactions in and through the United States, including
through correspondent accounts Halkbank held at banks located in the United States.

        Halkbank is no more likely to make a meritorious recusal motion. Mr. Hruska’s letter, for
example, identifies no statements or actions by the Court whatsoever that could cause a reasonable
person to question the Court’s impartiality, and the Government is aware of none. To the extent
that the Court has issued rulings or made findings in connection with those rulings in the prior
proceedings, those are not a basis for recusal. See United States v. Pugliese, 805 F.2d 1117, 1125
(2d Cir. 1986) (“The rule of law . . ., without belaboring the point, is that what a judge learns in
his judicial capacity—whether by way of guilty pleas of codefendants or alleged coconspirators,
or by way of pretrial proceedings, or both—is a proper basis for judicial observations, and the use
of such information is not the kind of matter that results in disqualification.”) (quoting United
States v. Bernstein, 533 F.2d 775, 785 (2d Cir. 1976)); see also Brown v. Oil States Skagit Smatco,
664 F.3d 71, 81 (5th Cir. 2011) (“[F]acts learned by a judge in his or her judicial capacity regarding
the parties before the court, whether learned in the same or a related proceeding, cannot be the
basis for disqualification[.]”) (quoting Conkling v. Turner, 138 F.3d 577, 592 (5th Cir. 1998)).
Indeed, the Court has previously been faced with a recusal motion (D.E. 79 & 80), which was
denied. (D.E. 87). The Court’s conduct of the proceedings throughout has provided no basis for
any reasonable observer to question its impartiality.

        Most important, however, with respect to King & Spalding’s request for a limited and
special appearance is the fact that Halkbank would not waive its jurisdictional or recusal motions
by appearing as required by the summonses. Those arguments can be raised after Halkbank
appears, and cannot be raised before then. Those arguments would be meritless, but regardless of
their merit Halkbank has ample ability and opportunity to raise them without a special appearance.
The only apparent purpose to the request is to attempt to permit Halkbank to challenge this Court’s
impartiality and jurisdiction, while allowing Halkbank to seek to evade that very jurisdiction if its
motions are denied. This is not a legitimate purpose, and the request should not be granted.

                                The Court’s Contempt Authority

       The Supreme Court has long observed that “[t]here can be no question that courts have
inherent power to enforce compliance with their lawful orders through civil contempt.” Shillitani
v. United States, 384 U.S. 364, 370 (1966). “An adjudication of civil contempt is coercive—to
compel obedience to a lawful court order[.]” In re Grand Jury Witness, 835 F.2d 437, 440 (2d Cir.
1987); see also Matter of Dickinson, 763 F.2d 84, 87 (1985) (“The primary purpose of the
imposition of a sanction for civil contempt is to coerce the contemnor into future compliance and
to remedy past non-compliance, rather than to punish him.”).

        Civil contempt sanctions may be imposed on “notice and an opportunity to be heard,” and
“[n]either a jury trial nor proof beyond a reasonable doubt is required.” United Mine Workers of
America v. Bagwell, 512 U.S. 821, 828 (1994). To impose contempt sanctions, a district court must



                                                                                                 A55
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 111 of 223
         Case 1:15-cr-00867-RMB Document 571 Filed 11/04/19 Page 7 of 8
                                                                                           Page 7


(1) find that the order that the party allegedly failed to comply with is clear and unambiguous;
(2) find that proof of noncompliance is clear and convincing, and (3) find that the contemnor was
not reasonably diligent in attempting to comply. United States v. Local 1804-1 Int’l
Longshoremens Ass’n AFL-CIO, 44 F.3d 1091, 1096 (2d Cir. 1995)

        A district court has “wide discretion” in “fashioning a remedy for civil contempt.” Matter
of Dickenson, 763 F.2d at 87. That discretion “clearly permits the imposition of a fine.” Id. at 88
(citing Marc Rich & Co. A.G. v. United States, 707 F.2d 663, 670 (2d Cir. 1983)). A “per diem”
fine, “imposed for each day a contemnor fails to comply with an affirmative court order,” is a civil
contempt sanction that “exert[s] a constant coercive pressure, and once the jural command is
obeyed, the future, indefinite, daily fines are purged.” Bagwell, 512 U.S. at 829.

        “[W]hen the civil contempt order imposes a fine, the contemnor’s financial resources must
be weighed in order to decide whether the sanctions appropriately compel obedience to the order.”
In re Grand Jury Witness, 835 F.2d at 443. In order to determine an appropriately coercive
contempt sanction, a district court should consider “(1) the character and magnitude of the harm
threatened by continued contempt, (2) the probable effectiveness of the proposed sanction, and (3)
the financial consequence of that sanction upon the contemnor.” Id. (citing United States v. United
Mine Workers of America, 330 U.S. 258, 304 (1947); Perfect Fit Indus., Inc. v. Acme Quilting Co.,
673 F.2d 53, 57 (2d Cir. 1982)).

                                            Conclusion

         Accordingly, the Court has the authority to impose civil contempt sanctions against
Halkbank for its knowing violations of the First Summons and—in the event the bank fails to
appear for the November 5, 2019 arraignment in response to the Second Summons—the Second
Summons on notice to the bank and with an opportunity to be heard, based on clear and convincing
evidence of the bank’s noncompliance and its lack of reasonable diligence in attempting to comply.
A per diem fine for each day of Halkbank’s continued noncompliance (i.e., its failure to appear in
this action through counsel to answer the charges in the Indictment) may be imposed based on the
character and magnitude of the harm threatened by the bank’s continued contempt, the probable
effectiveness of the fine, and the financial consequences to Halkbank in light of the defendant’s
financial resources and other relevant circumstances. Should Halkbank fail to appear on November
5, the Government respectfully submits that the defendant should be ordered to show cause why
contempt sanctions should not be imposed and a potential hearing date scheduled.




                                                                                               A56
   Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 112 of 223
        Case 1:15-cr-00867-RMB Document 571 Filed 11/04/19 Page 8 of 8
                                                                                    Page 8




                                         Respectfully submitted,

                                         GEOFFREY S. BERMAN
                                         United States Attorney


                                   by:             /s/
                                         Michael D. Lockard / Sidhardha Kamaraju / David
                                            W. Denton, Jr. / Jonathan Rebold / Kiersten A.
                                            Fletcher
                                         Assistant United States Attorney
                                         (212) 637-2193/-6523/-2744/-2512/-2238

cc: Counsel of Record (by ECF)
    Drew Hruska, Esq. (by email)




                                                                                       A57
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 113 of 223
                                                                            1
      JB5FTURC

1     UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
2     ------------------------------x

3     UNITED STATES OF AMERICA,

4                 v.                              15 Cr. 867(RMB)

5     TURKIYE HALK BANKASI A.S.,
      a/k/a "Halkbank,"
6

7                      Defendant.

8                                                 Conference
      ------------------------------x
9
                                                  New York, N.Y.
10                                                November 5, 2019
                                                  12:35 p.m.
11

12    Before:

13
                            HON. RICHARD M. BERMAN,
14
                                                  District Judge
15
                                APPEARANCES
16    GEOFFREY S. BERMAN
           United States Attorney for the
17         Southern District of New York
      BY: SIDHARDHA KAMARAJU
18         MICHAEL D. LOCKARD
           DAVID DENTON
19         JONATHAN REBOLD
           KIERSTEN FLETCHER
20         Assistant United States Attorneys
      KING & SPALDING
21         Attorneys for Defendant
      BY: ANDREW C. HRUSKA
22         WILLIAM JOHNSON
           RICHARD WALKER
23         JACOB GERBER

24
      Also Present:
25    FBI Agent Jennifer McReynolds


                    SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       A58
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 114 of 223
                                                                            2
      JB5FTURC

1                (Case called)

2                THE COURT:    At least for my benefit, if we could start

3     by having the defense table tell us who they are and who is

4     appearing here today.

5                MR. HRUSKA:    Yes, your Honor.   I am Andrew Hruska from

6     King & Spalding.    As we have outlined in our letter we are

7     requesting a need to make a special appearance.

8                THE COURT:    We will get to that.   I just want to know

9     who is at the table.

10               MR. HRUSKA:    Sure.   Andrew Hruska, Willian Johnson,

11    Richard Walker, and Jacob Gerber; all from King & Spalding.

12               MR. LOCKARD:    Your Honor, for the government Michael

13    Lockard, Sidhardha Kamaraju, David Denton, Jonathan Rebold,

14    Kiersten Fletcher, and also with us at counsel table is

15    Jennifer McReynolds, a supervisory special agent for the FBI.

16               THE COURT:    Thank you all for being here.    Sorry again

17    for the delay.    Not to play favorites, but I am particularly

18    glad to see Mr. Hruska here today and your colleagues from King

19    & Spalding an behalf of Halkbank.       Frankly, I had little or no

20    doubt that you would be here.       One of the reasons you should

21    know why I authorized a second summons for Halkbank was to give

22    the bank additional time to respond to the Court's directives,

23    in this case the two summonses, and to cure its noncompliance.

24    Important financial institutions such as Halkbank, which is one

25    of the Republic of Turkey's leading banks, and for that matter


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A59
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 115 of 223
                                                                            3
      JB5FTURC

1     a great internationally important country such as the Republic

2     of Turkey which is the majority owner of the stock of Halkbank,

3     in my experience usually never default on their commercial and

4     legal responsibilities.     It's good to have you here.     We still

5     have a few issues to sort out but your being here, that is the

6     King & Spalding team, is a significant start.       Today's

7     proceeding is, at least from my point of view, intended to

8     enable the parties orally to present their views on the

9     question of whether or not Halkbank can make what is called a

10    special appearance and I assume presumably also avoid being

11    arraigned on the criminal indictment.      Such an appearance would

12    presumably be for the purpose of filing a motion to dismiss the

13    indictment and a motion to recuse the Court from presiding over

14    further proceedings.    So my goal today is to hear briefly in

15    the order of the defense first, assuming they wish to be heard,

16    and followed by the government, assuming they wish to be heard

17    orally.    What I mean by that is each side has submitted letter

18    correspondence which I think everybody is aware of, and they

19    may decide they wish to rest on the letters.       But I'm happy to

20    give them the opportunity to be heard.      I won't entertain the

21    merits of the proposed motions today, that is to say the

22    proposed motion to dismiss and motion to recuse.       I think it

23    was the contemplation of the defense that if and when there

24    were such motions they would follow briefing.       Likely, I will

25    not rule on the application by the defense to make the special


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A60
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 116 of 223
                                                                            4
      JB5FTURC

1     appearance at today's proceeding.      Instead, at the end of the

2     presentations today it's my intention to invite the parties

3     each to submit in writing a proposed order which they believe

4     is called for with authorities as we go forward following

5     today's oral arguments.

6                I think I'll stop there for now.     I will call upon Mr.

7     Hruska on behalf of Halkbank to be heard.

8                MR. HRUSKA:    Thank you, your Honor.   My purpose is to

9     make sure that nothing that we do or say should be inferred as

10    acceptance of the Court's jurisdiction, that is why we have

11    made this application to be permitted to appear especially.           I

12    think I can clarify a few points.      We would welcome the

13    opportunity to brief this further.      Thank you, your Honor.    But

14    because the discussion of this issue has been relatively

15    informal in letters I think I can save some time by briefly

16    addressing a few things.      One is, I do want to make clear that

17    we are not requesting a need to make a special appearance in

18    order to challenge summons.      That's not our intention.    We do

19    not think the bank has been properly served.

20               THE COURT:    I am not sure I understand the

21    distinction.

22               MR. HRUSKA:    That is what I would like to address,

23    your Honor.    We will address this at greater length in the

24    brief.   I just to point out there is a distinction between the

25    noticed purpose of service and the acceptance of jurisdiction.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A61
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 117 of 223
                                                                            5
      JB5FTURC

1     I want to be clear that because we have researched the case law

2     and we have seen some cases in which some judges have

3     determined that if a criminal defendant has been served, then

4     the Court's jurisdiction necessarily follows.       We disagree with

5     that, but we want to make sure that nothing we do conflates

6     those issues and that it cannot be argued against us that by

7     accepting notice or by accepting service, which we have not

8     done, that we have therefore accepted the personal jurisdiction

9     of the Court.    That is the important point that I want to

10    emphasize.

11               THE COURT:    You are aware that in the related case of

12    Mr. Mehmet Hakan Atilla and also in the related case involving

13    Mr. Zarrab that they were free to and in fact did each file

14    jurisdictional motions, notwithstanding I think they also, if I

15    remember correctly, may have challenged their arrest.        In the

16    analogous situation what I would say to you is, at least in

17    this court, by accepting the summons would not waive your right

18    to challenge jurisdiction.

19               MR. HRUSKA:    Your Honor, thank you for that.    But I'm

20    concerned that not all courts haven seen this the same way.           We

21    have seen examples where participation in aspects of court

22    process beyond challenge of jurisdiction has led to courts

23    concluding that there has been a waiver of jurisdiction.        We

24    are seeking to avoid that, especially because each court has,

25    as your Honor well knows, the independent responsibility to


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A62
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 118 of 223
                                                                            6
      JB5FTURC

1     assess its own jurisdiction.      We don't want to wind up in some

2     place where we are being told that my having accepted service

3     or appeared for a general appearance that should be interpreted

4     as acceptance of the court's jurisdiction.

5                THE COURT:    You mean your appearance, defense

6     counsel's appearance.

7                MR. HRUSKA:    Correct, your Honor.

8                THE COURT:    Am I correct in saying you are not

9     intending to have the client appear to respond to the

10    indictment?

11               MR. HRUSKA:    Your Honor, we have been authorized by

12    the client to appear for this limited purpose, and no further,

13    to challenge jurisdiction and also to file the recusal motion

14    which is necessarily prior issue in the sequencing.

15               THE COURT:    They are not intending to appear.    They

16    are certainly not appearing today for the purpose or having

17    some representative respond, be arraigned for example, on the

18    indictment.

19               MR. HRUSKA:    Correct, your Honor.   We are the

20    representative of the client for this limited purpose.        There

21    is no other client representative who intends to appear.        I

22    hope it goes without saying, but I think it's implicit in what

23    we are doing that we are not authorized to enter a plea.

24               THE COURT:    I understand.   Keep going.

25               MR. HRUSKA:    I think we will largely rely on our


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A63
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 119 of 223
                                                                            7
      JB5FTURC

1     letter.    Perhaps one other point might help clarify matters.

2     At the risk of distraction, and I realize it is a risk because

3     these are a complex series of law in which the law has not been

4     fully fleshed out, it must be the case that there is a vehicle

5     to challenge personal jurisdiction.      We reject the notion that

6     jurisdictional principles cease to operate in criminal cases.

7     We think it is a constitutional fundamental, regardless of how

8     the rules are developed.     Both the Department of Justice's

9     position in response to the debate over the revision of

10    Criminal 4 a few years ago seem to acknowledge this, seem to

11    acknowledge the continuation of the viability and importance of

12    special appearances.    I know both the prosecutors, and we have

13    referred specifically to that in our letters to the Court, and

14    I will just very briefly point out that in that letter the

15    Justice Department cites specifically to the purpose of the

16    special appearance in which they say, and I am quoting, "The

17    purpose of the special appearance is to avoid automatically

18    waiving issues by an operation of law not to prevent fact

19    finding."    Stopping the quote.   In which I think they are

20    addressing this service issue, which is not our purpose here.

21    The first example they cite is a practice commentary.        "Prior

22    to the federal rules the practice was for counsel to appear

23    especially for the purpose of objecting by motion to the

24    jurisdiction of the Court over the defendant or its property."

25    And then listed some additional examples.       I think the Justice


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A64
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 120 of 223
                                                                            8
      JB5FTURC

1     Department isn't recognizing that this is an important mode for

2     the situation where a criminal defendant has grounds to and

3     seeks to challenge personal jurisdiction.

4                THE COURT:    I notice in your letter, I don't think you

5     cited any cases from the Second Circuit, where there is a

6     special appearance in a criminal matter.       My understanding of

7     the change in the rule with respect to civil matters is, and

8     you'll correct me if I'm wrong, but the purpose was or is to

9     not slow down or delay a proceeding, be it criminal or civil.

10    The way that is accomplished is by saying that you don't waive

11    specifically the argument that there is no jurisdiction.        It

12    would be an extraordinary conclusion that you waive

13    jurisdiction just by participating where you state at the

14    outset that you feel that there is an infirmity in the

15    jurisdiction.    I am not aware of a single case in the Second

16    Circuit that supports your position.      I can't say I read every

17    case, but I felt we did a pretty thorough canvass and we

18    couldn't find it.    Just to understand, forget the rule for the

19    moment, if you know, is your or your client's fear that by

20    responding to the indictment they will not be able to assert

21    that personal or that jurisdiction is defective?       Is that the

22    fear?

23               MR. HRUSKA:    We are concerned, yes, your Honor.    We

24    are concerned that by responding or perhaps otherwise

25    participating that a court might find, because some courts have


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A65
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 121 of 223
                                                                            9
      JB5FTURC

1     appeared to have found this, that the defendant has waived the

2     opportunity to object to personal jurisdiction and challenge

3     that before the Court.

4                THE COURT:    In the personal jurisdiction claim that

5     you have, not to precipitate that, that is going to be for

6     another day, what exactly is the issue with the personal

7     jurisdiction?

8                MR. HRUSKA:    The claim is that the Court cannot

9     properly address Halkbank as a defendant, that the allegations

10    in the case do not properly make out jurisdiction which is the

11    obligation of the prosecution to prove.

12               THE COURT:    That is personal jurisdiction, is what you

13    are saying that is the problem?

14               MR. HRUSKA:    Correct, your Honor.   There are a number

15    of other problems.

16               THE COURT:    Just talking about the jurisdictional

17    issue now.

18               MR. HRUSKA:    All I am talking about is jurisdiction.

19    I am not intending to argue facts or argue the many, many other

20    illegal issues which we see as being debilitating problems in

21    the indictment.    Our purpose is to focus on jurisdiction and

22    not to go beyond that at this point.      Personal jurisdiction, it

23    is an issue which just doesn't present itself, your Honor, in

24    situations where an individual defendant is physically present

25    before the Court.    It's an issue which comes up where a


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A66
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 122 of 223
                                                                            10
      JB5FTURC

1     corporation, especially a foreign corporation which has no US

2     business, is run in Turkey, run largely in Turkey, and we want

3     to challenge the Court's ability and it's constitutional

4     ability to bring this defendant before this court for these

5     charges.

6                THE COURT:    And you think that me or somebody else is

7     going to say now that you have responded to the indictment and

8     entered a plea of not guilty you can no longer bring a

9     jurisdictional challenge.       Is that what you think?

10               MR. HRUSKA:    We are concerned about that, yes, your

11    Honor.

12               THE COURT:    Where has it happened?

13               MR. HRUSKA:    I want to make sure I had a case that was

14    following the change in the criminal rule and the one that

15    brings the issue most to bear is a 2017 case from Ohio,

16    Southern District of Ohio, United States versus Mary Asu

17    Industries.    In that case that is what happened.     The

18    defendant, a foreign corporation, a Japanese corporation, had

19    participated to some extent in proceedings and then sought to

20    challenge personal jurisdiction and was told by the court, the

21    court ruled that they waived that issue.

22               THE COURT:    O.K.   Go ahead.

23               MR. HRUSKA:    Nothing else, your Honor.   We look

24    forward to the opportunity to briefing the issue.

25               THE COURT:    To be clear, I think what you said that


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A67
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 123 of 223
                                                                            11
      JB5FTURC

1     Halkbank in no way is suggesting that it doesn't have notice of

2     the details of the charges or claims against it, is that right?

3                MR. HRUSKA:    Your Honor, I want to be careful, and I

4     am not trying to play a game here.       I want to make sure that

5     nothing I'm saying should be inferred as acceptance of

6     jurisdiction.    We are here.    We wish to argue these issues.

7     Obviously the court will reach conclusions about other issues

8     and those aren't the ones that we want to bring to the Court's

9     attention on the special appearance.

10               THE COURT:    I get that.   But you don't have a view as

11    to whether Halkbank has notice of claims that the government

12    has against the bank?

13               MR. HRUSKA:    Your Honor, I don't wish to take a potion

14    on that point.

15               THE COURT:    We'll turn to the government.

16               MR. LOCKARD:    Thank you, Your Honor.   Your Honor, I

17    think just to start briefly with the last question that the

18    court raised.    I think it is clear from King & Spalding's

19    appearance here today and the arguments that they have

20    previewed about the jurisdictional issues that they wish to

21    waive to the indictment that the firm and its client are very

22    familiar with the charges that are contained in the indictment.

23               THE COURT:    Halkbank, that's the client, and King &

24    Spalding.

25               MR. LOCKARD:    Yes, your Honor.   The jurisdictional


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A68
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 124 of 223
                                                                            12
      JB5FTURC

1     arguments that Mr. Hruska has described are very reminiscent of

2     the same arguments which, as the court pointed out, Halkbank's

3     codefendants, both Mr. Zarrab and Mr. Atilla, also raised in

4     pre-trial motions to dismiss the indictment based on arguments

5     about the foreign location of the defendant, based on the

6     foreign conduct of the defendant, based on purportedly limited

7     contacts with the United States.      All of those were the basis

8     of the motions to dismiss that the bank's codefendants filed

9     following their arrest and following their arraignment on the

10    charges.

11               Just to back up very briefly, I think our letter from

12    yesterday outlined the diligent efforts that the government had

13    undertaken to serve both the indictment, the summons that was

14    issued when the indictment was filed, and the second summons

15    which, again, as the Court already noted, was issued in order

16    to give the bank an additional opportunity to respond to the

17    charges.    I think it's clear, both from the nature of those

18    efforts which included service on the bank itself, on counsel

19    for the bank, on a representative of the bank's majority

20    shareholder, from the attempted physical delivery which was

21    refused by the bank's legal department.      It's clear that the

22    bank had notice and the services had been accomplished under

23    Rule 4.    I understand Mr. Hruska is saying that he is not

24    challenging that service had been accomplished under Rule 4

25    which is not dependent on the bank's acknowledgement or


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A69
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 125 of 223
                                                                            13
      JB5FTURC

1     acceptance of service.

2                THE COURT:   I got a letter, from you I think, this

3     morning indicating that the bank or somebody at the bank when

4     somebody went to serve the summons and the indictment refused,

5     for one thing, and wrote on it that service is defective.          You

6     can better explain that than I.      I just got the letter.

7                MR. LOCKARD:   Yes, your Honor, as did we.     We had

8     followed up with Fed Ex, which was the delivery service, on the

9     attempts to physically deliver a copy of the indictment and the

10    summonses to the bank to its legal department at its

11    headquarters address in Istanbul.      As we learned the details of

12    that attempt earlier today, Fed Ex was given a written

13    communication by someone from the legal department refusing

14    delivery of the package acknowledging that it was sent by the

15    U.S. Attorney's office for the Southern District of New York

16    and refusing delivery on the grounds that the Fed Ex delivery

17    did not comply with treaty service under the mutual legal

18    assistance treaties between United States and Turkey, which of

19    course under Rule 4 is not a required method of service.        It is

20    an acceptable method of service, but it's not the exclusive

21    method of service.      The defendant is not entitled to select

22    their preferred method of service as long as service is

23    accomplished.    I think what that refusal shows is there is

24    certainly an air of gamesmanship here with the bank's request

25    to make a special appearance.      I think there has been no


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                         A70
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 126 of 223
                                                                            14
      JB5FTURC

1     argument by Mr. Hruska that a recusal motion is a motion that

2     would be waived by an appearance.      There has been the

3     contention that a personal jurisdiction argument might be

4     waived by an appearance.     I think the court has noted that none

5     of us are aware of any illegal authority for that prospect.

6     The government is not aware that jurisdictional issues will be

7     waived simply by appearing.     Jurisdictional arguments to the

8     extent that they can be waived are not waived if they are

9     promptly asserted, which it is clear that all the bank intends

10    to do, and I'm not aware of any basis for the government to

11    argue that if Halkbank did appear, answer the charges and move

12    to dismiss, that it would have waived any jurisdictional

13    challenges to the indictment.     Instead, it appears that what

14    Halkbank is trying to do is to deny the jurisdiction of the

15    Court to attempt to move to dismiss the indictment with no

16    commitment whatsoever that it is going to remain in the case

17    and answer the charges if it does not get its preferred ruling.

18    I think the same thing goes for the recusal motion.        There is

19    similarly no indication that whether that motion were granted

20    or denied that the bank has any intention of fully

21    participating in these proceedings.      So I think it is clear for

22    the reasons described at our letter that a special appearance

23    is not appropriate here.     It is not permitted under the rules.

24    It is not necessary to further any legitimate interests with

25    any further court or the public has.      Once the bank answers the


                    SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       A71
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 127 of 223
                                                                            15
      JB5FTURC

1     charges it will be fully permitted to make the motion to

2     dismiss a motion for refusal or any of the other challenges

3     that every criminal defendant is entitled to raise in a federal

4     criminal prosecution of the United States.

5                THE COURT:    Thank you.   Let me pose the question to

6     defense counsel.    Assume for the moment that you could make

7     such a motion and let's assume the motion were denied.        Then

8     Halkbank come right over here and respond to the indictment and

9     enter a plea of guilty or not guilty?

10               MR. HRUSKA:    Your Honor, I'll need to consult with my

11    client on that issue.

12               THE COURT:    I know, but why would anybody entertain?

13    It's like heads I win tails you lose, or whatever that

14    expression is.    Why would we go through the motion, so to

15    speak, of entertaining a motion if the bank is going to take

16    the same position no matter what the outcome is of the motion?

17    That is kind of crazy, isn't it.

18               MR. HRUSKA:    Your Honor, the court has a

19    constitutionally required duty to assess its jurisdiction.

20               THE COURT:    I have already said, for me I would

21    certainly plan to do that and entertain that motion following

22    their appearance and arraignment.       You are not able to say

23    today whether if the bank lost the jurisdictional motion, that

24    is to say that the court found that there was jurisdiction,

25    even then your client might not come and address the


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        A72
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 128 of 223
                                                                            16
      JB5FTURC

1     indictment.    That seems to be your position.

2                MR. HRUSKA:    Your Honor, I can't answer that

3     hypothetical question.

4                THE COURT:    Wouldn't the court be irresponsible if it

5     didn't ask the question and say, well, could you go back and

6     ask your client if they lose the motion they plan to come here

7     and participate?

8                MR. HRUSKA:    No, your Honor.   I don't think it would

9     be irresponsible.    I think that courts and clients need to

10    address legal issues as they arise and then move on based on

11    the decisions made in the case.      I think this is one of those

12    points.

13               THE COURT:    I actually think just based on memory,

14    albeit dim, I have to concede that the principle purpose or one

15    of the principle purposes for not allowing a special appearance

16    is precisely the situation that you are presenting which is

17    that it only serves to delay the case because we go through

18    this motion practice and then we still could be faced with the

19    prospect which your client apparently has not looked at

20    squarely in the eye and decided they would be here.        That's all

21    it would do, would be to obfuscate.      Why would any court do

22    that and why does that make any sense practicality-wise?

23               I have another case, by the way, right now, not quite

24    this case but it's someone who is saying they can't comment to

25    the jurisdiction at this point in time.       They are not allowed


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A73
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 129 of 223
                                                                            17
      JB5FTURC

1     by the authorities in the country in which they live.        But the

2     lawyers showed up and he wants to make a whole slew of motions

3     like you do, attacking jurisdiction and whatever else he wants

4     to do.   I think the law, it's not quite the same as this case,

5     but I think the law that applies there is that he can't until

6     he presents himself in court.     This is an individual.     It is a

7     criminal case.    It's not exactly your case, but in doing some

8     research, we haven't finished, but in doing some research in

9     that case the point is that why would or should somebody be

10    allowed to gin up the court's apparatus and do a motion to

11    dismiss.   A big deal.   It can be.    And a motion for recusal,

12    without even knowing if there is ever going to be a case here,

13    why would any judge recuse himself in favor of another judge if

14    there is not going to be any case.      Put recusal aside, because

15    that involves this court and I don't want to involve myself in

16    that discussion at this point in time, but the same is true for

17    a jurisdiction.    Why would anybody go through the bother and

18    trouble of entertaining?     A lawyer would say also, as you are

19    saying, Judge, this is all I can say in the court right now is

20    exactly what I said in my papers.      Who would do that and why

21    should any court?    Courts are busy and courts are in the

22    business of moving cases along.     We don't give advisory

23    opinions really.    That essentially is what I think you are

24    asking for.   I haven't seen any authority for why a court is

25    compelled or obliged to do that.


                    SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       A74
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 130 of 223
                                                                            18
      JB5FTURC

1                MR. HRUSKA:    May I respond, your Honor?

2                THE COURT:    Yes.

3                MR. HRUSKA:    We welcome the opportunity to provide

4     authorities to the court in the briefing that your Honor

5     suggested at the beginning of today's hearing.       I will say that

6     it is the prosecution that has ginned up the apparatus of the

7     court.    They brought the indictment.    The indictment makes

8     assertions and allegations that are outside of the jurisdiction

9     of this court.    There has to be a vehicle for a defendant to

10    challenge that jurisdiction which necessarily comes before

11    everything else.    We cannot enter a plea under an arraignment

12    because that act would be acknowledging the jurisdiction of the

13    court.    We have to address this legal issue as a threshold

14    matter.    That is why we are requesting the special appearance.

15               THE COURT:    I think I get it, but I must say it's not

16    that clear to me what in fact is going on.

17               MR. HRUSKA:    We will try to clarify in our papers,

18    your Honor.

19               THE COURT:    I'm trying to understand what is served by

20    having a motion but not having the client here to stand up in

21    support of that motion.      That is the part I'm having trouble

22    with.    I do frankly understand, if it were an individual, I

23    could understand that an individual defendant would be hesitant

24    to travel from one country to the other because they would be

25    concerned that they are going to be put in jail in a criminal


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A75
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 131 of 223
                                                                            19
      JB5FTURC

1     case.   One could easily understand that.      But this is a

2     corporation.    The corporation, nobody is going to jail in a

3     case like that.    The question is whether the Republic of Turkey

4     has any responsibility or legal obligation to respond to the

5     United States which claims that it, Republic of Turkey,

6     Halkbank, which happens to be state-owned so I don't know if

7     it's the Republic of Turkey, but Halkbank let's say, a

8     corporation, what happens to Halkbank?       They may or may not if

9     they were convicted be responsible for some financial penalty I

10    suppose.    You can't put them in jail so the remedy would be

11    financial penalty.      You don't want to say that either?

12               MR. HRUSKA:    Yes.   In theory the punishment available

13    under the United States sentencing guidelines and the Court's

14    discretion for a corporate defendant include financial

15    penalties.    Yes, your Honor.

16               THE COURT:    But from what I have been told by the

17    government and even in the media is that the Republic of Turkey

18    and Halkbank, together or separately, have been negotiating

19    that very point whether there should be financial penalties and

20    how much they should be for two years.       I don't know if two

21    years is exactly the right amount of time.       You, as an attorney

22    at King & Spalding, would know better than I because I think

23    you have represented Halkbank in those proceedings.        At least

24    it seems like the principles have been gotten well past

25    whatever issue you are raising on their own.       They didn't


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A76
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 132 of 223
                                                                            20
      JB5FTURC

1     succeed.    They didn't come to an agreement.     But it certainly

2     is not as if I wasn't there, so I have no idea.       I can't

3     imagine those ongoing discussions and negotiations, or whatever

4     they were, for such a long period of time would not have

5     involved first the government of the United States saying,

6     look, this is what we think we can prove here and this is what,

7     if we did prove it, this is what we would be looking for from

8     Halkbank.    The parties themselves are way beyond where we are

9     here today in court.     You got to have a special appearance but

10    no bank just to figure out if there is jurisdiction.

11               MR. HRUSKA:   I'm sorry, your Honor.    What's the

12    question?

13               THE COURT:    It's not a question.   I am saying I don't

14    get it.    I don't get your position in light of the reality, the

15    facts on the ground, as to what Halkbank has been doing since

16    Mr. Atilla was convicted of five out of six counts of criminal

17    fraud.    I'll tell you exactly what it was.     Conspiracy to

18    defraud the United States, bank fraud, conspiracy to commit

19    bank fraud, conspiracy to commit money laundering, and

20    conspiracy to violate the law which is referred to as IEEPA.

21    They are well past this preliminary fencing or shadow boxing,

22    whatever it is that is going on here, which says we want to

23    make a motion about jurisdiction.      I would think, first of all,

24    we have said that your client would not waive jurisdictional

25    arguments, number one.     Number two, they would have the


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A77
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 133 of 223
                                                                            21
      JB5FTURC

1     opportunity to contest whether they have done anything wrong.

2     It strikes me that in light of the facts on the ground that

3     that is probably something that one would think everybody would

4     like to do expeditiously.      This just throws a whole road block

5     into any criminal proceeding, not a roadblock but a slow down,

6     especially since you told me that your client would not even

7     represent that if it lost the motion that you wish to make then

8     it would come and respond to the indictment.

9                MR. HRUSKA:    Your Honor, one point of clarification,

10    please.    What is the thing that your Honor would like everyone

11    to do expeditiously?

12               THE COURT:    Have the case proceed, including motions.

13    If the motions are won, the case is over.       If the motions are

14    lost, go on and have a trial.

15               MR. HRUSKA:    What is the connection between that

16    process and, I think your Honor referred to it as, negotiations

17    a moment ago?

18               THE COURT:    I'm referring to what I read in the

19    newspapers including the New York Times and what the government

20    has said on a couple of occasions here in court that there have

21    been negotiations between Turkey and the United States, I

22    suspect although I don't particularly know, between the US

23    Department of Treasury and Halkbank as to whether there was

24    involvement in the conspiracies that were just referred to such

25    that they are culpable and, if so, whether there is a penalty


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A78
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 134 of 223
                                                                            22
      JB5FTURC

1     to be applied and how much it is.      Don't you think everybody

2     would like to get to that point quickly without waiving any

3     rights that they have?

4                MR. HRUSKA:    We are concerned about waiver of rights.

5                THE COURT:    I am telling you that there would be no

6     waiver of rights.    Is your client prepared to say that if there

7     is no waiver of rights they would respond to the indictment?

8                MR. HRUSKA:    I will have to consult with my client.

9                THE COURT:    If you don't know that, we are not going

10    to get very far, honestly.

11               MR. HRUSKA:    Your Honor, jurisdiction must precede

12    everything else in the case.

13               THE COURT:    I am happy to do it.   I'm happy to do it.

14               MR. HRUSKA:    Then please grant our request to have a

15    special appearance, Your Honor.

16               THE COURT:    You haven't convinced me that you are

17    entitled to that without your client responding to the criminal

18    indictment.    That is where we are.    I'm going to look up the

19    cases myself and look over your materials.       One of the first

20    things I can remember when I was a beginning associate in

21    litigation was that there are no more special appearances,

22    particularly in criminal cases.      You have been showing me that

23    there are.    The Second Circuit for example has probably got the

24    most of those kinds of cases than anywhere else.

25               MR. HRUSKA:    Your Honor, we do look forward to


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A79
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 135 of 223
                                                                            23
      JB5FTURC

1     briefing this.

2                THE COURT:    Is there one case from the Second Circuit

3     that you can point to which supports your position?        I didn't

4     see that.    You cited about three or four cases from states

5     other than the Second Circuit.      One would think usually in a

6     letter like this you get to preview your strongest arguments.

7     You would say boom.      The Second Circuit said last year such and

8     such, special appearances in criminal cases are thoroughly

9     permissible, whatever they might say.

10               MR. HRUSKA:    Your Honor, I don't have a Second Circuit

11    authority.    But I do have a Ninth Circuit authority that the

12    prosecution keeps referring to.

13               THE COURT:    Who cares at this point in time.    We are

14    in the Second Circuit.      The Second Circuit Court of Appeals is

15    right next door.    You know as an experienced litigator that you

16    always, when you come to the Second Circuit, pull out a case

17    from the Second Circuit which supports your legal position.

18    Anyway, I get it.

19               Anything else anybody wants to add?

20               MR. HRUSKA:    Your Honor, two things.   One,

21    administrative.    Very quickly.    The prosecution has several

22    times referred to the Pangang case.      In that case the Ninth

23    Circuit has said that special appearances are still possible.

24               THE COURT:    What does it say, specifically?

25               MR. HRUSKA:    It says, therefore Criminal Rule 4 would


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A80
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 136 of 223
                                                                            24
      JB5FTURC

1     not eliminate the possibility of special appearances entirely.

2                THE COURT:    In criminal cases?

3                MR. HRUSKA:    This is a criminal case.   It's a decision

4     from last year.    The ministerial point, your Honor, is that in

5     terms of the presentation of briefs we would appreciate in

6     order to make it more administratively convenient the ability

7     to file by ACF without having to file a notice of appearance,

8     or at least for the court's ruling that filing such a notice

9     doesn't constitute a general appearance.

10               THE COURT:    We have different issues here.    You as

11    counsel have to file a notice of appearance.       I think that is

12    the rule.    You had better check with the clerk's office.

13               MR. HRUSKA:    We have, your Honor.   This is an usual

14    situation.

15               THE COURT:    It's very unusual, but my understanding is

16    that you are obliged to file a notice of appearance of counsel.

17    If it gets to that you would then say that is who you are and

18    here is who your client is and then you are filing a special

19    appearance, whatever.      Yes, you have to file a notice of

20    appearance is my understanding.      If there are circumstances

21    where lawyers can come in here and represent somebody without

22    it, I would be surprised.      I'm happy to be convinced otherwise.

23    It doesn't make sense to me.      Did you ever have a case in the

24    Southern District that you didn't have to file a notice of

25    appearance?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A81
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 137 of 223
                                                                            25
      JB5FTURC

1                MR. HRUSKA:    No, your Honor.   But I would appreciate

2     if it was made clear on the record that by so doing, at least

3     provisionally for the purposes of arguing this issue, that

4     doesn't constitute a general appearance.

5                THE COURT:    But you are the lawyer for Halkbank and

6     you have to figure out legally what you have to do to serve

7     your client. I can't give you legal advice as to what you

8     should write on the notice of appearance.       It is usually a

9     pretty pro forma item.

10               MR. HRUSKA:    It is usually, your Honor.   However, in

11    this case when we file our notice that indicates our desire to

12    seek a special appearance.      I would just like to be clear on

13    the record that the court has not ruled that that will

14    constitute a general appearance.

15               THE COURT:    I'm going to be like your client and I'm

16    going to say until I see all the facts I'm not going to give

17    you a ruling, which I would do in any case because I honestly

18    don't know enough about the law to say it would or it wouldn't.

19    You are the one who is telling me that there is no question

20    that you are allowed to file a special appearance.        I don't

21    know that.    I'm not going to tell you how to go about even

22    doing that preliminary matter which is filing counsel's notice

23    of appearance.

24               MR. HRUSKA:    Thank you, your Honor.   We will file on

25    paper.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        A82
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 138 of 223
                                                                            26
      JB5FTURC

1                THE COURT:    Just let me understand what it is

2     everybody is filing.      Do you all want to file more than a

3     proposed order for me to sign as to next steps in this case, or

4     do you want to brief limited to the right to file the special

5     appearance?

6                MR. HRUSKA:    Your Honor, the latter.   We appreciate

7     the opportunity to brief the special appearance issue,

8     specifically.

9                THE COURT:    Is that O.K. with the government too to

10    have further briefing?      What is your goal here?

11               MR. LOCKARD:    If the Court would find further briefing

12    helpful, then we would be happy to do it.       We would ask for a

13    relatively shortened briefing period, both because these issues

14    have already been raised in letters submitted to the court and

15    today on the record, and also because we are in an unusual

16    situation where both the court and the government are of the

17    opinion that the defendant's appearance would not waive a

18    jurisdictional claim and the defendant arguing very vigorously

19    that it would.    It's a strange situation and one that I think

20    does not require an extensive briefing schedule.

21               MR. HRUSKA:    I agree with that, for sure.

22               THE COURT:    Counsel, how about two weeks to file

23    whatever it is.    By the way, you could file a letter brief too

24    if it's easier for you or expedite it.      There is no magic to a

25    motion.    That would be just fine.    That has already happened.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A83
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 139 of 223
                                                                            27
      JB5FTURC

1     How about November 19 and how about a week after that.        The

2     government, is that going to be sufficient or you need more

3     time?

4                MR. LOCKARD:    That is fine, your Honor.

5                THE COURT:    For you it would be November 26 and then a

6     short reply, if any, by December 2.       The understanding is that

7     this is a brief or a letter brief, whatever it is, devoted to

8     the issue of whether or not you all can make a special

9     appearance for the purpose of filing two motions, namely one

10    recusal and one motion to dismiss.      Do I have that correct?

11               MR. HRUSKA:    Yes, your Honor.

12               THE COURT:    Is that your understanding too?

13               MR. LOCKARD:    Yes, your Honor.

14               THE COURT:    The statues quo remains, or is not altered

15    by anything we have done here today.      I look forward to getting

16    those materials.    Thank you.

17               (Adjourned)

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                       A84
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 140 of 223

    Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 1 of 19




                                                                      A85
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 141 of 223

     Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 2 of 19




                                                                       A86
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 142 of 223

     Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 3 of 19




                                                                       A87
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 143 of 223

     Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 4 of 19




                                                                       A88
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 144 of 223

     Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 5 of 19




                                                                       A89
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 145 of 223

     Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 6 of 19




                                                                       A90
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 146 of 223

     Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 7 of 19




                                                                       A91
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 147 of 223

     Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 8 of 19




                                                                       A92
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 148 of 223

     Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 9 of 19




                                                                       A93
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 149 of 223

    Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 10 of 19




                                                                       A94
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 150 of 223

    Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 11 of 19




                                                                       A95
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 151 of 223

    Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 12 of 19




                                                                       A96
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 152 of 223

    Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 13 of 19




                                                                       A97
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 153 of 223

    Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 14 of 19




                                                                       A98
       Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 154 of 223
          Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 15 of 19




                                             APPENDIX
             SPECIAL APPEARANCES IN FEDERAL CRIMINAL CASES
                This chart collects all of the special appearances we have identified to
               date in federal criminal cases. Additional unpublished cases may exist.


                                         Individual/                                 Special
                 Case                                      Issue Raised
                                           Entity                                  Appearance

                                       Special Appearance Granted

    United States v. Noriega,                             Jurisdiction,
    683 F. Supp. 1373 (S.D. Fla.          Individual    Sufficiency of the           Granted
    1988)                                                 Indictment 4

    United States v. Swank Corp.,
    797 F. Supp. 497, 499 (E.D. Va.         Entity       Attorney’s Fees             Granted
    1992)

    United States v. Tucor Int'l,
    Inc., No. 4:92-cr-00425 (N.D.           Entity/     Failure to State an
                                                                                     Granted
    Cal. Oct. 20, 1997), ECF No.          Individual         Offense
    102 5

    United States v. Alfred L. Wolff
    GmbH, No. 1:08-cr-00417,                             Quash Service of
                                            Entity                                   Granted
    (N.D. Ill. Mar. 17, 2011), ECF                          Summons
    No. 126

    United States v. Siriwan, No.
                                                        Failure to State an
    2:09-cr-00081 (C.D. Cal. Aug.         Individual                                 Granted
                                                             Offense
    4, 2011), ECF No. 62 6

4
  In the defendant’s subsequent motion to dismiss, he also argued that he was immune from
prosecution as a head of state and diplomat, and that his alleged narcotics offenses were acts of
state not properly reviewable by the Court. See United States v. Noriega, No. 88-79-CR, 1990
WL 95527 at *2 (S.D. Fla. June 8, 1990).
5
  The judge’s order granting the special appearance is not available on PACER. For additional
information on the issues raised, see United States v. Tucor Int’l, Inc., 35 F. Supp. 2d 1172, 1176
(N.D. Cal. 1998).
6
 United States v. Siriwan, No. 2:09-cr-00081, 2011 WL 13057709 at *2 (C.D. Cal. July 28,
2011).



                                                                                                A99
       Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 155 of 223
          Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 16 of 19




                                        Individual/                               Special
                 Case                                    Issue Raised
                                          Entity                                Appearance

    United States v. Dotcom, No.
                                           Entity/    Data Retention under
    1:12-cr-00003 (E.D. Va. Apr.                                                   Granted
                                         Individual     Protective Order
    18, 2012), ECF No. 87

    United States v. Dotcom, No.
                                                      Personal Jurisdiction
    1:12-cr-00003 (E.D. Va. May
                                           Entity/     based on Failure to
    30, 2012), ECF No. 96; (E.D.                                                  Granted 7
                                         Individual     Serve Summons,
    Va. June 28, 2012), ECF No.
                                                         Attorney Fees
    111

    United States v. Dotcom, No.
                                                        Return of Seized
    1:12-cr-00003 (E.D. Va. Nov.           Entity                                  Granted
                                                            Property
    20, 2012), ECF No. 148

    United States v. Kolon Indus.,                    Personal Jurisdiction
    Inc., No. 3:12-cr-00137 (E.D.          Entity      based on Failure to         Granted
    Va. Dec. 13, 2012), ECF No. 20                      Serve Summons

    United States v. Kassian Mar.
    Navigation Agency, Ltd., No.
                                           Entity     Personal Jurisdiction        Granted
    2:13-cr-00070 (E.D. Va. June
    24, 2013), ECF No. 38

    United States v. Rafiekian,
                                                        Attorney-Client
    No. 1:18-cr-00457 (E.D. Va.          Individual                                Granted
                                                           Privilege
    June 14, 2019), ECF No. 216

                                    Special Appearance Uncontested

    United States v. Mitchell,
    377 F. Supp. 1326, 1328-29           Individual     Quash Subpoena          Uncontested
    (D.D.C. 1974)

    United States v. Nippon Paper
                                                       Quash Service of
    Indus. Co., Ltd., No. 1:95-cr-
                                           Entity     Summons, Personal         Uncontested
    10388 (D. Mass. Jan. 23, 1996),
                                                         Jurisdiction
    ECF Nos. 16, 17 8

7
 The court denied the defendants’ request for special appearance on an attorneys’ fees issue
because the court found the issue was not yet ripe.
8
 For additional details on this motion, see United States v. Nippon Paper Indus. Co., Ltd., 944 F.
Supp. 55 (D. Mass. 1996).



                                                                                              A100
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 156 of 223
          Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 17 of 19




                                      Individual/                                 Special
                 Case                                   Issue Raised
                                        Entity                                  Appearance

    United States v. Johnson
    Matthey, Plc., 2:06-cr-00169                      Quash Service of
                                        Entity                                  Uncontested
    (D. Utah Jan. 23, 2007), ECF                         Summons
    No. 60

    United States v. Johnson
    Matthey, Plc., 2:06-cr-00169                      Quash Service of
                                        Entity                                  Uncontested
    (D. Utah July 6, 2007), ECF                          Summons
    No. 92

    United States v. Chitron Elecs.
                                                    Personal Jurisdiction,
    Co. Ltd., No. 1:08-cr-10386 (D.
                                        Entity        Quash Service of          Uncontested
    Mass. June 5, 2009), ECF No.
                                                         Summons
    46

    United States v. Pub.
    Warehousing Co., No. 1:09-cr-                     Quash Service of
                                        Entity                                  Uncontested
    00490 (N.D. Ga. Nov. 19,                             Summons
    2009), ECF No. 9

    United States v. Sinovel Wind
    Grp. Co., No. 3:13-cr-00084,
                                                      Quash Service of
    (W.D. Wis. June 27, 2013),          Entity                                 Uncontested 9
                                                         Summons
    ECF No. 20; (W.D. Wis. July 2,
    2013), ECF No. 33

    United States v. Sinovel Wind
    Grp. Co., No. 3:13-CR-00084,                      Quash Service of
                                        Entity                                  Uncontested
    (W.D. Wis. Feb. 21, 2017),                           Summons
    ECF No. 187




9
 A minute entry from a July 31, 2013 hearing indicates that Sinovel maintained its special
appearance “over the government’s objection.” There is no indication that the government
obtained a ruling from the court on this issue. United States v. Sinovel Wind Grp. Co., No. 3:13-
CR-00084 (W.D. Wis. June 27, 2013), ECF No. 45.



                                                                                           A101
 Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 157 of 223
      Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 18 of 19




                                   Individual/                             Special
             Case                                    Issue Raised
                                     Entity                              Appearance

United States v. Pangang Grp.
Co., Ltd., No. 4:11-cr-00573                       Quash Service of
                                     Entity                              Uncontested
(N.D. Cal. Dec. 21, 2011), ECF                        Summons
No. 46

United States v. Pangang Grp.
Co., Ltd., No. 4:11-cr-00573,
2017 WL 3034063, at *1 (N.D.
Cal. July 18, 2017), appeal
dismissed, No. 17-10318, 2017                      Quash Service of
                                     Entity                              Uncontested
WL 7065941 (9th Cir. Nov. 15,                         Summons
2017), mandamus denied sub
nom., In re Pangang Grp. Co.,
Ltd., 901 F.3d 1046 (9th Cir.
2018)

                                 Special Appearance Denied

United States v. Shimek,                         Special appearance in
                                   Individual,
445 F. Supp. 884, 893 (M.D.                        connection with         Denied
                                     Pro Se
Pa. 1978)                                        numerous objections

United States v. Adamov, No.
2:05-cr-00129, 2008 WL
                                   Individual    Factual Insufficiency     Denied
1943550 (W.D. Pa. May 2,
2008)

United States v. Kim,
                                                  Failure to State an
No. 8:09-cr-00077 (C.D. Cal.       Individual                              Denied
                                                       Offense
Apr. 4, 2011), ECF No. 330

United States v. Shalhoub, No.
98-cr-00460, 2016 WL
8943847 (S.D. Fla. Jan. 26,                       Failure to State an
2016), appeal dismissed, 855       Individual      Offense, Venue,         Denied
F.3d 1255 (11th Cir. 2017),                         Speedy Trial
cert. denied, 138 S. Ct. 381
(2017)




                                                                                    A102
  Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 158 of 223
      Case 1:15-cr-00867-RMB Document 577 Filed 11/19/19 Page 19 of 19




                                    Individual/                                Special
             Case                                    Issue Raised
                                      Entity                                 Appearance

                                  Special Appearance Waived

                                                                                Personal
                                                                          jurisdiction waived
United States v. Yakutat & S Ry                                             for challenging
Co, 2 Alaska 628, 631-32 (D.          Entity      Personal Jurisdiction      both merits of
Alaska 1905)                                                                indictment and
                                                                                personal
                                                                              jurisdiction

                                                                                 Personal
United States v. Maruyasu                                                 jurisdiction waived
Indus. Co., 229 F. Supp. 3d           Entity      Personal Jurisdiction    for participating in
659, 671 (S.D. Ohio 2017)                                                 litigation, including
                                                                               entry of plea




                                                                                          A103
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 159 of 223

     Case 1:15-cr-00867-RMB Document 577-1 Filed 11/19/19 Page 1 of 1




                                                                        A104
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 160 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 1 of 15
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 26, 2019

BY ECF

Hon. Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

   Re:     United States v. Turkiye Halk Bankasi, A.S.,
           S6 15 Cr. 867 (RMB)

Dear Judge Berman:

       The Government respectfully submits this letter in opposition to the request by King &
Spalding LLP to enter a special appearance on behalf of Turkiye Halk Bankasi, A.S. (“Halkbank”
or the “defendant”) to file a motion to dismiss the indictment, S6 15 Cr. 867 (RMB) (the
“Indictment”), and a motion for recusal. See Dkt. Entry No. 577 (“Halkbank Ltr.”). Halkbank’s
request should be denied.

        Halkbank was charged with serious national security, bank fraud, and money laundering
offenses in an indictment returned on October 15, 2019, and the indictment and two accompanying
summonses have been served pursuant to Rule 4 of the Federal Rules of Criminal Procedure.
Notwithstanding that the summonses have been served requiring Halkbank’s appearance, and the
defendant plainly is aware of the charges, the bank has intentionally refused to answer to them.
Twice the defendant intentionally failed to appear. Instead, King & Spalding, on Halkbank’s
instructions, has asked for permission to enter a special appearance in order to challenge the
Indictment without the bank appearing before the Court.

        The premise of Halkbank’s request—that it would waive personal jurisdiction arguments
by appearing and being arraigned, and that a special appearance is required to permit it to assert a
constitutional right—is wrong and, indeed, illogical. First, concepts of personal jurisdiction found
in civil suits simply do not apply in criminal cases: the Court’s jurisdiction is established by an
indictment that sufficiently alleges violations of federal criminal law, United States v. Prado, 933
F.3d 121, 134 (2d Cir. 2014), and the application of the charges to a particular defendant complies
with due process so long as there is “a sufficient nexus between the defendant and the United
States, so that such application would not be arbitrary or fundamentally unfair.” United States v.
Yousef, 327 F.3d 56, 111 (2d Cir. 2003). It is not unfair or arbitrary to hold Halkbank to account
for the serious crimes it has committed through its actions in the United States, the harms it and its




                                                                                               A105
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 161 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 2 of 15
                                                                                              Page 2


co-conspirators have caused in the United States, and Halkbank’s intent to protect its ongoing use
of the U.S. financial system by concealing the offenses. See infra, 2-4.

        Tellingly, Halkbank asserts two distinct and entirely inconsistent theories of personal
jurisdiction in an attempt to cloak the vacuity of its request: Halkbank first argues that it must have
sufficient “minimum contacts” with the United States in order to be subject to its jurisdiction.1 See
Halkbank Ltr. at 2. Then, relying on cases that reject that proposition, Halkbank argues that
personal jurisdiction would be “waived” by Halkbank’s appearance. Id. at 13-14. But that is not
waiver, that is simply a lawful and necessary consequence of the charges and summonses.
Halkbank can, after appearing, argue that the minimum-contacts test applies and that Halkbank
does not meet it, and the Court can resolve that argument on its merits. United States v. Maruyasu
Indus. Cos., 229 F. Supp. 3d 659, 665-66 (S.D. Ohio 2017); Rule 12(b)(2), (3), FED. R. CRIM. PR.;
cf. Rule 12(b), FED. R. CIV. PR. If the Court rejects the bank’s motion, then there is personal
jurisdiction and the case will proceed, exactly as the summonses require.

        Halkbank’s refusal to agree to appear if its motion to dismiss were denied (Nov. 5, 2019
Tr. at 15-16) plainly exposes its request for a special appearance as an empty delay tactic. If
Halkbank were correct that the minimum-contacts test applies and that Halkbank’s contacts with
the United States do not satisfy that test, then, after appearing, its motion would be granted. But
Halkbank wants to have its cake and eat it too: even if Halkbank is wrong, the bank still intends to
argue that it has not appeared and is not subject to the Court’s lawful authority.

        King & Spalding attempts to mask Halkbank’s gamesmanship by trying to recast the
question of appearance as whether the defendant will “condition” the exercise of its constitutional
rights. Halkbank Ltr. at 4. That is a flat misrepresentation of the entirely appropriate question the
Court put to King & Spalding: if the Court’s jurisdiction were established, would the defendant
acknowledge that jurisdiction and appear? King & Spalding’s evasion of that question (Nov. 5,
2019 Tr. at 15-16) and Halkbank’s contumacious conduct provide an unequivocal answer: it will
not. The remedy is a contempt hearing, at which the bank can be found in contempt and an
appropriate coercive penalty imposed. See Rule 4(a), FED. R. CRIM. PR.

I. The Defendant and the Offenses

        Halkbank is a Turkish bank majority-owned by the Government of Turkey, currently
controlled by the Turkiye Varlik Fonu, or Turkey Wealth Fund. The Wealth Fund, in turn, is under
the authority of the Office of the Presidency. The chairman of the Turkey Wealth Fund is the
Turkish President; the deputy chairman is the Minister of Treasury and Finance. Erdogan appoints
himself chairman of Turkey's sovereign wealth fund, REUTERS (Sep. 12, 2018).2 Prior to 2017,
Halkbank was controlled by the Turkish Privatization Administration, which was under the Office

1
 As discussed more fully below, Halkbank has not filed a proposed motion to dismiss or even
articulated a good-faith basis for arguing that it beyond the jurisdiction of the Court, despite having
authorized King & Spalding to file two letters with the Court.
2
 Available at https://www.reuters.com/article/turkey-economy-fund/update-1-erdogan-appoints-
himself-chairman-of-turkeys-sovereign-wealth-fund-idUSL5N1VY1SW.



                                                                                                A106
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 162 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 3 of 15
                                                                                              Page 3


of the Prime Minister. Among other things, Halkbank is and, throughout the time period of the
offenses charged in the Indictment, was the principal financial channel for trade between Turkey
and Iran. Most significantly, Halkbank held accounts for the Central Bank of Iran and for the
National Iranian Oil Company (“NIOC”), where Turkey deposited money to pay for billions of
dollars’ worth of oil and gas purchases from the Iranian government. (Ind. ¶¶ 3, 8, 26-27, 28, 35.)

         Between 2012 and 2016, Halkbank conspired with Turkish government officials; Iranian
government officials at NIOC, the Ministry of Oil, and the Central Bank of Iran; Iranian banks;
and Turkish businessmen to evade and avoid U.S. sanctions imposed on the Government of Iran
for its support for terrorism, its illicit nuclear program, its ballistic missiles development, and its
human rights abuses. These sanctions were imposed to deprive the Government of Iran of funding
for its deadly and malign activities and to coerce the Government of Iran to participate in
diplomatic discussions to limit or abandon those activities. (Tr. 163-65, 179-85, 195, 1081-82,
1409-12.) Dramatically undermining those efforts, Halkbank conspired to secretly give the
Government of Iran access to at least approximately $20 billion-worth of oil revenues that were
restricted by U.S. and international sanctions. (Ind. ¶ 4.)

        This sanctions-evasion conspiracy not only benefitted the Government of Iran; it also
benefitted Halkbank by boosting its fees and revenues; it benefitted a corrupt Halkbank chief
executive and corrupt Turkish government officials who received tens of millions of dollars’ worth
of bribes as part of the scheme; and it benefitted the Turkish Government by falsely inflating
Turkish economic statistics. (Ind. ¶¶ 30, 31, 36-38, 47, 59, 60, 62.)

        Halkbank’s profitable participation in the scheme, however, also put the bank at risk of
crippling sanctions from the U.S. Department of the Treasury (“Treasury”): the illicit transactions
Halkbank was conducting for the Government of Iran could trigger sanctions that would cut
Halkbank off from the U.S. financial system. Concealing the scheme from Treasury, accordingly,
was essential both to the success of the scheme and to Halkbank’s very existence. Halkbank’s
access to the U.S. financial system was, and remains, critical: without access to correspondent
banking accounts in the United States, Halkbank would not be able to conduct U.S.-dollar
transactions for itself and its customers. Without access to U.S. capital markets, Halkbank would
not be able to raise billions of dollars from corporate bond issuances.

        During the time that Halkbank was undermining U.S. sanctions, it benefitted enormously
from its access to the U.S. financial system.

          Between 2012 and 2016, Halkbank maintained U.S.-dollar correspondent accounts at
           multiple U.S. financial institutions. Halkbank used these accounts to conduct transfers
           totaling billions of U.S. dollars during the time of the offense conduct.

          In 2014, Halkbank retained, among others, U.S. financial advisors and institutions to
           issue $500 million in U.S.-dollar denominated corporate bonds, and retained the
           services of a U.S. financial institution in order to act as paying agent for those bonds.




                                                                                                A107
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 163 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 4 of 15
                                                                                               Page 4


          In 2015 and again in 2016, Halkbank issued two placements of $500 million each U.S.-
           dollar denominated corporate bonds using, among others, U.S. financial advisors and
           institutions and a U.S. paying agent.

          In March 2017, Halkbank’s former Deputy General Manager for International Banking,
           co-defendant Mehmet Hakan Atilla, was arrested in the United States while traveling
           to meet with U.S. financial institutions in furtherance of another prospective bond
           offering.

          Halkbank participates in a U.S. Department of Agriculture program that provides
           guaranteed financing for certain buyers of U.S. agricultural exports.

        In order to shield its access to these essential U.S. financial markets and facilities, Halkbank
went to extraordinary lengths to conceal the scheme from Treasury officials. Because of
Halkbank’s relationships with the Central Bank of Iran, NIOC, and other Iranian government and
private entities, sanctions against the Government of Iran had particular significance for Halkbank
and Treasury believed Halkbank was at particular risk of Iranian sanctions-evasion efforts.
Accordingly, Treasury officials maintained continuous and in-depth communications with
Halkbank’s top executives. These included in-person meetings held in Treasury’s Washington,
D.C. offices and Halkbank’s Turkey offices; telephone calls between Halkbank executives in
Turkey and Treasury officials in the United States; and letter and email correspondence. (See, e.g.,
Ind. ¶¶ 5, 26, 42, 63; Tr. 1079-80, 1083-84, 1112-13, 1118, 1126, 1128-29, 1131-32, 1141-42,
1143-44, 1147-48, 1253-66, 1412-13, 1418-19. 1420-22, 1434, 1445-46, 1447, 1452-53, 1457,
1459-60.)

        Treasury sought to ensure that Halkbank understood and was complying with sanctions
and was alert to Iranian evasion efforts. Halkbank, however, concealed its cooperation with the
Government of Iran in evading sanctions and lied to Treasury about its sanctions compliance and
business practices. These communications are among the overt acts that Halkbank took in
furtherance of the charged conspiracies.

II. The Indictment and Summonses

        The Indictment was returned on October 15, 2019. The Indictment alleges Halkbank’s
participation in crimes with which other co-defendants already have been charged or convicted:
major Halkbank client and co-conspirator Reza Zarrab was arrested in March 2016, and pleaded
guilty in October 2017. Atilla, Halkbank’s former Deputy General Manager for International
Banking and a co-conspirator in the offenses, was arrested in March 2017 and convicted following
a five-week jury trial in January 2018. Additional co-conspirators, including Halkbank’s former
chief executive, Suleyman Aslan; Haklbank’s former Head of Foreign Operations, Levent Balkan;
and the former Turkish Minister of Economy, Mehmet Zafer Caglayan, each were indicted in
September 2017. (Dkt. Entry No. 293.) King & Spalding has represented Halkbank in the criminal
investigation of its participation in the offenses since at least October 2017.

     Following the return of the Indictment, the Indictment and a summons (the “First
Summons”) requiring appearance on October 22, 2019 were delivered by email to King &




                                                                                                 A108
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 164 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 5 of 15
                                                                                              Page 5


Spalding. Halkbank issued a press release contending that the charges were part of a political attack
on Turkey. (Dkt. Entry No. 566.) The Government of Turkey reportedly raised the Indictment in
a meeting with Vice President Pence and Secretary of State Pompeo. Id. In a telephone
conversation between attorneys with King & Spalding and the Government, King & Spalding
stated that it was discussing with Halkbank whether the firm would appear and asked the
Government’s consent to adjourn the initial appearance. Id. The Government declined to consent
to an adjournment, and King & Spalding sent a letter to the Court simply stating that it was not
authorized by Halkbank to accept service. Id. Halkbank did not appear at the October 22, 2019
conference.

        The Court issued another summons (the “Second Summons”) directing Halkbank to appear
on November 5, 2019, which was delivered by email to King & Spalding; to Halkbank’s corporate
email address; and to a representative of the Turkish Ministry of Treasury and Finance and an
advisor to the Turkey Wealth Fund who had participated in meetings with U.S. government
officials about the Halkbank criminal investigation. (Dkt. Entry No. 571.) The Second Summons
and Indictment were also sent for delivery to Halkbank’s legal department in Istanbul, but the legal
department refused to accept delivery. (Dkt. Entry No. 572.) The Second Summons and Indictment
were also sent by email to the Turkish Ministry of Justice by the U.S. Department of Justice. (Dkt.
Entry No. 571.)

       On November 5, 2019, Halkbank again did not appear, and instead King & Spalding
attended the conference to request permission to make a special appearance. King & Spalding did
not answer the Court’s question whether Halkbank was aware of the charges and the content of
the Indictment (Nov. 5, 2019 Tr. at 11), but also has not contested that Halkbank has actual
knowledge of the Indictment and the summonses. 3 In response to the Court’s question whether
Halkbank would appear and respond to the charges if its motion to dismiss were denied, King &
Spalding claimed to be unable to answer, despite having represented the bank for more than two
years with respect to the criminal investigation and despite the Indictment having been returned
three weeks prior. (Id. at 15-16.)

III. The Request for a Special Appearance Should Be Denied

        Halkbank’s request for permission to make a special appearance of counsel should be
denied. Halkbank offers essentially two reasons why it should be granted a special appearance:
special appearances are routinely granted in criminal cases, Halkbank Ltr. at 5-9; and a special
appearance is necessary for it to assert personal jurisdiction arguments. Halkbank Ltr. at 2-5, 9-
14. Halkbank is wrong on both counts.


3
  King & Spalding would not concede that Halkbank was aware of the charges and the content of
the Indictment, but also argued that there were “many other illegal [sic] issues which we see as
being debilitating problems in the indictment” (Nov. 5, 2019 Tr. at 9), and that “[t]he indictment
makes assertions and allegations that are outside of the jurisdiction of this court.” (Id. at 18). King
& Spalding’s refusal to answer the Court notwithstanding, Halkbank clearly is aware of the charges
and the content of the allegations.




                                                                                                A109
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 165 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 6 of 15
                                                                                                 Page 6


    A. A Special Appearance Is Not Warranted

        Pointing to slightly over a dozen instances where individual or corporate defendants were
permitted to make special appearances in criminal matters, Halkbank attempts to characterize this
practice as “routine.” Halkbank Ltr. at 5-9, 15-18. But Halkbank is incorrect, and its list is striking
for several reasons: first, the list is sparse, and nearly half of the cases it cites involved uncontested
requests for limited appearance. Id. at 16-18. Second, all but one of the cases in which limited
appearances were permitted4 occurred prior to the December 2016 amendment to Rule 4’s service
provisions—in fact, many of them represented special appearances that the amendment was
intended to preclude. Third, all of the cases concerning corporate defendants involved defendants
who had not been served under Rule 4 or who were contesting the validity of service—Halkbank
has already been served and is required by the summonses to appear. Lastly, not one is from the
Second Circuit.

         As the Ninth Circuit observed in Pangang Group Co. Ltd., there is no evidence “of a
longstanding historical practice of allowing special appearances in criminal cases.” 901 F.3d 1046,
1057 (9th Cir. 2018). That court reached this conclusion after considering the same cases that
Halkbank offers, including United States v. Kolon, 926 F. Supp. 2d 794 (E.D. Va. 2013) (compare
Halkbank Ltr. at 16); United States v. Tucor Int’l, Inc., 35 F. Supp.2d 1172 (N.D. Cal. 1998)
(compare Halkbank Ltr. at 7, 15); United States v. Noriega, 683 F. Supp. 1373 (S.D. Fla. 1988)
(compare Halkbank Ltr. at 7, 15); United States v. Sinovel Wind Grp. Co., 794 F.3d 787 (7th Cir.
2015) (compare Halkbank Ltr. at 17), and the district court’s prior decision in the Pangang case
itself, United States v. Pangang Group Co., Ltd., 11 Cr. 573 (N.D. Cal.) (compare Halkbank Ltr.
at 18). See Pangang Group, 901 F.3d at 1049-50, 1057-58. In many of these cases, defendant
corporations sought to challenge the sufficiency of service of a summons without appearing before
the court, 5 which Rule 4 now prohibits. Pangang Group, 901 F.3d at 1059 (“[T]here is no
legitimate interest in allowing a procedure in which an institutional defendant can feign lack of
notice.”) (quoting Advisory Comm. on Criminal Rules, March 2015 Minutes, at 11 (March 16-17,
2015).

        Halkbank places special reliance on United States v. Siriwan, Tucor International, and
Noriega in support of its request for a special appearance. Halkbank Ltr. at 6-7. These cases do
not bear the weight Halkbank would put on them. Contrary to Halkbank’s characterization of
Siriwan, the order granting a special appearance in that case was by stipulation. See United States
v. Siriwan, 09 Cr. 81 (GW) (C.D. Cal.) (Dkt. Entry No. 61) (compare Halkbank Ltr. at 6). Tucor
Internaional, from a district court in the Ninth Circuit, was considered by the Ninth Circuit in

4
  Halkbank identifies one contested motion for a special appearance that was granted after the Rule
4 amendments: a foreign defendant requested a special appearance to oppose the application of the
crime-fraud exception to communications between the defendant and his attorneys. United States
v. Rafiekian, 18 Cr. 457 (AJT) (E.D. Va.) (Dkt. Entry No. 188, 189 & 213 at 3-4). Rafiekian is not
relevant to Halkbank’s request.
5
 The requests for special appearances often included a proposed motion, e.g., Tucor Int’l, 35 F.
Supp. 2d 1172, 1176 (N.D. Cal. 1998); Dotcom, 12 Cr. 3 (LO) (E.D. Va.) (Dkt. Entry No. 96);
Kassian Maritime, 13 Cr. 70 (MSD) (TEM) (E.D. Va.) (Dkt. Entry No. 25). .



                                                                                                   A110
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 166 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 7 of 15
                                                                                             Page 7


Pangang and found unpersuasive—a case not “embodying a fundamental rule,” but rather an
example of “a more recent trend of prosecuting criminal defendants who are not amenable to the
execution of a warrant.” 901 F.3d at 1057-59. Similarly, Noriega, from a district court in the
Eleventh Circuit, has not been persuasive in its own circuit. In a much more recent case, the district
court denied a foreign defendant’s request for a special appearance to move to dismiss the
indictment. United States v. Shalhoub, 98 Cr. 460 (DMM) (S.D. Fla.) (Dkt. Entry No. 16.) The
Eleventh Circuit held that the denial was not appealable, the defendant was not entitled to
mandamus, and the defendant “has an adequate remedy: appearance in the district court.” United
States v. Shalhoub, 855 F.3d 1255, 1265 (11th Cir. 2017). Pangang and Shalhoub, rather than the
prior district court decisions in Tucor International and Noriega, reflect the law of those circuits.

        Halkbank also relies on the Seventh Circuit’s decision in United States v. Hijazi, 589 F.3d
401 (7th Cir. 2009). Halkbank Ltr. at 2-3, 8. That case, too, provides little support. Hijazi has been
closely limited to its facts, and has not been followed by other Circuits or applied in the Second
Circuit. In Hijazi, the circuit court reversed the district court’s denial of a foreign defendant’s
request to make a special appearance to challenge to the extraterritorial application of the charged
offenses. 589 F.3d at 403, 406-12. Hijazi, a foreign national residing in Kuwait, was indicted along
with a co-defendant; Hijazi surrendered to Kuwaiti authorities, who refused to turn him over to the
custody of the United States. Id. at 405. His co-defendant eventually pleaded guilty to a
misdemeanor. Id. The circuit concluded that Hijazi had been in Kuwait when indicted, would not
be extradited despite having surrendered to foreign authorities, and had no duty to voluntarily
surrender to the United States. Id. at 407. Accordingly, the circuit concluded that “under the
unusual circumstances of this case,” the district court should have considered his motion to
dismiss. Id. at 403.

        Two other circuits to have considered Hijazi and have declined to follow it. In Shalhoub,
the defendant argued that his circumstances were exactly the same as Hijazi’s. Shalhoub, 855 F.3d
at 1264-65. The Eleventh Circuit distinguished Hijazi, finding no indication that Shalhoub’s own
government had refused to extradite him and that he was alleged to have committed part of the
charged offenses in the United States. Id. The Eleventh Circuit also rejected the proposition that
an overseas defendant may challenge an indictment without appearing: “Notwithstanding what the
Seventh Circuit has stated on this issue . . . we submit that Shalhoub has an adequate remedy:
appearance in the district court.” Id. (citing Hijazi, 589 F.3d at 407. The Sixth Circuit has also
declined to follow Hijazi. In United States v. Martirossian, the district court held in abeyance a
foreign defendant’s motion to dismiss the indictment until the defendant either appeared or agreed
to submit to the jurisdiction of the court. 917 F.3d 883, 886 (6th Cir. 2019). The Sixth Circuit
denied the defendant’s appeal and his petition for mandamus, finding that the defendant could
obtain the relief he sought—a ruling on his motion—by appearing. Id. at 889, 890. “No one who
is indicted and who declines to answer the charge has a right to be labeled a non-fugitive.” Id. at
890. Like the Eleventh Circuit in Shalhoub, the Sixth Circuit rejected the application of Hijazi,
finding that Martirossian’s failure to surrender to foreign authorities so that he could be turned
over to U.S. custody was sufficient to distinguish Hijazi.

        At least one district court in this Circuit has also considered Hijazi and found it, at best,
limited to the specific circumstances of that case. In United States v. Sindzingre, Judge Seybert
held that foreign defendants were not entitled to move to dismiss the indictment when they had



                                                                                               A111
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 167 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 8 of 15
                                                                                             Page 8


been neither extradited nor submitted to the court’s jurisdiction. United States v. Sindzingre, 14
Cr. 474 (JS), 2019 WL 2290494, *2-3, 8-9 (E.D.N.Y. May 29, 2019).6 Because the defendants had
not surrendered to foreign authorities so that they could be turned over to the custody of the United
States, Hijazi did not apply. Id. at *7. See also United States v. Itriago, 13 Cr. 20050 (WJZ) (PMH),
2019 WL 1232128 (S.D. Fla. Feb. 8, 2019) (distinguishing Hijazi and declining to rule on a motion
to dismiss filed by a foreign defendant who had not been extradited or surrendered to the court),
United States v. Itriago, 13 Cr. 20050 (WJZ) (PMH), 2019 WL 1228000 (S.D. Fla. Mar. 15, 2019)
(adopting report and recommendation).

        Moreover, Halkbank’s circumstances do not compare to Hijazi’s. Halkbank, a corporate
defendant, cannot be arrested or extradited. It can, however, be served with a summons. It has been
served with two. It is legally required to appear, but it has not. Halkbank has intentionally
disregarded both summonses. It has not taken any steps to comply with the summonses or submit
to the court’s authority. “Federal courts do not play ‘catch me if you can.’ If a defendant refuses
to show up to answer an indictment, ignores an arrest warrant, or leaves the jurisdiction, the court
may decline to resolve any objections to the indictment in his absence.” Martirossian, 917 F.3d at
885.

         Halkbank argues that cases rejecting a request for a special appearance, or denying a
challenge to an indictment, based on the defendant’s fugitive status are inapplicable because
Halkbank “cannot ‘flee’ the jurisdiction,” Halkbank Ltr. at 8; and because the fugitive
disentitlement doctrine does not apply to entities. Id. at 6-7. Halkbank cites no authority for either
proposition—it cites only an unpublished Sixth Circuit opinion noting that a motions panel had
denied a motion to dismiss the appeal of a corporate defendant under fugitive disentitlement. Id.
at 6 (citing United States v. Yang, 144 Fed. Appx. 521 (6th Cir. 2005)). The motions panel decision
cited in the unpublished opinion is not available on the electronic docket. But it is nonetheless
clear that, unlike Halkbank, that corporate defendant did appear and in fact was convicted after
trial. Yang, 144 Fed. Appx. at 522.

        There is no reason—including Yang—why a corporate defendant like Halkbank, which has
been served with two summonses and intentionally refused to comply with those lawful orders,
should be permitted to simultaneously ignore and invoke the court’s authority. The principles
underlying the disentitlement doctrine apply equally to a corporate defendant as to an individual
defendant. Unlike an individual defendant, a corporate defendant does not even need to physically
appear, and the appearance of counsel is all that is required. See Rule 43(b)(1), FED. R. CRIM. PR.
And Halkbank’s contention that it cannot be a fugitive because it has never “fled” the jurisdiction
misrepresents the scope of the doctrine: it applies not only to individuals who left the jurisdiction
in order to avoid prosecution, but also to defendants who, like Halkbank, have intentionally failed
to return or appear. United States v. Catino, 735 F.2d 718, 779 (2d Cir. 1984) (defendant engaged
in “constructive flight from justice” when he “actively resisted the extradition request throughout
the proceedings”); United States v. Hayes, 118 F. Supp. 3d 620, 624-25 (S.D.N.Y. 2015) (“But
defendants need not affirmatively flee to be labeled fugitives.”).


6
  The district court addressed the merits of certain grounds of the motion to dismiss as an
alternative holding. Id. at *10-14.



                                                                                               A112
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 168 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 9 of 15
                                                                                                Page 9


        Moreover, because Halkbank is “an organizational defendant [who] fail[ed] to appear in
response to a summons,” the Court “may take any action authorized by United States law.” Rule
4(a), FED. R. CRIM. PR. Whether considered an application of the fugitive disentitlement doctrine,
or of Rule 4(a), or the Court’s inherent discretion, Halkbank’s request should be denied and it
should be compelled to appear as required by the summonses.

    B. A Legitimate Challenge to the Indictment Would Not Be Waived by Appearance

        Halkbank’s final argument is that it would waive its challenge to personal jurisdiction by
appearing. Halkbank cannot articulate a legitimate personal jurisdictional challenge, and in any
event its appearance would not waive its incorrect argument that minimum contacts are required.

         District courts “have original jurisdiction . . . of all offenses against the laws of the United
States.” 18 U.S.C. § 3231. “If the indictment alleges an offense under U.S. criminal statutes, the
courts of the United States have jurisdiction to adjudicate the claim.” United States v. Prado, 933
F.3d 121, 134 (2d Cir. 2014); see also United States v. Williams, 341 U.S. 58, 65 (1951) (“The
District Court had jurisdiction of offenses against the laws of the United States. Hence, it had
jurisdiction of the subject matter, to wit, an alleged violation of a federal conspiracy statute, and,
of course, of the persons charged.”); United States v. Yousef, 750 F.3d 254, 259 (2d Cir. 2014). A
district court “has jurisdiction of all crimes cognizable under the authority of the United States ...
[and] [t]he objection that the indictment does not charge a crime against the United States goes
only to the merits of the case.” United States v. Cotton, 535 U.S. 625, 630-31 (2002) (quoting
Lamar v. United States, 240 U.S. 60 (1916)) (alterations in original).

       The territorial reach of a criminal statute is not a jurisdictional question, but a merits
question. Yousef, 750 F.3d at 261-62 (citing Morrison v. National Australia Bank Ltd., 561 U.S.
247 (2010)). Congress’ authority to apply criminal statutes to foreign conduct or foreign
defendants is constitutionally limited by the due process clause of the Fifth Amendment: “When
Congress so intends, we apply a statute extraterritorially as long as doing so does not violate due
process.” United States v. Al Kassar, 660 F.3d 108, 118 (2d Cir 2011) (citing United States v.
Yousef, 327 F.3d 56, 86 (2d Cir. 2003)).

        The due process limit of Congress’ authority in criminal statutes is simply this: “In order
to apply extraterritorially a federal criminal statute to a defendant consistently with due process,
there must be a sufficient nexus between the defendant and the United States, so that such
application would not be arbitrary or fundamentally unfair.” Yousef, 327 F.3d at 111 (quoting
United States v. Davis, 905 F.2d 245, 248-49 (9th Cir.1990)). With respect to “non-citizens acting
entirely abroad,[7] a jurisdictional nexus exists when the aim of that activity is to cause harm inside
the United States or to U.S. citizens or interests.” Al Kassar, 660 F.3d at 118 (citing United States
v. Peterson, 812 F.2d 486, 494 (9th Cir. 1987); Yousef, 327 F.3d at 112; and Davis, 905 F.2d at
249)); see also United States v. Steinberg, 62 F.2d 77, 78 (2d Cir. 1932) (per curiam) (“It has long

7
  As alleged in the Indictment, Halkbank committed overt acts in furtherance of the charged
offenses in the United States, and in direct communication with U.S. government officials. See
supra at 2-4.




                                                                                                  A113
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 169 of 223
        Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 10 of 15
                                                                                               Page 10


been a commonplace of criminal liability that a person may be charged in the place where the evil
results, though he is beyond the jurisdiction when he starts the train of events of which that evil is
the fruit.”).8 If the statute applies to the defendant’s conduct, and that application is consistent with
due process, the appearance of the defendant is all that is needed to try the case. See, e.g., United
States v. Rendon, 354 F.3d 1320, 1326 (11th Cir. 2003). (“A federal district court has personal
jurisdiction to try any defendant brought before it on a federal indictment charging a violation of
federal law.”). How the defendant’s appearance is obtained is irrelevant to the court’s jurisdiction.
See United States v. Alvarez-Machain, 504 U.S. 655, 670 (1992); Frisbie v. Collins, 342 U.S. 519,
522 (1952).

         This federal criminal due process standard under the Fifth Amendment is different than the
civil due process standard under the Fourteenth Amendment embodied in personal jurisdiction
doctrine. United States v. Ali, 718 F.3d 929, 944 (D.C. Cir. 2013) (“It is true courts have
periodically borrowed the language of personal jurisdiction in discussing the due process
constraints on extraterritoriality. But . . . the law of personal jurisdiction is simply inapposite.”).
In the civil context, “[t]he Due Process Clause protects an individual’s liberty interest in not being
subject to the binding judgments of a forum with which he has established no meaningful ‘contacts,
ties, or relations.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-72 (1985) (quoting Int’l
Shoe Co. v. Washington, 326 U.S.310, 319 (1945)). In the civil context, the Due Process Clause
thus “gives a degree of predictability to the legal system that allows potential defendants to
structure their primary conduct with some minimum assurance as to where that conduct will and
will not render them liable to suit.” Id. (quoting World-Wide Volkswagen Corp. v. Woodson, 444
U.S. 286, 297 (1980)).

        As Rudzewicz illustrates, the same civil personal jurisdiction standards apply to individuals
as to entities. Similarly, the same federal criminal due process standards apply to individuals like
Monser Al Kassar and to entities like Halkbank. All that is required is that there is “a sufficient
nexus between” Halkbank and the United States so that the application of the charged offenses
“would not be arbitrary or unfair.” Yousef, 327 F.3d at 111. Halkbank intentionally deceived U.S.
government officials, including in meetings in the United States and in communications directed
to the United States; and did so in order to protect its ability to conduct billions of dollars’ worth
of financial transactions through the United States; and conspired to deceive United States
financial institutions and to launder money through the United States. See supra, 2-4. There is
plainly nothing “arbitrary or unfair” about the application of the charged offenses to the defendant,
and all that is required for the case to proceed to trial is the appearance of the defendant.

8
  Halkbank argues that the due process limits on the reach of criminal statutes is analogous to state
choice-of-law limitations under the Fourteenth Amendment, citing Phillips Petroleum v. Shutts,
472 U.S. 797 (1985). (Halkbank Ltr. at 12). Halkbank mischaracterizes Phillips Petroleum. That
case concerned “modest restrictions” on the application of state law under both the Full Faith and
Credit Clause and the Due Process Clause, based on the forum state’s interests in regulating the
conduct. Id. at 818-19. That is a different question than the fairness to a defendant of being subject
to the jurisdiction of a particular court, regardless of what forum’s law is applied; that question is
governed in the federal criminal context by the Fifth Amendment’s Due Process Clause, see
Yousef, 327 F.3d at 111; and in the state civil context by personal jurisdiction analysis under the
Fourteenth Amendment’s Due Process Clause. See Rudzewicz, 471 U.S. at471-72.



                                                                                                  A114
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 170 of 223
       Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 11 of 15
                                                                                            Page 11



         Nor has Halkbank articulated any legitimate basis to believe that its argument that the civil
minimum-contacts test applies, or that Halkbank does not meet that standard, would be waived by
appearing, as the summonses require. Halkbank argues that Rule 12 of the Federal Rules of
Criminal Procedure—unlike the Federal Rules of Civil Procedure—do not protect its ability to
make such a challenge after Indictment, citing to Rule 12(b)(2). Halkbank Ltr. at 10. Rule 12(b)(2)
permits challenges to subject-matter jurisdiction at any time, including after trial (indeed, even on
appeal). Other provisions of Rule 12, however, apply to motions that must be made pretrial: Rule
12(b)(1) provides that “any defense, objection, or request that the court can determine without a
trial on the merits” may be raised prior to trial (emphasis supplied). Certain challenges—to alleged
defects in instituting a prosecution, or a defect in the indictment, must be made prior to trial. Rule
12(b)(3). At arraignment or as soon as practicable afterwards, the Court can set a schedule for
pretrial motions. Rule 12(c). Under Rule 12, Halkbank could raise its recusal and jurisdiction
motions prior to trial.

        The principal case Halkbank relies on to argue that it could be deemed to have “waived”
its personal jurisdiction argument if it appears isn’t about waiver at all—it is about the lack of
merit of Halkbank’s jurisdictional argument. Halkbank cites United States v. Maruyasu Industries
Companies, 229 F. Supp. 3d 659 (S.D. Ohio 2017), Halkbank Ltr. at 13, 9 where a corporate
criminal defendant was served with a summons (as Halkbank has been) and made an appearance
through counsel (as Halkbank has not). The defendant moved to dismiss the indictment on the
same basis that Halkbank proffers—that personal jurisdiction under International Shoe and its
progeny required the government to show that the defendant satisfies the “minimum contacts” test.
The Maruyasu court did not find the argument waived: it permitted the defendant to make the
motion under Rule 12, 229 F. Supp. 3d at 665-66, and considered the argument on the merits. Id.
at 666-74. The Maruyasu court held that the International Shoe test does not apply to criminal
cases, id. at 669-70,10 and the defendant’s appearance was all that was required for the court to
have authority to hear the charges. Id. at 671. The defendant argued that it had not appeared, but
had only entered a special appearance. Reviewing the procedural history, the court readily
concluded that the defendant had appeared. Id. at 670-71.

        Halkbank’s mischaracterization of Maruyasu as finding a waiver of the defendant’s
personal jurisdiction argument is revealing. Halkbank’s real concern is not waiving its
jurisdictional argument, but rather its desire to try to evade the Court’s jurisdiction even if the
Court denies its motion to dismiss. But Halkbank simply does not have a choice about whether or

9
 Halkbank also cites United States v. Beadon, 49 F.2d 164 (2d Cir. 1932). Halkbank Ltr. at 13.
Corporate defendants appeared through counsel on the first day of a trial; on the next day, counsel
argued that the defendants were not appearing because they had not been served with process, but
counsel never sought to withdraw their original appearances. Id. at 166-67. The Second Circuit
held that the defendants were present at trial. Id. at 167. The decision does not indicate that there
was ever a motion to challenge or quash service, to dismiss for lack of personal jurisdiction, or any
other challenge to personal jurisdiction until after trial had commenced.
10
   In an alternative holding, the court also held that Maruyasu satisfied the minimum contacts test
if it did apply. Id. at 671-75.



                                                                                               A115
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 171 of 223
       Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 12 of 15
                                                                                       Page 12


not to appear: it has been served with two summonses, and those summonses require Halkbank’s
appearance in court to answer the charges. Halkbank can seek recusal or challenge the indictment
on any ground permitted by law, but it cannot remain a fugitive. Halkbank’s refusal to comply
with the summonses already provides the Court authority over the defendant to “take any action
authorized by United States law.” Rule 4(a), FED. R. CRIM. PR. The appropriate action is to set a
hearing where, after notice and an opportunity to be heard, Halkbank must appear or be held in
contempt.

IV. Conclusion

       For the reasons discussed above, Halkbank’s request to make a special appearance should
be denied and the Court should promptly schedule a hearing at which it can determine whether
Halkbank should be held in contempt.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:           /s/
                                               Michael D. Lockard/Sidhardha Kamaraju/David W.
                                               Denton, Jr./Jonathan Rebold/Kiersten Fletcher
                                               Assistant United States Attorneys
                                               (212) 637-2193/6523/2744/2512/2238

cc: Counsel of record (by ECF)
    Andrew Hruska, Esq. (by email)

Enclosure: Proposed order




                                                                                           A116
      Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 172 of 223
          Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 13 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                                :    ORDER

          - v. -                                                        :    S6 15 Cr. 867 (RMB)

TÜRKİYE HALK BANKASI A.S.,                                              :
 a/k/a “Halkbank,”
                                                                        :
                     Defendant.
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                    WHEREAS a federal grand jury sitting in the Southern District of New York

returned a superseding indictment against TÜRKİYE HALK BANKASI A.S., a/k/a “Halkbank”

(referred to herein as “Halkbank”), which was filed on October 15, 2019 (the “Indictment”);

                    WHEREAS the Court issued a summons to Halkbank to appear before the Court

for an arraignment on October 22, 2019, at 9:15 a.m. (the “First Summons”);

                    WHEREAS the law firm of King & Spalding LLP (“King & Spalding”) submitted

a letter to the Court dated October 18, 2019, in which King & Spalding indicated that it had

received the summons on October 16, 2019, and wrote that “[a]lthough King & Spalding has

represented Halkbank in connection with the Department of Justice’s prior investigation regarding

Halkbank, at no point has King & Spalding been authorized to accept service of a summons or

other legal process on behalf of Halkbank” and “are not authorized to make an appearance in this

case;”

                    WHEREAS the Court held a conference in this matter on October 22, 2019 (the

“First Conference”), at which Halkbank did not appear, through counsel or otherwise;

                    WHEREAS, the Court issued an order dated October 23, 2019 (the “Order”),

finding that the Government has properly served the First Summons and the Indictment on




                                                                                                   A117
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 173 of 223
       Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 14 of 15



Halkbank and that Halkbank has willfully and knowingly disobeyed the Court’s order in the First

Summons to appear at the First Conference;

               WHEREAS, on October 23, 2019, the Court issued a summons (the “Second

Summons”) directing Halkbank to appear for an arraignment on November 5, 2019;

               WHEREAS, the Government served the Second Summons and Indictment on

Halkbank by electronic delivery to Halkbank, King & Spalding, and a representative of the Turkish

Ministry of Treasury and Finance; and attempted to deliver the Second Summons and Indictment

by commercial carrier to Halkbank’s Legal Department at its principal place of business in

Istanbul, Turkey but delivery was refused;

               WHEREAS, King & Spalding delivered a letter to the Court dated November 4,

2019, requesting permission to make a special and limited appearance on behalf of Halkbank;

               WHEREAS, Andrew Hruska, Esq., William Johnson, Esq., Richard Walker, Esq.,

and Jacob Gerber, Esq., attorneys with King & Spalding, attended the court appearance on

November 5, 2019 (the “Second Conference”), denied that they were entering an appearance on

behalf of Halkbank, and requested permission to make a special and limited appearance on behalf

of Halkbank;

               WHEREAS, the Court finds, based on the foregoing, that, pursuant to Federal Rule

of Criminal Procedure 4(c)(3)(D)(ii), that the Second Summons and Indictment have been served

on Halkbank and that Halkbank had actual knowledge of the Second Conference;

               IT IS HEREBY ORDERED that Halkbank’s request for counsel to make a special

and limited appearance is DENIED;

               IT IS FURTHER ORDERED that a hearing will be held in this matter on

__________________, 20__, at ________ a.m./p.m. at which Halkbank shall show cause why it



                                               2

                                                                                           A118
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 174 of 223
       Case 1:15-cr-00867-RMB Document 578 Filed 11/26/19 Page 15 of 15



should not be held in contempt of the First Summons and the Second Summons and contempt

sanctions imposed;

                  IT IS FURTHER ORDERED that, should counsel of record enter an appearance on

behalf of Halkbank prior to the date of the hearing, Halkbank shall be arraigned on the Indictment

at the hearing;

                  IT IS FURTHER ORDERED that the Government shall submit briefing regarding

a contempt finding and contempt sanctions on or before __________________, 20__; Halkbank,

through counsel of record, shall submit briefing regarding a contempt finding and contempt

sanctions on or before __________________, 20__; and the Government shall submit a reply on

or before __________________, 20__;

                  IT IS FURTHER ORDERED that the Government will serve this Order on

Halkbank within one day of the issuance of this Order by any means specified; and

                  IT IS FURTHER ORDERED that, the Government will serve this Order, the

Second Summons, and the Indictment on Halkbank within one day of the issuance of this Order,

by any means specified under Federal Rule of Criminal Procedure 4. Electronic transmission to

King & Spalding shall be sufficient to establish service.


SO ORDERED:


__________________________________                   _________________
HONORABLE RICHARD M. BERMAN                          Date
UNITED STATES DISTRICT JUDGE




                                                 3

                                                                                            A119
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 175 of 223

     Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 1 of 10




                                                                       A120
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 176 of 223

     Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 2 of 10




                                                                       A121
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 177 of 223

     Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 3 of 10




                                                                       A122
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 178 of 223

     Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 4 of 10




                                                                       A123
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 179 of 223

     Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 5 of 10




                                                                       A124
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 180 of 223

     Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 6 of 10




                                                                       A125
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 181 of 223

     Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 7 of 10




                                                                       A126
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 182 of 223

     Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 8 of 10




                                                                       A127
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 183 of 223

     Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 9 of 10




                                                                       A128
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 184 of 223

    Case 1:15-cr-00867-RMB Document 579 Filed 12/02/19 Page 10 of 10




                                                                       A129
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 185 of 223
         Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     12/5/2019
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Government,                        DECISION & ORDER

                 -against-                                              S6 15 CR 867 (RMB)

TÜRKİYE HALK BANKASI A.S.,
     a/k/a “Halkbank,”

                                    Defendant.
------------------------------------------------------------X

        I. Background

        On October 15, 2019, Türkiye Halk Bankasi A.S. (“Halkbank”) was charged in a six

count Indictment (“Indictment”). 1 This Decision & Order resolves the request of Halkbank by

its counsel, Andrew Hruska of King & Spalding LLP (“King & Spalding”), to enter a “special

appearance” to seek the Court’s recusal and to challenge the Court’s personal jurisdiction.

Halkbank has, so far, refused to appear in court to enter a plea of “guilty” or “not guilty”.

        Halkbank is a prominent Turkish state-owned bank. The Turkish government owns 51%

of Halkbank’s stock through the Turkish Wealth Fund. See Portfolio, Turkey Wealth Fund,

https://www.nytimes.com/2019/10/15/us/politics/halkbank-turkey-iran-indictment.html.

According to the Indictment, “Halkbank and its officers, agents, and co-conspirators directly and

indirectly used money service businesses and front companies in Iran, Turkey, the United Arab


1
        Count One is Conspiracy to Defraud the United States in violation of 18 U.S.C. § 371;
Count Two is Conspiracy to Violate the International Emergency Economic Powers Act
(“IEEPA”) in violation of 50 U.S.C. § 1705, Executive Orders 12959, 13059, 13224, 13599,
13622, & 13645, and 31 C.F.R. §§ 560.203, 560.204, 560.205, 561.203, 561.204, & 561.205;
Count Three is Bank Fraud in violation of 18 U.S.C. §§ 1344 and 2; Count Four is Conspiracy
to Commit Bank Fraud in violation of 18 U.S.C. § 1349; Count Five is Money Laundering in
violation of 18 U.S.C. §§ 1956(a)(2)(A) and 2; and Count Six is Conspiracy to Commit Money
Laundering in violation of 18 U.S.C. § 1956(h). Indictment, ¶¶ 66–81.
                                                        1

                                                                                                A130
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 186 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 2 of 27



Emirates, and elsewhere to violate and to evade and avoid prohibitions against Iran's access to

the U.S. financial system, restrictions on the use of proceeds of Iranian oil and gas sales, and

restrictions on the supply of gold to the Government of Iran and to Iranian entities and persons.”

Indictment, ¶ 1. This alleged conspiracy has been described as “the largest Iran sanctions

violation in United States history.” See Eric Lipton, U.S. Indicts Turkish Bank on Charges of

Evading Iran Sanctions, N.Y. Times (Oct. 15, 2019), https://www.nytimes.com/2019/10/15/us/

politics/halkbank-turkey-iran-indictment.html. According to the U.S. Government, “Halkbank

conspired with Turkish government officials; Iranian government officials at [the National

Iranian Oil Company], the Ministry of Oil, and the Central Bank of Iran; Iranian banks; and

Turkish businessmen, to evade and avoid U.S. sanctions imposed on the Government of Iran for

its support for terrorism, its illicit nuclear program, its ballistic missiles development, and its

human rights abuses.” Gov. Letter, dated Nov. 26, 2019, at 3, ECF No. 578. 2




2
       According to the U.S. Government: “During the time that Halkbank was undermining
U.S. sanctions, it benefitted enormously from its access to the U.S. financial system.
   • Between 2012 and 2016, Halkbank maintained U.S.-dollar correspondent accounts at
       multiple U.S. financial institutions. Halkbank used these accounts to conduct transfers
       totaling billions of U.S. dollars during the time of the offense conduct.
   • In 2014, Halkbank retained, among others, U.S. financial advisors and institutions to
       issue $500 million in U.S.-dollar denominated corporate bonds, and retained the
       services of a U.S. financial institution in order to act as paying agent for those bonds.
   • In 2015 and again in 2016, Halkbank issued two placements of $500 million each U.S.-
       dollar denominated corporate bonds using, among others, U.S. financial advisors and
       institutions and a U.S. paying agent.
   • In March 2017, Halkbank’s former Deputy General Manager for International Banking,
       co-defendant Mehmet Hakan Atilla, was arrested in the United States while traveling
       to meet with U.S. financial institutions in furtherance of another prospective bond
       offering.
   • Halkbank participates in a U.S. Department of Agriculture program that provides
       guaranteed financing for certain buyers of U.S. agricultural exports.”
Gov. Letter, dated Nov. 26, 2019, at 3–4.
                                                   2

                                                                                                 A131
   Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 187 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 3 of 27



       Related Proceedings

       Halkbank’s involvement in related proceedings predates the Indictment. On January 3,

2018, for example, Halkbank’s Deputy General Manager for International Banking and alleged

co-conspirator, Mehmet Hakan Atilla (“Atilla”), following a four plus week jury trial, was

convicted of five out of six counts which were substantially similar to those alleged in the

Indictment. See Judgment, dated May 16, 2018, at 1–2. Atilla was found guilty of conspiracy to

defraud the United States; conspiracy to violate the International Emergency Economic Powers

Act (“IEEPA”) and the Iranian Transactions and Sanctions Regulations; bank fraud; conspiracy

to commit bank fraud; and conspiracy to commit money laundering. Id. Evidence adduced at

Atilla’s trial indicated that other “senior level” officials of Halkbank (and the Turkish

government), including Suleyman Aslan, Halkbank’s General Manager, were involved in the

alleged multi-billion dollar Iran sanctions avoidance scheme. See, e.g., Transcript, dated Nov.

29, 2017, at 364, ECF No. 404.

       Halkbank funded Atilla’s defense. See Transcript, dated June 12, 2017, at 5–6, ECF No.

269 (Court: “You are aware that your employer, Turkey Halk Bankasi, otherwise known as

Halkbank, is paying for your legal fees and expenses in this matter? Do you understand that?”

Atilla: “Yes, I know that.”). Halkbank initially retained Messrs. Victor J. Rocco, Esq. and

Thomas E. Thornhill, Esq. of the law firm Herrick, Feinstein LLP, along with Cathy Fleming,

Esq. of Fleming Ruvoldt PLLC, to represent Atilla. See Transcript, dated May 18, 2017, at 3,

ECF No. 256 (Court: “You have a retainer agreement between yourself and Mr. Atilla?” Mr.

Rocco: “Yes, your Honor.” Court: “And does [Atilla] pay your fees?” Mr. Rocco: “My fees are

being paid by Halkbank.”); Transcript, dated June 12, 2017, at 8–9, ECF No. 269 (Court: “The

fact that Halkbank is paying your Fleming Ruvoldt legal fees and expenses as set forth in your



                                                  3

                                                                                               A132
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 188 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 4 of 27



retainer agreement with Fleming Ruvoldt, and both you, Mr. Atilla, and Halkbank also signed

this retainer agreement; . . . [Y]ou realize that?” Atilla: “Your Honor, I first signed with Ms.

Fleming, and then after I decided to work with her, we signed the agreement, and after that, it

was sent to Halkbank, and Halkbank signed it.”). Mr. Rocco and Herrick, Feinstein LLP have

also represented the Republic of Turkey in various business transactional deals in the United

States. See Transcript, dated April 13, 2017, at 7, ECF No. 220.

       On the eve of Atilla’s trial, Mr. Hruska, counsel to Halkbank, recruited two additional

lawyers to serve as co-counsel to Atilla, namely, Todd Harrison, Esq. and Joseph Evans, Esq., of

McDermott, Will & Emery, LLP. See Transcript, dated Nov. 21, 2017, at 13–14, 23–24, 28, ECF

No. 500 (Mr. Harrison: “So, as I understand it, Halkbank is currently represented by King &

Spalding and, in particular, a partner at King & Spalding named Andrew Hruska. . . . Mr. Hruska

asked me if I would be available to assist on a trial that was coming up very soon that was very

complicated. . . . [Hruska] indicated he had been in communication with the defense team . . . So,

he asked me if I would join the defense team and I told him I was willing to try and look into it. .

. . Court: “[A]re you [Mr. Atilla] aware that your employer, Halkbank, is paying for your legal

fees and expenses in this matter of Mr. Harrison and his firm?” Atilla: “Yes, I am aware of that. .

. . I would like to say that the suggestion about adding the firm of McDermott to my defense case

was suggested by Halkbank. . . . I agree with the strategy, but I would like to include that the

suggestions came from Halkbank.”).

       On May 16, 2018, Atilla was sentenced to 32 months’ imprisonment. Judgment, dated

May 16, 2018, at 3. Upon Atilla’s release from incarceration in the U.S. and his return to Turkey,

Turkish Finance Minister Berat Albayrak announced that Atilla had been appointed as the head

of Turkey’s stock exchange, Borsa Istanbul. See Ayla Jean Yackley, Turkey Picks Former Jailed



                                                  4

                                                                                               A133
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 189 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 5 of 27



Banker to Head Istanbul Stock Exchange, Financial Times (Oct. 21, 2019), https://www.ft.com/

content/31e25da8-f442-11e9-a79c-bc9acae3b654.

       Halkbank’s Notice of the Indictment

       Immediately following the Indictment, the Court issued a summons (“First Summons”)

directing Halkbank to appear on October 22, 2019 at 9:15 a.m. for arraignment. See First

Summons, dated Oct. 15, 2019, at 1. On October 16, 2019, the Government electronically

delivered the First Summons to King & Spalding, who had been representing Halkbank in

connection with the U.S. Government’s investigation of Halkbank, including in negotiations with

the United States Government over a potential fine. See Gov. Letter, dated Nov. 4, 2019, at 1–2,

ECF No. 571. According to a letter from Mr. Hruska, dated October 21, 2019, King & Spalding

refused to accept service of the Indictment on behalf of Halkbank, stating that “[a]lthough King

& Spalding has represented Halkbank in connection with the Department of Justice’s prior

investigation regarding Halkbank, at no point has King & Spalding been authorized to accept

service of a summons or other legal process on behalf of Halkbank, and we have so informed the

U.S. Attorney's office.” Def. Letter, dated Oct. 21, 2019, at 1, ECF No. 564.

       On the same day that the Government delivered the First Summons to King & Spalding,

Halkbank published an “Investor Relations Disclosure” on its website, among other things,

acknowledging the Indictment and its cooperation with U.S. officials. “This Bank has been

informed that the U.S. Attorney’s Office for the Southern District of New York, under the U.S.

Department of Justice, has taken the decision to engage in due process to prosecute the Bank

based on an indictment related to the allegations made during the Atilla trial. . . . Per our past

disclosures on numerous occasions, certain U.S. authorities have been asking Halkbank for

records and information pertaining to allegations made during the Atilla trial, which led the Bank



                                                  5

                                                                                               A134
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 190 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 6 of 27



to closely cooperate with these authorities and also initiate an independent investigation of its

own on a voluntary basis.” Gov. Letter, dated Oct. 22, 2019, at 8, ECF No. 565.

       Notwithstanding Halkbank’s extensive commercial dealings with the U.S. and its recent

high level negotiations with the U.S., and coupled with Halkbank’s involvement in the Atilla

case and its notice of and acknowledgment of the Indictment, Halkbank failed to appear for the

scheduled arraignment on October 22, 2019. See Transcript, dated Oct. 22, 2019, at 1, ECF No.

568. On October 23, 2019, the Court issued a finding that “pursuant to Federal Rule of Criminal

Procedure 4(c)(3)(D)(ii), which permits service of a summons on an entity not within a judicial

district of the United States ‘by any other means that gives notice,’ the Government has properly

served the First Summons and the Indictment on Halkbank.” Order, dated Oct. 23, 2019, at 3,

ECF No. 566 (citing Fed. R. Crim. P. 4(c)(3)(D)(ii)). The Court also found that Halkbank had

“willfully and knowingly disobeyed the Court’s order in the First Summons,” by failing to

appear. Id.

       It should be noted that Federal Rule of Criminal Procedure 4 was amended in 2016 to

enable the Government more easily to make service upon foreign corporations. See

Memorandum from Hon. Reena Raggi, Chair, Advisory Committee on Criminal Rules to Hon.

Jeffrey S. Sutton, Chair, Standing Committee on Rules of Practice and Procedure, Judicial

Conference of the United States (May 6, 2015), https://www.uscourts.gov/sites/default/files/

2015-05-criminal_rules_report_0.pdf, at 3 ("Given the increasing number of criminal

prosecutions involving foreign entities, the Advisory Committee agreed that it would be

appropriate for the Federal Rules of Criminal Procedure to provide a mechanism for foreign

service on an organization."). The amendments removed the requirement that a copy of the

summons “be mailed to the organization’s last known address within the district or to its



                                                 6

                                                                                               A135
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 191 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 7 of 27



principal place of business elsewhere in the United States.” See Fed. R. Crim. P. 4(c)(3)(C)

(2011). The Rule as amended provides that a summons may be “served on an organization not

within a judicial district of the United States . . . by any other means that gives notice.” Fed. R.

Crim. P. 4(c)(3)(D) (2016). This rule change was intended to “remove an unnecessary

impediment to the initiation of criminal proceedings against organizations that commit domestic

offenses but have no place of business or mailing address within the United States.” Id. Advisory

Committee’s Note to 2016 Amendment. The objective is that notice of pending criminal

proceedings is accomplished. Id.

       The Court also provided Halkbank with an opportunity to cure its noncompliance by

issuing a second summons (“Second Summons”) which directed Halkbank to appear on

November 5, 2019 at 11:00 a.m. See Order, dated Oct. 23, 2019, at 3, ECF No. 566 (“[T]o afford

Halkbank an opportunity to cure its noncompliance with the First Summons, the Court is issuing

a second summons. . . .”). On October 23, 2019, the Government, pursuant to Federal Rule of

Criminal Procedure 4, emailed electronic copies of the Second Summons and the Indictment to

King & Spalding. See Gov. Letter, dated Nov. 4, 2019, at 2. In addition, the U.S. Department of

Justice requested that the Turkish Ministry of Justice serve the Second Summons and related

documents on Halkbank. Id. at 2–3. The Government also emailed the Second Summons and the

Indictment to Halkbank at the email address listed on its website and in its 2018 Annual Report.

Id. at 2–3. And, the Government also sent an email with the Indictment and the Second

Summons to Tahsin Yazar, a member of the Turkish Ministry of Treasury and an advisor to the

Turkish Wealth Fund. Id. at 2. Mr. Yazar had “participated in meetings and conversations,

together with Halkbank executives and attorneys from King & Spalding, with U.S. Department

of Justice officials regarding the criminal investigation of Halkbank.” Id.



                                                  7

                                                                                                A136
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 192 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 8 of 27



       The Government also sent the Second Summons and the Indictment by FedEx to

Halkbank’s legal department at Halkbank’s headquarters in Istanbul. Id. Halkbank refused to

accept the FedEx delivery. Id. Instead, it provided FedEx with a handwritten note, written in both

Turkish and English, stating: “Please be informed that this package . . . sent by the U.S.

Attorney’s Office for the Southern District of New York was . . . not accepted by this Bank,

since the form of delivery is not in compliance with the legal service provisions of bilateral

treaties between the Turkish Republic and the U.S.” Id. The note was presumably signed by an

employee of Halkbank. Id. A copy of the note is attached to this Decision & Order as Exhibit A.

       There can be no doubt that Halkbank was notified of the charges against it.

       Unusual Contacts

       Following the arrests of Zarrab and Atilla in the U.S. and after their respective

arraignments, an extraordinary, sustained series of Turkey-initiated state to state meetings,

contacts, and involvements began—outside the courtroom—between and among Turkish and

U.S. officials, lobbyists and attorneys. 3 The objective of the campaign was, initially, to obtain

the release and repatriation of Mr. Zarrab—even though he was in the middle of a U.S. Federal



3
         This remarkable campaign involved, among others, Turkish President Recep Tayyip
Erdoğan; Turkish Justice Minister Bekir Bozdag; former Turkish Deputy Prime Minister
Mehmet Şimşek; Berat Albayrak, President Erdogan’s son-in-law and Turkish Minister of
Finance; and Turkish Minister of Foreign Affairs Mevlut Cavusoglu.
         The Americans who appear for the most part to have been on the receiving end of these
efforts include, among others, President Donald J. Trump; Joe Biden, former Vice President of
the United States; Loretta Lynch, former United States Attorney General; Steven Mnuchin,
United States Secretary of the Treasury; and Rex W. Tillerson, former United States Secretary of
State.
         Rudolph W. Giuliani, former New York City Mayor and former United States Attorney
for the Southern District of New York and Michael B. Mukasey, former United States Attorney
General & former Chief District Judge of the Southern District of New York participated on
behalf of Defendant Reza Zarrab. Mr. Hruska, of King & Spalding, participated as counsel to
Halkbank.

                                                 8

                                                                                                 A137
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 193 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 9 of 27



criminal proceeding and heading for trial. See, e.g., Letter from Benjamin Brafman, Defense

Counsel for Mr. Zarrab, to the Court, dated Mar. 30, 2017, at 1–2, ECF No. 205. Mr. Brafman

advised that “[t]he engagement of Messrs. Giuliani and Mukasey relates to the [Zarrab]

prosecution.” “Messrs. Giuliani and Mukasey do not represent Mr. Zarrab before this Court, are

not involved in trial preparation or plea discussions with United States Attorney’s Office for the

Southern District of New York, and they do not intend to appear . . . in any capacity in

connection with this case.” Id. at 1. Mr. Brafman also advised that the “engagement of Messrs.

Giuliani and Mukasey relates to the prosecution; it may impact the prosecution, but it has not,

and whether it will is a matter of speculation.” Id. at 1. 4

       More recently, the objective of the campaign, following the conviction of Mr. Atilla on

January 3, 2018, appears to have been to avoid Halkbank being indicted and, relatedly, to avoid

Halkbank having to pay a potential fine. This effort appears to have failed prior to the Halkbank

Indictment on October 15, 2019. According to reporting by the New York Times:

       After repeated appeals to President Trump by Turkey’s President to avoid charges
       against a state-owned Turkish bank . . . [t]he settlement push abruptly ended on
       Tuesday when prosecutors in New York filed bank fraud and money laundering
       charges against the institution, Halkbank . . . . But the criminal charges were filed
       only after more than a year of interventions by President Recep Tayyip Erdogan
       of Turkey and other senior officials of his government, as well as lawyers and
       lobbyists working in New York and Washington on Turkey’s behalf, to try to
       avoid a criminal prosecution of the bank.



4
        By Decision & Order, dated April 5, 2017, the Court directed that a Curcio hearing be
held to examine whether there existed any actual or potential conflicts of interest regarding the
representation of Mr. Zarrab and other clients of Messrs. Giuliani and Mukasey or their firms,
and if so, whether Mr. Zarrab was aware of such actual or potential conflicts and knowingly and
voluntarily waived them. See Decision & Order, dated Apr. 5, 2017, ECF No. 209.
        The Curcio hearing was held on May 11, 2017. Messrs. Giuliani and Mukasey submitted
written affidavits or declarations in connection with the hearing. See, e.g. Giuliani Affidavit,
dated May 4, 2017, ECF No. 238; Giuliani Affidavit, dated May 22, 2017, ECF No. 250;
Mukasey Affidavit, dated May 3, 2017, ECF No. 239; Mukasey Affidavit, dated May 19, 2017,
ECF No. 250.
                                                   9

                                                                                               A138
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 194 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 10 of 27



Eric Lipton, Settlement Talks for Bank Followed Pressure on Trump by Turkey’s Leader, N.Y.

Times (Oct. 16, 2019), https://www.nytimes.com/2019/10/16/us/politics/halkbank-trump-

turkey.html.

        Halkbank’s Request to Make a Special Appearance

        On November 4, 2019, Mr. Hruska sent a letter to the Court stating that “Halkbank has

retained us to represent it in [this case] for a limited purpose, and we do not concede the

acceptance of service nor enter a general appearance on behalf of Halkbank by submitting this

request. The Bank has refused to accept service and has not stipulated to service by any means. .

. . [C]ounsel for Halkbank respectfully requests leave to enter a limited and special appearance

for the purpose of filing a motion to dismiss for lack of personal jurisdiction and a motion

seeking this Court's recusal from this case.” Def. Letter, dated Nov. 4, 2019, at 1.

        The Government opposed Mr. Hruska’s application, arguing that it is an “empty delay

tactic”; that it “serves no legitimate purpose”; and that there is clearly “no established tradition of

special appearances in criminal cases.” See Gov. Letters, dated Nov. 26, 2019, at 2, and Nov. 4,

2019, at 4, 5. The Government also contends: “[t]he matters that Halkbank seeks to raise

through a limited appearance require no special appearance at all. Halkbank’s two proposed

motions can be raised after the defendant complies with the summonses and appears in this

matter.” Gov. Letter, dated Nov. 4, 2019, at 5.

        On November 5, 2019, the Court held oral argument. See Transcript, dated Nov. 5, 2019,

ECF No. 575. Mr. Hruska emphasized again that he wished to “make clear that we are not

requesting . . . to make a special appearance in order to challenge [the] summons. That's not our

intention. . . . [W]e have been authorized by the client to appear for th[e] limited purpose, and no

further, [of] challeng[ing] jurisdiction and also to file the recusal motion. . . .” Id., at 4, 6



                                                    10

                                                                                                    A139
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 195 of 223
          Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 11 of 27



(emphasis added.) Mr. Hruska also stated that “[w]e have seen examples where participation in

aspects of court process beyond challenge of jurisdiction has led to courts concluding that there

has been a waiver of jurisdiction. We are seeking to avoid that. . . .” Id. at 5.

          The Government, in turn, contended that Halkbank’s “refusal [to appear for arraignment]

shows [] there is certainly an air of gamesmanship here with the bank's request to make a special

appearance. . . . Instead, it appears that what Halkbank is trying to do is to deny the jurisdiction

of the Court to attempt to move to dismiss the indictment with no commitment whatsoever that it

is going to remain in the case and answer the charges if it does not get its preferred ruling.” Id. at

13, 14.

          At the conclusion of oral argument, the Court directed the parties to submit additional

letter briefs. Id. at 26–27.

          On November 19, 2019, King & Spalding submitted a letter repeating (with some

exceptions) arguments set forth in their November 4, 2019 letter and at oral argument. See Def.

Letter, dated Nov. 19, 2019; see also Def. Letter, dated November 4, 2019, at 2 (“[T]he Bank's

incidental contacts with the U.S. are insufficient to establish either general or specific personal

jurisdiction over the Bank.” (emphasis added)). The November 19, 2019 letter also asserts—

without citing any persuasive authority—that “[a]s a corporation, Halkbank cannot be a

‘fugitive’ since it has no physical body to present and can appear before the court in any case

only through representatives such as its legal counsel.” Def. Letter, dated Nov. 19, 2019, at 6–7.

          On November 26, 2019, the Government opposed Halkbank’s application, arguing that

“concepts of personal jurisdiction found in civil suits simply do not apply in criminal cases: the

Court’s jurisdiction is established by an indictment that sufficiently alleges violations of federal

criminal law, and the application of the charges to a particular defendant complies with due



                                                  11

                                                                                                A140
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 196 of 223
       Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 12 of 27



process so long as there is a sufficient nexus between the defendant and the United States, so that

such application would not be arbitrary or fundamentally unfair.” Gov. Letter, dated Nov. 26,

2019, at 1 (internal citations and quotation marks omitted).

       For the reasons that follow, the Court denies Halkbank’s request to enter a “special

appearance.” 5 Following arraignment and consistent with this Decision & Order,

Halkbank may file a motion for the Court’s recusal and/or relating to the Court’s

jurisdiction.

       II. Legal Standard

       “'[F]eigning ignorance of a criminal summons of which the foreign organization does

have notice (either by declining to appear, or by appearing and denying knowledge) is not a

legitimate interest the criminal rules should protect.'" In re Pangang Grp. Co. LTD., 901 F.3d

1046, 1052 (9th Cir. 2018) (quoting Mem. from Jonathan J. Wroblewski, Director, Office of

Policy and Legislation, Department of Justice to Judge David M. Lawson, Chair, Subcommittee

on Rule 4, Advisory Committee on Rules of Criminal Procedure, Judicial Conference of the

United States, at 3 (Feb. 20, 2015), https://www.uscourts.gov/sites/default/files/fr_import/

CR2015-05.pdf (“DOJ Memo”)). "A foreign organization acting lawfully in this situation has

two reasonable choices: it can either appear in a U.S. court to raise any legitimate defenses or it

can choose not to appear and face any attendant risks.” DOJ Memo at 3.

       Federal Rule of Criminal Procedure 4 was amended in 2016 to permit service “on an

organization not within a judicial district of the United States . . . by any other means that gives

notice.” Fed. R. Crim. P. 4(c)(3)(D). The modification was intended to “remove an unnecessary



5     Any arguments or issues raised by the parties but not specifically addressed herein
have been considered by the Court and rejected.

                                                 12

                                                                                                A141
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 197 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 13 of 27



impediment to the initiation of criminal proceedings against organizations that commit domestic

offenses but have no place of business or mailing address within the United States.” Id.

Advisory Committee’s Note to 2016 Amendment.

       There is no evidence of “a longstanding historical practice of allowing special

appearances in criminal cases.” In re Pangang Grp., 901 F.3d at 1057. And, following the

enactment of Federal Rule of Criminal Procedure 12, a defendant is not “required at the door of

the federal courthouse to intone that ancient abracadabra of the law, de bene esse, in order by its

magic power to enable himself to remain outside even while he steps within. He may now enter

openly in full confidence that he will not thereby be giving up any keys to the courthouse door

which he possessed before he came in.” Orange Theatre Corp. v. Rayherstz Amusement Corp.,

139 F.2d 871, 874 (3d Cir. 1944); see also De Bene Esse, Black's Law Dictionary (11th ed.

2019) (“As conditionally allowed for the present; in anticipation of a future need.”).

       18 U.S.C. § 3231 provides that district courts of the United States shall have original

jurisdiction . . . of all offenses against the laws of the United States. “In the criminal context, 18

U.S.C. § 3231 is all that is necessary to establish a court's power to hear a case involving a

federal offense . . .” United States v. Yousef, 750 F.3d 254, 262 (2d Cir. 2014), abrogated on

other grounds by Class v. United States, 138 S. Ct. 798 (2018). 6

       “[D]ue process of law is satisfied when one present in court is convicted of crime after

having been fairly apprised of the charges against him and after a fair trial in accordance with



6
       In its reply, Halkbank contends that “reliance on Yousef, 750 F.3d at 258–59, is
misplaced since it is no longer good law in the Second Circuit.” See Def. Letter, dated Dec. 2,
2019, at 4. Halkbank is not correct. Only a portion of Yousef was abrogated by Class, i.e. the
portion dealing with whether a guilty plea “by itself bars a federal criminal defendant from
challenging the constitutionality of the statute of conviction on direct appeal.” See United States
v. Van Der End, No. 17-2926, 2019 WL 5991546, at *4 (2d Cir. Nov. 14, 2019) (quoting Class,
138 S. Ct. at 803)). The remainder of Yousef remains good law.
                                                  13

                                                                                                 A142
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 198 of 223
          Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 14 of 27



constitutional procedural safeguards.” United States v. Alvarez-Machain, 504 U.S. 655, 662

(1992) (quoting Frisbie v. Collins, 342 U.S. 519, 522 (1952)). “[I]n a criminal prosecution, ‘[i]t

is well settled that a district court has personal jurisdiction over any party who appears before it,

regardless of how his appearance was obtained.’” United States v. Maruyasu Indus. Co., 229 F.

Supp. 3d 659, 670 (S.D. Ohio 2017) (quoting United States v. Lussier, 929 F.2d 25, 27 (1st Cir.

1991)).

          “[T]he extent of [a] statute's extraterritorial reach is not an issue related to the court's

jurisdiction: ‘[T]o ask what conduct [a statute] reaches is to ask what conduct [the statute]

prohibits, which is a merits question. Subject-matter jurisdiction, by contrast, refers to a

tribunal's power to hear a case.’” United States v. Prado, 933 F.3d 121, 138 (2d Cir. 2019)

(quoting Morrison v. Nat'l Australia Bank, Ltd., 561 U.S. 247, 254 (2010)).

          The fugitive disentitlement doctrine “exists precisely to guard against defendants . . . that

‘attempt to invoke from a safe distance only so much of a United States court’s jurisdiction as

might secure him a dismissal while carefully shielding himself from the possibility of a penal

sanction.’” United States v. Hayes, 118 F. Supp. 3d 620, 626 (S.D.N.Y. 2015) (quoting Collazos

v. United States, 368 F.3d 190, 200 (2d Cir. 2004)).

          III. Analysis

          As discussed at pp 10-11 above, defense counsel emphasizes that Halkbank is not

challenging service of process. See, e.g., Def. Letter, dated Nov. 19, 2019, at 11; Def. Letter,

dated Dec. 2, 2019 at 6; see also Transcript, dated Nov. 5, 2019, at 4 (“I do want to make clear

that we are not requesting a need to make a special appearance in order to challenge a summons.

That’s not our intention.”). This approach is surprising since the issue of service of process

(notice) is linked directly to the issue of personal jurisdiction. It may be that defense counsel



                                                     14

                                                                                                     A143
     Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 199 of 223
       Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 15 of 27



believes that such a challenge would be futile because the Government has complied with

Federal Criminal Rule of Procedure 4 which permits service “by any means that gives notice.”

Fed. R. Crim. P. 4(c)(3)(D)(ii); see also discussion at pp. 5-7 above.

       The defense’s disparate jurisdictional arguments include the following: (i) “the Bank’s

incidental contacts with the U.S. are insufficient to establish either general or specific personal

jurisdiction over the Bank;” (ii) “Halkbank is a Turkish corporation headquartered in Istanbul

with no U.S. offices or physical operations in the United States;” and (iii) Halkbank’s “conduct

alleged in the indictment has no connection to the U.S. sufficient to create jurisdiction.” Def.

Letter, dated Nov. 4, 2019, at 2. Construed in the light most favorable to Halkbank, the defense

appears to challenge extraterritoriality and/or the lack of a connection or nexus between

Halkbank and the U.S. sufficient to satisfy the constitutional requirement of fairness. “In order to

apply extraterritorially a federal criminal statute to a defendant consistently with due process,

there must be a sufficient nexus between the defendant and the United States, so that such

application would not be arbitrary or fundamentally unfair.” Gov. Letter, dated Nov. 26, 2019, at

9 (quoting United States v. Yousef, 327 F.3d 56, 111 (2d Cir. 2003)). Halkbank may seek

recusal and/or make its extraterritorial or jurisdictional challenge by motion following

arraignment. See e.g. Fed. R. Crim. P. 12(b); see also Morrison, 561 U.S. at 254; Yousef, 750

F.3d at 260.

       The Court has found no instance where a special appearance was required to seek recusal.

Recusal motions are generally made after the parties appear, and are resolved swiftly by the court

because “a prompt application affords the district judge an opportunity to assess the merits of the

application before taking any further steps. . . .” See In re Int’l Bus. Mach. Corp., 45 F.3d 641,

643 (2d Cir. 1995); see also United States v. LaMorte, 940 F. Supp. 572, 575 (S.D.N.Y. 1996).



                                                 15

                                                                                               A144
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 200 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 16 of 27



    (1) Special Appearances to Challenge “Minimum Contacts” Are Not Properly
        Entertained in Criminal Cases

        Defense counsel in his submissions refers to the idea that this is a “high profile” case and

is “widely publicized”, perhaps suggesting somehow that high profile qualifies his client,

Halkbank, for a special appearance. See, e.g., Def. Letter, dated Nov. 4, 2019, at 3, ECF No.

570; Def. Letter, dated Nov. 19, 2019, at 7, ECF No. 577. The Court fails to perceive a

correlation between accounts of political leaders and others who have taken a keen interest in

these court proceedings and the more mundane and easily resolved question whether a special

appearance is appropriate here. It is not.

        Halkbank’s proposal to make a “limited and special appearance” to challenge the Court’s

personal jurisdiction is denied. As the Ninth Circuit has recently pointed out, there is no

“evidence of a longstanding historical practice of allowing special appearances in criminal

cases.” See In re Pangang Grp., 901 F.3d at 1057. Similarly, the court in Maruyasu Industries

could “not recall encountering a ‘Special Appearance’ in a criminal case” - - and was “not

satisfied that it may make a distinction between a general appearance and a ‘Special

Appearance’” in the criminal context. See Maruyasu Industries, 229 F. Supp. 3d at 671.

        There is a good reason for the paucity of cases supporting Halkbank’s application.

Simply stated, it is improper to make a personal jurisdiction motion based upon the absence of

minimum U.S. contacts in a criminal case. While minimum contacts challenges may be

appropriate in civil cases, such challenges do not apply to criminal matters. See id. at 668; see

also United States v. Ali, 718 F.3d 929, 944 (D.C. Cir. 2013) (“It is true courts have periodically

borrowed the language of personal jurisdiction in discussing the due process constraints on

extraterritoriality. But . . . flawed analogies do not establish actual standards for judicial inquiry;

the law of personal jurisdiction [in civil cases] is simply inapposite.”). Further, “the issue of

                                                  16

                                                                                                 A145
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 201 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 17 of 27



‘minimum contacts’ does not arise in criminal cases.” United States v. Bodmer, 342 F. Supp.

2d 176, 188 (S.D.N.Y. 2004) (emphasis added).

       Halkbank’s reliance upon minimum contacts jurisprudence is simply misplaced. “A

federal district court has personal jurisdiction to try any defendant brought before it on a federal

indictment charging a violation of federal law.” United States v. Rendon, 354 F.3d 1320, 1326

(11th Cir. 2003) (citing United States v. Alvarez-Machain, 504 U.S. 655, 659–70 (1992)).

       A recent (2017) decision which is on point is Maruyasu Industries, where the Southern

District of Ohio described as a “novel argument” the contention that “minimum contacts applies

in [a] criminal prosecution,” i.e. the same position being advanced here by Halkbank. 229 F.

Supp. 3d at 666-67. In Maruyasu Industries, a Japanese corporation defendant was indicted for

engaging in a price-fixing conspiracy. Id. at 663. The foreign corporation moved to dismiss the

indictment for lack of personal jurisdiction arguing that “before exercising personal jurisdiction

over a non-resident defendant like itself, a district court must find that the defendant has

minimum contacts with the forum state so as not to offend notions of fair play and substantial

justice—the jurisdictional test typically applied in civil cases.” Id. at 666–67 (emphasis in

original). The Government opposed the defendant’s motion, arguing persuasively that “the Due

Process Clause does not impose identical requirements in the civil and criminal contexts. Rather,

in a criminal prosecution, due process of law is satisfied when one present in court is convicted

of [a] crime after having been fairly apprised of the charges against him and after a fair trial in

accordance with constitutional safeguards. . . . Nothing more, including meeting the minimum

contacts test, is required.” Id. at 668 (internal citations and quotations omitted).




                                                  17

                                                                                                A146
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 202 of 223
       Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 18 of 27



       The Ohio court examined the (few) criminal cases which assessed minimum contacts and

it concluded that each of those cases was either “distinguishable” or an “outlier.” Id. at 669. It

reasoned as follows:

       [T]he Court finds compelling the Government's position that due process in the civil and
       criminal contexts simply is different. . . . This Court, therefore, will apply the long-held
       standard that due process ‘is satisfied when one present in court is convicted of [a] crime
       after having been fairly apprised of the charges against him and after a fair trial in
       accordance with constitutional safeguards.’ A ‘federal district court has personal
       jurisdiction to try any defendant brought before it on [a] federal indictment charging
       violation of federal law.’

Id. at 670 (internal citations omitted) (quoting Lussier, 929 F.2d at 27 Alvarez–Machain, 504

U.S. at 670, Frisbie, 342 U.S. at 522, and Rendon, 354 F.3d at 1326).

       Halkbank “has two reasonable choices: it can either appear in a U.S. court to raise any

legitimate defense or it can choose not to appear and face any attendant risks.” See DOJ Memo

at 3. If Halkbank wishes the district court to decide its jurisdictional motion, this international

bank holds the key to unlock its dilemma: travel to New York and answer the charges or have its

legal counsel do so. “That is all the district court ask[s] of [it].” Martirossian, 917 F.3d at 887–

88; see also DOJ Memo at 3.

       Halkbank’s Authorities Are Not At All Compelling

       The cases which Halkbank relies upon are not persuasive. They do not include any case

from the Second Circuit where a special appearance was entertained to address minimum

contacts or recusal in a criminal matter. The three cases which appear most germane do not

support Halkbank’s cause and are discussed immediately below. (Halkbank’s other authorities

are distinguished in Exhibit B attached hereto.) None of Halkbank’s cases involves a special

appearance to move for recusal.




                                                 18

                                                                                                A147
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 203 of 223
       Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 19 of 27



       Here is the Court’s assessment of the three principal cases put forward by Halkbank in its

opening brief.

   (i) United States v. Kassian Maritime Navigation Agency, Ltd., No. 2:13-cr-00070 (E.D.
       Va. June 24, 2013), ECF No. 38

       In Kassian, a Greek corporate defendant sought to enter a special appearance in order to

challenge personal jurisdiction on the grounds that it did not have “sufficient minimum contacts

with the United States.” See Def. Mem. of Law in Support of Mot. to Dismiss, at 7, id. (June 10,

2013), ECF No. 25. The defendant also asserted that it “does not have an office, employees,

and/or property within the judicial district, or anywhere else within the United States of

America,” and argued that it “conducts its business exclusively out of its office in Greece.” Id. at

3. While the Government did not oppose the special appearance, it argued that the minimum

contacts test was irrelevant because “[w]hen a defendant enters a jurisdiction and commits a

crime, jurisdiction immediately attaches to that defendant regardless of his ‘minimum contacts’

with the jurisdiction.” See Gov. Mem. of Law in Oppn. to Mot. to Dismiss, at 6, id. (June 6,

2013), ECF No. 28.

       The district court in Kassian denied the foreign corporate defendant’s motion to dismiss.

It determined that “a Rule 12 motion is not an appropriate method of raising such a factual

defense,” and that “the Government’s proof with respect to jurisdictional elements is subject to

evaluation by the trial court solely in connection with a motion for judgment of acquittal made

after the evidence on either side is closed.” See Order, at 3-4, id. (June 24, 2013) ECF No. 38.

The Court stated that defendant’s motion was in essence a challenge to the Government’s factual

assertions “and how such facts impact the elements of the offenses.” Id. at 5. The defendant’s

argument that it “does not ‘do business’ and/or have sufficient minimum contacts with the




                                                19

                                                                                              A148
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 204 of 223
         Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 20 of 27



United States”—which is comparable to Halkbank’s contention —did not, according to the

Virginia district court, implicate personal jurisdiction. Id. at 5.

   (ii) United States v. Nippon Paper Industries Co., No. 1:95-cr-10388, 944 F. Supp. 55 (D.
        Mass. 1996)

         In the Nippon Paper case, a Japanese corporate defendant filed a “NOTICE of special

appearance of counsel,” without first requesting permission from the court. See id. (Jan. 23,

1996), ECF No. 17. However, the Government did not raise an objection. Thereafter, the

defendant filed a motion to dismiss for lack of personal jurisdiction because Nippon did not have

“sufficient contacts with the United States to fall within the Court’s general or specific

jurisdiction.” See 944 F. Supp. at 62. The Government opposed the motion on the merits and

contended that service on Nippon’s office in Seattle “standing alone” was sufficient to assert

jurisdiction over Nippon and, alternatively, that “because Nippon has sufficient contacts with the

United States, service pursuant to Rule 4 [also] gives this Court jurisdiction over Nippon.” Id. at

59-60.

         The Massachusetts District Court held that “the mere service of process on an agent or

officer of an alien corporation within the United States does not without more establish the

jurisdiction of a federal court over an alien corporation. Rather, as this Court has previously

decided in the context of a civil matter, service of such process is only effective to create in

personam jurisdiction where a defendant has sufficient contacts with the United States.” Id. at

61. The Massachusetts court did not explain why it believed that the minimum contacts test

employed in civil cases should also apply to criminal prosecutions. It ultimately determined that

the defendant engaged in continuous and systematic activity in the United States and

“[a]ccordingly, the Court possess[ed] general personal jurisdiction over Nippon.” Id. at 62.




                                                  20

                                                                                                   A149
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 205 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 21 of 27



       This Court agrees with the Maruyasu Industries decision discussed above at pp. 18–19

which concluded that Nippon Paper is “not . . . particularly persuasive” in part because it did not

“adequately address . . . why and whether the minimum contacts test is properly applied to

determine whether personal jurisdiction exists over a criminal defendant.” 229 F. Supp. 3d at

669. Nippon Paper is an “outlier[] . . . and the court here is not persuaded to follow [it].” Id.

  (iii) United States v. Chitron Electronics Co. Ltd., No. 1:08-cr-10386, 668 F. Supp. 2d
        298 (D. Mass. 2009)

       In Chitron, a Chinese corporate defendant filed a “NOTICE OF SPECIAL

APPEARANCE . . . for the limited purpose of seeking dismissal for lack of personal jurisdiction

and insufficiency of service of process.” See Notice of Attorney Appearance, at 1, Id. (June 5,

2009), ECF No. 46. The defendant did not request permission to appear specially, however the

Government did not raise an objection. Thereafter, the Defendant filed a motion to “dismiss for

insufficiency of service of process and lack of personal jurisdiction” because it “does not do

business, in any state of the United States, . . . does not own any real or tangible property in the

United States, and it has no offices, bank accounts or employees in the United States.” See Def.

Mem. in Support of Mot. to Dismiss, at 1, 3, id. (June 22, 2009), ECF No. 57. The Government

countered that notice of the charges against Chitron through service of process “was adequately

provided” and that the issue “is not whether [the Defendant] conducted business in the United

States but rather whether it committed a crime in the United States.” See Gov. Mem. in Oppn. to

Mot. to Dismiss, at 3, 9, id. (July 9, 2009), ECF No. 60. The Government also argued that “the

civil concepts of personal jurisdiction under International Shoe and its progeny are not

applicable to a criminal case.” See Id. at 15-16.

       In its Chitron decision, the Massachusetts District Court concluded, without explanation,

that “to establish personal jurisdiction over a foreign corporation charged with a crime, the


                                                  21

                                                                                                A150
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 206 of 223
       Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 22 of 27



Government has the burden of demonstrating (via the indictment or affidavits) . . . ‘minimum

contacts’ between the corporation (or its agent) and the United States.” See 668 F. Supp. 2d at

302. The two cases relied upon by the Chitron court concern a court’s power to enforce a

subpoena to testify or provide documents, and they do not involve jurisdiction over a criminal

defendant—such as Halkbank—which has been indicted. See In re Sealed Case, 832 F.2d 1268

(D.C. Cir. 198), abrogated on other grounds by Braswell v. United States, 487 U.S. 99 (1968);

Matter of Marc Rich & CO., A.G., 707 F.2d 663 (2d Cir. 1983). They “are distinguishable on

that basis alone.” See Maruyasu Industries, 229 F. Supp. 3d at 669. Ultimately, the Chitron court

determined that the defendant “engaged in activities in the United States sufficient to meet the

‘minimum contacts’ and ‘effects’ test.” See 688 F. Supp. 2d at 304. Chitron like Nippon Paper

has been considered an “outlier.” The Court is respectfully not persuaded to follow it. See

Maruyasu Industries, 229 F. Supp. 3d at 669.

   (2) Halkbank will Not be Prejudiced by Seeking Recusal and/or Dismissal on
       Jurisdictional Grounds Following Arraignment

       Even though the Court rejects Halkbank’s request to make a special appearance,

Halkbank faces no prejudice because it is entitled to litigate recusal and jurisdiction following

arraignment.

       It is a court’s obligation to deal with a recusal request expeditiously. This was the

approach the Court followed in the Zarrab case. At the outset of that case, the Court disclosed to

counsel and to Mr. Zarrab the following: “I personally have been in Istanbul on one occasion. . . .

The occasion was May of 2014, and I was one of five Americans, including three prominent

constitutional law professors, the Vermont Attorney General, and myself, among 20 speakers in

total to participate in an international legal symposium for lawyers, law students, academics, and

judges about the Rule of Law. . . . My participation in this panel does not impact my ability to

                                                 22

                                                                                               A151
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 207 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 23 of 27



preside over this case fairly and impartially, and to ensure that Mr. Zarrab, who is presumed to

be innocent . . . receives a fair and impartial hearing and eventual trial.” See Transcript, dated

Apr. 27, 2016, at 3-4, ECF No. 14.

        Defense counsel Brafman responded: “Might I add, your Honor, that with all modesty,

you have proven me correct. I was familiar with your Honor's remarks and appearance in

Istanbul because, in our thoroughness, we try and follow everything that everyone does. And . . .

so I said that the first thing the judge is going to do is raise the fact that he participated in the

panel, so I'm glad that you proved me correct. . . . [M]y experience here has allowed me to

conclude that you are indeed a fair and impartial judge. . . .” Id. at 4-5. Notwithstanding Mr.

Brafman’s positive (and kind) comments, his co-counsel filed a recusal motion on August 30,

2016. It was resolved on September 29, 2016. See Def. Mot. for Recusal, United States v.

Zarrab, No. 15-CR-867-RMB-1 (S.D.N.Y. Aug. 30, 2016), ECF No. 79; Decision & Order, Id.

(Sept. 29, 2016), ECF No. 87.

        Similarly, there is no prejudice to Halkbank as a result of the Court’s rejection of

Halkbank’s personal jurisdiction claim based upon minimum contacts. Halkbank is free to argue

absence of U.S. contacts or conduct following arraignment. See Morrison, 561 U.S. at 254.

(“[T]o ask what conduct [a statute] reaches is to ask what conduct [the statute] prohibits, which

is a merits question. . . . [J]urisdiction, by contrast, refers to a tribunal’s power to hear a case.”

(internal citations and quotation marks omitted)). Extraterritoriality and/or subject matter

jurisdiction may well be what Halkbank is contesting by arguing that “[t]he Bank's conduct

alleged in the indictment has no connection to the U.S.” See Def. Letter, dated Nov. 4, 2019, at

2. This issue also can be raised after Halkbank has appeared, as also happened in the Atilla case.




                                                   23

                                                                                                   A152
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 208 of 223
        Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 24 of 27



See Def. Mot. to Dismiss, at 14-18, United States v. Atilla, No. 15-CR-867-RMB-5 (S.D.N.Y.

July 31, 2017), ECF No. 281; see also Decision & Order, Id., (Feb. 7, 2018), ECF No. 493.

        In United States v. Prado, 933 F.3d 121, 138 (2d Cir. 2019), the Court of Appeals

explained “that the extent of [a] statute’s extraterritorial reach is not an issue related to the

court’s jurisdiction: . . . ‘to ask what conduct [a statute] prohibits . . . is a merits question.’”

(quoting Morrison, 561 U.S. at 254); see also Yousef, 750 F.3d at 258 (“[I]n order to apply

extraterritorially a federal criminal statute to a defendant consistently with due process, there

must be a sufficient nexus between the defendant and the United States, so that such application

would not be arbitrary or fundamentally unfair.” (internal quotation marks omitted)).

    (3) As a Fugitive, Halkbank Would Not Be Entitled to Invoke the Court’s Processes

        It is not necessary to reach the fugitive disentitlement issue because the Court has already

denied (in Sections III (1) and (2) above) Halkbank’s motion to make a special appearance. If

the Court were to reach this issue, it would almost certainly conclude that the fugitive

disentitlement doctrine applies and that the doctrine’s principles would render Halkbank a

fugitive.

        “[T]he fugitive disentitlement doctrine ‘disentitles [a] defendant to call upon the

resources of the Court for determination of [its] claims’ while [it] remains a fugitive.” See

United States v. Miller, 166 F. Supp. 3d 346, 348 (W.D.N.Y. 2016) (quoting Molinaro v. New

Jersey, 396 U.S. 365, 366 (1970)). A defendant who fails to appear in the first instance or

absconds during the course of ongoing criminal proceedings flouts the authority of the court.

“By imposing the sanction of disentitlement, that court can both protect the dignity of its

proceedings and deter similarly situated parties. . . .” See United States v. Awadalla, 357 F.3d

243, 246 (2d Cir. 2004). “Federal courts do not play ‘catch me if you can.’ If a defendant



                                                    24

                                                                                                       A153
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 209 of 223
         Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 25 of 27



refuses to show up to answer an indictment . . . the court may decline to resolve any objections

to the indictment in [its] absence.” United States v. Martirossian, 917 F.3d 883, 885 (6th Cir.

2019).

         Halkbank unpersuasively asserts that “[a]s a corporation, Halkbank cannot be a ‘fugitive’

since it has no physical body to present and can appear before the court in any case only through

representatives such as its legal counsel.” See Def. Letter, dated Nov. 19, 2019, at 6–7.

Halkbank cites one unpublished out-of-circuit case that stated little more than: “a motions panel

of this court held that Four Pillars, as a corporate defendant, is not subject to dismissal under the

fugitive disentitlement doctrine.” See United States v. Yang, 144 F. App’x 521, 522 (6th Cir.

2005). No explanation or reasoning was offered for the statement, but it should be noted that the

corporate defendant, Four Pillars, had in fact appeared in the case through counsel even after the

individual defendant owners of the corporation fled the United States. See Defs. Oppn. to Gov.

Mot. to Dismiss Appeal Under the Fugitive Disentitlement Rule, at 3, United States v. Yang, No.

03-4093 (6th Cir. Dec. 8, 2003).

         The Court agrees with the Government that “[t]he principles underlying the

disentitlement doctrine apply equally to a corporate defendant as to an individual defendant.”

Gov. Letter, dated Nov. 26, 2019, at 8. “There is no reason . . . why a corporate defendant like

Halkbank, which has been served with two summonses and intentionally refused to comply with

[two] lawful orders, should be permitted to simultaneously ignore and invoke the court’s

authority.” Id.

         Moreover, Congress has explicitly authorized the applicability of the fugitive

disentitlement doctrine to corporations. 28 U.S.C. § 2466 permits a court to “disallow a person

from using the resources of the courts of the United States in furtherance of a claim in any



                                                 25

                                                                                                A154
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 210 of 223
       Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 26 of 27



related civil forfeiture action or a claim in third party proceedings in any related criminal

forfeiture action” if the person in order to avoid criminal prosecution purposefully leaves or

declines to enter or re-enter the jurisdiction of the United States or otherwise evades the

jurisdiction of the court in which a criminal case is pending. See 28 U.S.C. § 2466(a). And, in

2001, Congress amended this statute to permit a court to apply the fugitive disentitlement

doctrine to “a claim filed by a corporation if any majority shareholder, or individual filing the

claim on behalf of the corporation” is a fugitive. 28 U.S.C. § 2466(b). In United States v.

$6,976,934.65 Plus Interest, 478 F. Supp. 2d 30, 43 (D.D.C. Mar. 21, 2007), the court

specifically determined that: Subsection (b) was “intended to clarify the fact that fugitive

disentitlement could apply to a corporate entity.” (emphasis added).

       Halkbank’s argument that the fugitive disentitlement doctrine does not apply because

Halkbank is “not present in the United States [and] did not flee the jurisdiction” is also

unavailing – and unsupported. See Def. Letter, dated Nov. 19, 2019, at 6–7. The Second Circuit

recognizes that a defendant may become a fugitive when, “having learned of charges while

legally outside the jurisdiction, [the defendant] ‘constructively flees’ by deciding not to return.”

See United States v. Catino, 735 F.2d 718, 722 (2d Cir. 1984); see also United States v. Blanco,

861 F.2d 773, 779 (2d Cir. 1988) (“A person can be said to be a fugitive when, while abroad,

they learn that they are under indictment and make no effort to return to the United States to face

charges.”). It appears to the Court that this is what Halkbank – which is an important institution

in Turkey – has done so far in this case. “The primary purpose of the fugitive disentitlement

doctrine—promoting mutuality of litigation—is served both when a defendant flees the United

States and when he chooses to remain outside the United States.” Miller, 166 F. Supp. 3d at 348;

see also Martirossian, 917 F.3d at 890 (where the Court confirmed that “a defendant need not be



                                                 26

                                                                                                A155
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 211 of 223
       Case 1:15-cr-00867-RMB Document 581 Filed 12/05/19 Page 27 of 27



present in and leave a jurisdiction to become a fugitive; the mere refusal to report for prosecution

can constitute constructive flight”).

       Halkbank has failed to appear following the service of two summonses, with full

knowledge and notice of the charges in the Indictment and of the related Atilla and Zarrab cases.

See pp. 3–5 above. Halkbank has also been represented by U.S. legal counsel, Mr. Hruska of

King & Spaulding LLP, for at least two years in connection with the U.S. criminal investigation

of Halkbank’s alleged Iran sanctions evasion. See Gov. Letter, dated Nov. 4, 2019, at 1. And,

this Court has found that “Halkbank has willfully and knowingly disobeyed the Court’s order in

the First Summons to appear at the First Conference.” Order, dated Oct. 23, 2019, at 3. The

fugitive disentitlement doctrine exists to encourage compliance with the law and to protect

against entities that “‘attempt to invoke from a safe distance only so much of a United States

court’s jurisdiction as might secure . . . a dismissal while carefully shielding [itself] from the

possibility of a penal sanction.’” Hayes, 118 F. Supp. 3d at 625–26 (brackets omitted) (quoting

Collazos v. United States, 368 F.3d 190, 200 (2d Cir. 2004)); see also Niemi v. Lasshofer, 728

F.3d 1252, 1255 (10th Cir. 2013).

       IV. Conclusion & Order

       For the reasons stated above, the Court denies Halkbank’s application, dated November

19, 2019, to make a special appearance.



Dated: December 5, 2019
       New York, New York
                                                    __________________________
                                                       RICHARD M. BERMAN
                                                             U.S.D.J.




                                                 27

                                                                                                A156
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 212 of 223
 Case 1:15-cr-00867-RMB Document 581-1 Filed 12/05/19 Page 1 of 1



                            Exhibit A




                                                                    A157
    Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 213 of 223
       Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 1 of 8



                                           Exhibit B
Halkbank’s Authorities Do Not Support Its Application for a Special Appearance to
Challenge Personal Jurisdiction Based Upon Minimum Contacts or to Move for Recusal, as
follows:
           Case                                      Distinguishing Factors
 Ford v. United States, 273   • Foreign defendants (individuals) appealed from a judgment of
 U.S. 593 (1927)                conviction, alleging lack of personal jurisdiction because they
                                were arrested through an “illegal seizure.” In 1927, the
                                Supreme Court affirmed the convictions, concluding that the
                                defendants “waive[d] the question of the jurisdiction of the
                                persons of defendants” by failing to raise the issue through “a
                                plea to the jurisdiction,” which “must precede th[e] plea of not
                                guilty.” Id. at 606. The Supreme Court also ruled that the
                                lower court had personal jurisdiction “because [defendants]
                                were actually in its custody.” Id. at 606–07.
                              • Defendants challenged the court’s jurisdiction after appearing.
                              • Defendants were individuals, not a corporation.
                              • No special appearance was sought.
                              • Federal Rule of Criminal Procedure 12 subsequently
                                “abolishe[d] pleas to the jurisdiction.” See Fed. R. Crim. P. 12,
                                Advisory Committee’s Note to 1944 Enactment.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
 United States v. Beadon,     • Defendant corporations appealed from a judgment of
 49 F.2d 164 (2d Cir.           conviction, alleging lack of personal jurisdiction because “[t]he
 1931)                          court erred in holding that defendant[-corporations] were in
                                court and were bound to plead to the indictment.” Id. at 166.
                                The Second Circuit affirmed the convictions, finding that there
                                was “no merit in the contention of the corporate defendants that
                                they were not in court” because “the record showed that they
                                had appeared by attorneys.” Id.
                              • Defendants challenged the court’s jurisdiction after appearing.
                              • No special appearance was sought.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
 United States v. Kolon       • Defendant foreign corporation sought to make a special
 Ind., 926 F. Supp. 2d 794      appearance to dismiss indictment for lack of personal
 (E.D. Va. 2013)                jurisdiction because the foreign corporation defendant did not
                                have an address in the United States. The district court
                                entertained the application because the Government did not
                                oppose it. But, the district court denied the motion to dismiss,
                                concluding that the Federal Rule of Criminal Procedure 4
                                mailing requirement was not “a necessary prerequisite to the
                                exercise of jurisdiction over a foreign corporation.” “It is

                                                i

                                                                                             A158
   Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 214 of 223
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 2 of 8



                             doubtful that Congress would stamp with approval a procedural
                             rule permitting a foreign corporate defendant to intentionally
                             violate the laws of this country thereby causing harm to its
                             citizens, yet evade the jurisdiction of United States’ courts by
                             purposefully failing to establish an address here.” Id. at 802.
                           • Special appearance was not opposed.
                           • Case is outside the Second Circuit.
                           • Pre-2016 amendment to Rule 4.
                           • Criticized by the Ninth Circuit in In re Pangang Grp. Co.,
                             because the court, “without explanation or critical examination,
                             permitted [a] criminal defendant[] to enter [a] special
                             appearance[] to raise threshold objections.” 901 F.3d at 1057–
                             58.
                           • There was no motion to dismiss for lack of minimum contacts
                             nor a recusal motion.
United States v. Dotcom,   • Defendant foreign corporation sought to make a special
No. 1:12-cr-00003, 2012      appearance to dismiss indictment for lack of personal
WL 4788433 (E.D. Va.         jurisdiction because the foreign corporation defendant did not
Oct. 5, 2012)                have an address in the United States. The district court
                             entertained the application without explanation. But, the district
                             court denied the motion to dismiss, concluding that “so long as
                             the government could prove that an individual defendant is an
                             alter ego of the corporate defendant, the government could
                             satisfy Rule 4’s mailing requirement by mailing a copy of the
                             summons to one of the individual defendants” following
                             extradition to the U.S. Id., at *2.
                           • The defendant foreign corporation also sought to make
                             additional special appearances related to storage of the
                             defendant’s electronic data and the return of data stored on the
                             defendant’s servers. The district court allowed the defendant
                             “to appear . . . for the purpose of [each] hearing . . . on a limited
                             basis,” without explaining its reasoning. Id., ECF No. 84, at 27;
                             id., ECF No. 148, at 1.
                           • Case is outside the Second Circuit.
                           • Pre-2016 amendment to Rule 4.
                           • There was no motion to dismiss for lack of minimum contacts
                             nor a recusal motion.




                                              ii

                                                                                             A159
   Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 215 of 223
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 3 of 8



United States v. Yousef,    • Defendant (individual) appealed from judgment of conviction,
327 F.3d 56 (2d Cir.          alleging violation of the “doctrine of specialty” which
2003)                         “prohibits prosecution of a defendant for a crime other than the
                              crime for which he has been extradited.” Id. at 115. The
                              Second Circuit affirmed the conviction, concluding that the
                              defendant “forfeited any argument on the doctrine of specialty
                              when he failed to assert it in his initial appellate brief.” Id. at
                              115–16.
                            • Defendant challenged the court’s jurisdiction after appearing.
                            • Defendant was an individual, not a corporation.
                            • No special appearance was sought.
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.
United States v. Noriega,   • Defendant (General Manuel Antonio Noriega, the de facto head
683 F. Supp. 1373 (S.D.       of state of Panama) sought to make a special appearance to
Fla. 1988) and 746 F.         dismiss indictment, alleging improper extraterritorial
Supp. 1506 (S.D. Fla.         application of U.S. law and asserting sovereign immunity. The
1990)                         district court entertained the special appearance. See 683 F.
                              Supp. at 1374. But, the district court denied the motion to
                              dismiss, concluding that “[j]urisiction over Defendant’s
                              extraterritorial conduct [was] appropriate both as a matter of
                              international law and statutory construction,” and the defendant
                              was not entitled to immunity. 746 F. Supp at 1519–26.
                            • The district court granted the request for a special appearance
                              because the indictment of “the de facto head of a foreign
                              government” was “surrounded with special circumstances.”
                              683 F. Supp. at 1374. It was “not stating that as a matter of law
                              any fugitive criminal defendant may contest the validity of his
                              indictment. The precedential value of such a discretionary
                              ruling will, necessarily, be minimal.” Id.
                            • Defendant was an individual, not a corporation.
                            • Case is outside the Second Circuit.
                            • The district court’s reasoning for granting a special appearance
                              was rejected by its Circuit Court of Appeals in United States v.
                              Shalhoub, 855 F.3d 1255, 1265 (11th Cir. 2017) (if the
                              defendant “wants to challenge the indictment, he need only
                              submit himself to the jurisdiction of the district court”).
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.
United States v. Siriwan,   • Defendants (individuals) sought to make a special appearance to
No. 2:09-cr-00081, 2011       dismiss indictment, alleging improper extraterritorial
WL 13057709 (C.D. Cal.        application of U.S. law and the Government’s failure to state an
July 28, 2011)                offense. The district court entertained the application for a
                              special appearance—which was unopposed—without
                              explanation. But, the district court never ruled on the motion to
                              dismiss, and the Government eventually dismissed the
                                              iii

                                                                                            A160
   Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 216 of 223
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 4 of 8



                               indictment after the defendants were convicted in their home
                               country.
                             • Defendants were individuals, not a corporation.
                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Unique circumstances: defendants were indicted and convicted
                               in their home country.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
In re Hijazi, 589 F.3d 401   • Defendant (individual) sought to dismiss indictment, alleging
(7th Cir. 2009)                improper extraterritorial application of U.S. law, lack of
                               subject-matter jurisdiction, and violations of the Sixth
                               Amendment and the Speedy Trial Act. The district court
                               refused to consider the motion to dismiss until the defendant
                               appeared and was arraigned. Instead of appearing for
                               arraignment, the defendant sought a writ of mandamus from the
                               Seventh Circuit directing the district court to consider his
                               motion to dismiss. The Seventh Circuit directed the district
                               court to decide the motion to dismiss, reasoning that because
                               the defendant “is under no obligation to travel to the United
                               States, and as long as he does not enter the country, he cannot
                               forcibly be brought before the Central District of Illinois for his
                               arraignment . . . resolution of Hijazi’s claims—and for that
                               matter, resolution of the government’s right to proceed with this
                               case—will not be forthcoming through the usual procedures.”
                               589 F.3d at 407.
                             • Defendant was an individual, not a corporation.
                             • No special appearance was sought.
                             • Case is outside the Second Circuit.
                             • The ruling was subsequently limited by the Seventh Circuit.
                               See In re Kashamu, 769 F.3d 490, 494 (7th Cir. 2014) (where
                               the Seventh Circuit refused to direct the district court to rule on
                               a fugitive’s motion to dismiss the indictment for lack of
                               personal jurisdiction and violation of the Speedy Trial Clause of
                               Sixth Amendment, concluding that “[i]f he wants to fight the
                               charges, he has only to fly from Lagos to Chicago; there are
                               loads of reasonably priced flights”).
                             • The determination to allow a fugitive to file a motion to dismiss
                               without appearing has also been rejected by two other Circuit
                               courts. In United States v. Martirossian, 917 F.3d 883 (6th Cir.
                               2019), the Sixth Circuit held that the fugitive defendant “ha[d] a
                               readily available means of obtaining a ruling on his motion to
                               dismiss the indictment.” He could “show up in the Southern
                               District of Ohio, and the court as promised [would] decide his
                               motion.” Id. at 889. In United States v. Shalhoub, 855 F.3d
                               1255 (11th Cir. 2017), the Eleventh Circuit similarly concluded:

                                               iv

                                                                                             A161
   Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 217 of 223
       Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 5 of 8



                                “[n]otwithstanding what the Seventh Circuit has stated on this
                                issue [in Hijazi] . . . we submit that Shalhoub has an adequate
                                remedy: appearance in the district court.” Id. at 1265.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
United States v. Tucor        • Defendant corporation sought to make a special appearance to
Int’l. Inc., 35 F. Supp. 2d     dismiss indictment, asserting immunity under the Shipping Act
1172 (N.D. Cal. 1998)           of 1984, 46 U.S.C. § 40307. The district court entertained the
                                application without explanation and granted the motion to
                                dismiss, concluding that “the indictment allege[d] conduct for
                                which defendants are immune from criminal liability.” Id. at
                                1185.
                              • Case is outside the Second Circuit.
                              • Criticized by the Ninth Circuit in In re Pangang Grp. Co.,
                                because the court, “without explanation or critical examination,
                                permitted [a] criminal defendant[] to enter [a] special
                                appearance[] to raise threshold objections.” 901 F.3d at 1057–
                                58.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
United States v. Sinovel      • Defendant foreign corporation sought to make a special
Wind Grp. Co., No. 3:13-        appearance to quash service of indictment, alleging that service
cr-00084 (W.D. Wis. Oct.        of process on counsel for the defendant was insufficient. The
20, 2017), ECF No. 348          district court entertained the application for a special
                                appearance—which was unopposed—without explanation. But,
                                the district court denied the motion to quash, concluding that
                                “sending the summons to Sinovel’s counsel and filing it on ECF
                                provided the actual notice to Sinovel,” and “that nothing more
                                is required under Rule 4(c)(3)(D).” Id. at 18.
                              • Special appearance was not opposed.
                              • Case is outside the Second Circuit.
                              • Criticized by the Ninth Circuit in In re Pangang Grp. Co.,
                                because the court, “without explanation or critical examination,
                                permitted [a] criminal defendant[] to enter [a] special
                                appearance[] to raise threshold objections.” 901 F.3d at 1057–
                                58.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
United States v. Pangang      • Defendant foreign corporation sought to make a special
Grp. Co., 2017 WL               appearance to quash service of indictment, alleging that service
3034063 (N.D. Cal. July         on counsel for the defendant was insufficient. The district court
18, 2017)                       entertained the application for a special appearance—which was
                                unopposed—without explanation. But, the district court denied
                                the motion to quash, concluding that “the Government served
                                the [foreign corporate] defendants using a ‘means that gives
                                notice,’” as required by Rule 4. Id. at *3.

                                                v

                                                                                            A162
   Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 218 of 223
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 6 of 8



                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Special appearance was rejected by the Ninth Circuit in In re
                               Pangang Grp. Co., 901 F.3d 1046, 1057 (9th Cir. 2018) (finding
                               no “evidence of a longstanding historical practice of allowing
                               special appearances in criminal cases”).
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Alfred L.   • Defendant foreign corporation sought to make a special
Wolff GmbH, No. 1:08-          appearance to quash service of indictment because foreign
cr-00417, 2011 WL              corporation defendant did not have an address in the United
4471383 (N.D. Ill. Sept.       States. The district court entertained the application without
26, 2011)                      explanation and granted the motion to quash because, “given
                               the facts before the Court, the government ha[d] not met its
                               heavy burden under a veil piercing analysis” to show that the
                               domestic subsidiaries were alter egos of the foreign corporate
                               defendant. Id. at *4.
                             • The foreign corporate defendants later ceased operations and
                               “sold” their assets to other corporations, and the Government
                               dismissed the indictments against them.
                             • Case is outside the Second Circuit.
                             • Pre-2016 amendment to Rule 4.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Johnson     • Defendant foreign corporation entered a special appearance on
Matthey Plc., 2:06-cr-         the docket without requesting permission in advance.
00169, 2007 WL 634269          Defendant sought to quash service of indictment because it did
(D. Utah Feb. 26, 2007)        not have an address in the United States. The district court
and 2007 WL 2254676            granted the motion to quash, concluding that “service upon the
(D. Utah Aug. 2, 2007)         subsidiary is not sufficient service on the parent company.”
                               2007 WL 2254676, at * 2.
                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Pre-2016 amendment to Rule 4.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Pub.        • Defendant foreign corporation entered a special appearance on
Warehousing Co., No.           the docket without requesting permission in advance.
1:09-cr-00490 (N.D. Ga.        Defendant sought to quash service of indictment because
Nov. 19, 2009), ECF No.        foreign corporation defendant did not have an address in the
165                            United States. The district court denied the motion to quash,
                               concluding that “enough evidence ha[d] been presented to
                               indicate that Agility Holdings[, a domestic subsidiary,] was the
                               alter ego or conduit of PWC,” the foreign corporate defendant.
                               Id. at 18.

                                              vi

                                                                                          A163
   Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 219 of 223
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 7 of 8



                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Pre-2016 amendment to Rule 4.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Swank       • Defendant (individual) sought to make a special appearance to
Corp., 797 F. Supp. 497        modify a restraining order to release assets so the defendant
(E.D. Va. 1992)                could fund his legal defense. The district court entertained the
                               special appearance without explanation. But, the district court
                               substantially denied the request to modify because “[a]ssets that
                               have been targeted and restrained as potentially forfeitable
                               cannot be used to pay legal fees.” Id. at 504.
                             • Defendant was an individual, not a corporation.
                             • Case is outside the Second Circuit.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v.             • Defendant (individual) sought to make a special appearance to
Rafiekian, No. 1:18-cr-        oppose Government’s request for application of the crime-fraud
457 (E.D. Va. Sept. 24,        exception. The Government opposed the request for a special
2019), ECF. No. 213            appearance because the defendant “has chosen to remain a
                               fugitive and [] forfeit[ed] this opportunity.” The district court
                               allowed the defendant “to appear solely for the purposes of the
                               government’s motion on the crime-fraud exemption,” but did
                               not explain its reasoning. Id. at 3.
                             • Defendant was an individual, not a corporation.
                             • Case is outside the Second Circuit.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Mitchell,   • Former President Richard M. Nixon sought to make a special
377 F. Supp. 1326              appearance to quash a subpoena, arguing, among other things,
(D.D.C. 1974)                  that “court[s] are without authority to rule on the scope or
                               applicability of executive privilege when asserted by the
                               President.” Id. at 1329. The district court entertained the
                               application for a special appearance—which was unopposed—
                               without explanation. But, the district court denied Nixon’s
                               motion to quash, concluding that the President’s contention that
                               the court does not have jurisdiction “is without legal force in
                               this Circuit.” Id. The Supreme Court affirmed.
                             • Defendant was an individual, not a corporation.
                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Unique circumstance: the movant was President Richard M.
                               Nixon who sought to quash subpoena seeking production of the
                               Watergate tapes which the special prosecutor sought to use in


                                              vii

                                                                                           A164
  Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 220 of 223
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 8 of 8



                              the criminal trial of John Mitchell, the former U.S. Attorney
                              General.
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.
United States v. Stein, 435 • Defendant-employees (individuals) sought an order requiring
F. Supp. 2d 330 (S.D.N.Y.     their employer to advance legal defense fees for their criminal
2006)                         prosecution. The employer objected on the ground that the
                              district court did not have personal jurisdiction over the
                              employer as a non-party to the criminal proceedings. The
                              district court stated that it “is arguable that [the employer’s]
                              actions before the Court constituted a general appearance,”
                              because the employer “has long been well aware of these
                              proceedings” and “attended the hearing and submitted papers.”
                              Id. at 378. The district court directed the defendant-employees
                              to file a civil suit against the employer to secure their legal
                              defense fees. It did not adjudicate the motion in the criminal
                              proceeding.
                            • No special appearance was sought.
                            • The employer was not a defendant in the criminal action.
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.
Schleifer v. Lexus of       • Defendant corporation sought to dismiss complaint for lack of
Manhattan, 2019 WL            personal jurisdiction, alleging that the defendant corporation
4640055 (S.D.N.Y. 2019)       had been dissolved. In fact, another corporation with a very
                              similar name had been formed to take over the operations of the
                              dissolved entity. The district court denied the motion to
                              dismiss, concluding that the use of “an incorrect variation on a
                              name in a summons and complaint is merely a technical defect”
                              and “is not grounds to dismiss Plaintiff’s claims.” Id. at *2.
                            • Defendant challenged the court’s jurisdiction after appearing.
                            • No special appearance was sought.
                            • Civil case, not a criminal prosecution.
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.




                                             viii

                                                                                         A165
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 221 of 223

     Case 1:15-cr-00867-RMB Document 582 Filed 12/09/19 Page 1 of 3




                                                                      A166
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 222 of 223

     Case 1:15-cr-00867-RMB Document 582 Filed 12/09/19 Page 2 of 3




                                                                      A167
Case 1:15-cr-00867-RMB Document 585-2 Filed 12/17/19 Page 223 of 223

     Case 1:15-cr-00867-RMB Document 582 Filed 12/09/19 Page 3 of 3




                                                                      A168
